Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 1 of 144




  EXHIBIT 2
                Case 3:18-cv-01089-BAJ-RLB               Document 1-2           12/19/18 Page 2 of 144

                                          LEGER & SHAW
                                              ATTORNEYS AND COUNSELORS                           COVINGTON OFFICE
WALTER J. LEGER, JR. *
FRANKLIN G. SHAW *                             NEW ORLEANS EXCIIANGE CENTRE                      512 E BOSTON STREET
WA LTER J. LEGER III                            935 GRAVIER STREET, STE. 2150                 COVINGTON, LOUISIANA 70433
CHRISTINE SEVIN FAYARD                         NEW ORLEANS, LOUISIANA 70112                    TELEPHONE: (985) 809-6625
MATTHEW S. LANDRY                                                                               FACSIMILE: (985) 809-6626
BRIGID E. COLLINS
                                                  TELEPHONE (504) 588-9043                         Hot:MA OFFICE
OF COUNSEL
WILLIAM S. POOLE, JR. **                               1(888) 708-8950                            627 SCHOOL STREE
CRAIG H. STEWART                                  FACSIMILE (504) 588-9980                      HOUMA, LOUISIANA 70360
                                                                                               TELEPHONE: (985)223-2000
*A PROFESSIONAL LAW CORPORATION                 WWW.LEGERSIIANI .COAT                           FACSIMILE: (985) 223-6288

                                                  November 27, 2018
                                    Certified Mail/RRR 7013 0600 0001 0813 8916

        Teva Pharmaceuticals USA, Inc.
        1090 Horsham Road
        North Wales, PA 19454

                           Re:    City of Donaldsonville v. Purdue Manna, L.P. et al.
                                  23'd Judicial District Court of Louisiana for the Parish of Ascension
                                  Long Arm Service

        Dear Teva Pharmaceuticals USA Inc.:

                Enclosed please find a certified copy of a Citation and Petition for Damages in the above
        referenced matter, which are being served in accordance with the laws of Louisiana under the
        Long-Arm Statute, La. R.S. 13:3201 et. seq. Please be aware that responsive pleadings must be
        filed as provided by law under possible penalty of entry of a default judgment.

                 Should you have any questions, please do not hesitate to contact my office.




        Enclosures

        CC:      Charles S. Long
             Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 3 of 144
                                 CITATION
                      (LONG ARM LSA R.S. 13:3201 et seq.)

DONALDSONVILLE CITY OF                              23RD JUDICIAL DISTRICT COURT

VERSUS                                                   PARISH OF ASCENSION

PURDUE PHARMA LP et al                                   STATE OF LOUISIANA


DOCKET NUMBER: 00123834D

TO:      TESTA PHARMACEUTICALS USA INC
         1090 HORSHAM ROAD
         NORTH WALES, PA. 19454

YOU HAVE BEEN SUED.

     Attached to this citation is a certified copy of the petition*.               The
petition tells you what you are being sued for.

     You must EITHER do what the petition asks in accordance with LAS R.S.
13:3201 et seq. OR you must file an answer or other legal pleading within
thirty (30) days in the office of the Clerk of this Court at the Courthouse
Building in Donaldsonville or Gonzales, Louisiana.

     If you do not do what the petition asks, or if you do not file an
answer or legal pleading, a judgment may be entered against you without
further notice.

This service was ordered by Attorney LEGER, WALTER J and was
issued by the Clerk of Court on the 14TH day of NOVEMBER, 2018.




                                                   Deputy Clerk of Court for
                                                 Bridget Hanna, Clerk of Court




**************************************************************************
LEGAL ASSISTANCE IS ADVISABLE AND YOU SHOULD CONTACT A LAWYER IMMEDIATELY.
COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE.
**************************************************************************




                                                                                  0033
             Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 4 of 144
                                  CITATION
                       (LONG ARM LSA R.S. 13:3201 et seq.)

DONALDSONVILLE CITY OF                              23RD JUDICIAL DISTRICT COURT

VERSUS                                                   PARISH OF ASCENSION

PURDUE PHARMA LP et al                                   STATE OF LOUISIANA


DOCKET NUMBER: 00123834D

TO:      TEVA PHARMACEuTICALS USA INC
         1090 HORSHAM ROAD
         NORTH WALES, PA. 19454

YOU HAVE BEEN SUED.

     Attached to this citation is a certified copy of the petition*.               The
petition tells you what you are being sued for.

     You must EITHER do what the petition asks in accordance with LAS R.S.
13:3201 et seq. OR you must file an answer or other legal pleading within
thirty (30) days in the office of the Clerk of this Court at the Courthouse
Building in Donaldsonville or Gonzales, Louisiana.

     If you do not do what the petition asks, or if you do not file an
answer or legal pleading, a judgment may be entered against you without
further notice.

This service was ordered by Attorney LEGER, WALTER J and was
issued by the Clerk of Court on the 14TH day of NOVEMBER, 2018.




                                                    ep yCIerk of Court for
                                                 Bridget Hanna, Clerk of Court




**************************************************************************
LEGAL ASSISTANCE IS ADVISABLE AND YOU SHOULD CONTACT A LAWYER IMMEDIATELY.
COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE.
**************************************************************************




                                                                                  0033
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 5 of 144




                                                                       RFCIIVED AND FILED
                                                                         BRIDGET HANNA
                                                                         CLERK OF COURT

                                                        NIB NOV 13 P321
                           TWENTY-THIRD JUDICIAL DISTRICT original signed
                                                                          by
                                                                       13-.y7,1AlkfeeleFrt
                                    PARISH OF ASCENSION                 ASCENSION PARISH. LA.

                                    STATE OF LOUISIANA


   NO.                 C?"? '-11                                              SECTION " "

                                CITY OF DONALDSONVILLE

                                             VERSUS
                                                                          DIVISION D
   PURDUE PHARMA L.P.; PURDUE PHARMA, INC.; THE PURDUE FREDERICK
      COMPANY, INC.; TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA
   PHARMACEUTICALS USA, INC.; CEPHALON, INC.; JOHNSON & JOHNSON;
        JANSSEN PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A JANSSEN PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA INC. N/K/A JANSSEN PHARMACEUTICALS, INC.; NORAMCO,
    INC.; ENDO HEALTH SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC.;
     ALLERGAN PLC F/K/A ACTAVIS PLC; ALLERGAN FINANCE, LLC F/K/A
      ACTAVIS, INC. F/K/A WATSON PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS, LLC; ACTAVIS PHARMA, INC. F/K/A WATSON
      PHARMA, INC.; MALLINCKRODT PLC; MALLINCKRODT LLC; INSYS
 THERAPEUTICS, INC.; MCKESSON CORPORATION; CARDINAL HEALTH, INC.;
  AMERISOURCEBERGEN DRUG CORPORATION; AND MORRIS AND DICKSON
                                CO., LLC



    FILED:
                                                                DEPUTY CLERK


                                   PETITION FOR DAMAGES

         Plaintiff, the City of Donaldsonville, Louisiana, brings this Petition against Defendants

Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Teva

Pharmaceutical Industries, LTD.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Noramco, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a

Actavis PLC; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.

n/k/a; Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Mallinckrodt PLC; Mallinckrodt LLC; Insys Therapeutics, Inc.; McKesson Corporation;

Cardinal Health, Inc.; AmerisourceBergen Drug Corporation; and Morris and Dickson Co., LLC

(collectively "Defendants") and alleges as follows:
        Case 3:18-cv-01089-BAJ-RLB                    Document 1-2           12/19/18 Page 6 of 144




                                             L INTRODUCTION



         Plaintiff; the City of Donaldsonville ("Plaintiff') brings this civil action to eliminate the

hazard to public health and safety caused by the opioid epidemic, to abate the nuisance caused

thereby, and to recover losses resulting from Defendants' false, deceptive and unfair marketing

and unlawful diversion of prescription opioids.I Such economic damages were foreseeable to

Defendants and were sustained because of Defendants' intentional, negligent and unlawful

actions and/or omissions.

                                                          2.

         Opioid analgesics are widely diverted and improperly used, and the widespread abuse of

opioids has resulted in a national epidemic of opioid overdose deaths and addictions.2

                                                          3.

         The opioid epidemic is directly related to the increasingly widespread misuse of powerful

opioid pain medications.3

                                                          4.

         Plaintiff brings this suit against the manufacturers of prescription opioids. The

manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

companies aggressively advertised to and persuaded doctors to prescribe highly addictive,

dangerous opioids, turning patients into drug addicts for their own corporate profit. Such actions

were intentional and/or unlawful.

                                                          5.

         Plaintiff also brings this suit against the wholesale distributors of these highly addictive

drugs. The distributors and manufacturers intentionally and/or unlawfully breached their legal




I As used herein, the term "opioid" refers to the entire family of opiate drugs including natural, synthetic and semi-
synthetic opiates.
2 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. ENG. J. MED. 1253 (2016).
3 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. ENG. J. MED. 1480 (2016).




                                                           2
          Case 3:18-cv-01089-BAJ-RLB                   Document 1-2           12/19/18 Page 7 of 144




duties under Louisiana law to monitor, detect, investigate, refuse and report excessive or unusual

orders of prescription opiates.

                                                    IL PARTIES

       A. PLAINTIFF.

                                                            6.

            Plaintiff, CITY OF DONALDSONVILLE, a political subdivision of the State of

Louisiana, is endowed with the right and capacity to bring the causes of action brought herein.4

                                                            7.

           Opioid abuse, addiction, morbidity and mortality have created a serious public health and

safety crisis, and are a public nuisance. The diversion of legally produced controlled substances

into the illicit market causes or contributes to this public nuisance.

                                                            8.

           The distribution and diversion of opioids into Louisiana ("the State"), and into

Donaldsonville ("The City") and surrounding areas (collectively, "Plaintiff's Community"),

created the foreseeable opioid crisis and opioid public nuisance for which Plaintiff here seeks

relief.

                                                            9.

              Plaintiff provides employee health care and injured employee medical benefits to its

employees. Plaintiff spends significant sums each year to provide or pay for health care and

pharmaceutical care on behalf of its employees, their spouses, and dependents, including

payments for prescription opium-like painkillers ("opioids"), which are and have been

manufactured, marketed, promoted, sold, and/or distributed by the Defendants.

                                                           10.

           As a direct and foreseeable consequence of Defendants' wrongful conduct, Plaintiff has

been required to spend significant sums that would not have otherwise been spent in its efforts to

combat the public nuisance created by Defendants' false, deceptive and unfair marketing and

unlawful diversion of prescription opioids. Plaintiff has incurred and continues to incur costs

related to opioid addiction and abuse. Categories of past and continuing sustained damages

4   See, e.g., La. Const. Art. 6, §2, La. R.S. 33:361, Home Rule Charter §1-05.


                                                            3
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2        12/19/18 Page 8 of 144




include inter cilia: (1) costs for providing medical care, additional therapeutic, and prescription

drug purchases, and other treatments for patients suffering from opioid-related addiction or

disease, including overdoses and deaths; (2) costs for providing treatment, counseling, and

rehabilitation services; (3) costs for providing treatment of infants born with opioid-related

medical conditions; (4) costs associated with law enforcement and public safety relating to the

opioid epidemic; (5) and costs associated with providing care for children whose parents suffer

from opioid-related disability or incapacitation. Defendants' misrepresentations, including

regarding the safety and efficacy of long-term opioid use, proximately caused injury to Plaintiff,

These damages have been suffered, and continue to be suffered directly, by the Plaintiff.

                                                11.

       Plaintiff seeks a judgment requiring all Defendants to pay restitution, damages, including

multipliers of damages, disgorgement, civil penalties, attorney's fees, costs and expenses,

injunctive relief, and any other relief to which Plaintiff may be entitled. Plaintiff also seeks the

means to abate the epidemic created by Defendants' wrongful and/or unlawful conduct.

                                                12.

       Plaintiff has standing to recover damages incurred as a result of Defendants' actions and

omissions.

   B. DEFENDANTS.

             1. Manufacturer Defendants.

                                                13.

       The Manufacturer Defendants are defined below. At all relevant times, the Manufacturer

Defendants have packaged, distributed, supplied, sold, placed into the stream of commerce,

labeled, described, marketed, advertised, promoted and purported to warn or purported to inform

prescribers and users regarding the benefits and risks associated with the use of the prescription

opioid drugs. The Manufacturer Defendants, at all relevant times, have manufactured and sold

prescription opioids without fulfilling their legal duty to prevent diversion and report excessive

or unusual excessive or unusual orders.

                                               14.




                                                 4
      Case 3:18-cv-01089-BAJ-RLB           Document 1-2       12/19/18 Page 9 of 144




        Purdue. Defendant PURDUE PHARMA L.P. ("PPL") is a limited partnership organized

under the laws of Delaware. Defendant PURDUE PHARMA INC. ("PPI") is a New York

corporation with its principal place of business in Stamford, Connecticut. Defendant THE

PURDUE FREDERICK COMPANY, INC. ("PFC") is a Delaware corporation with its principal

place of business in Stamford, Connecticut. PPL, PPI, and PFC (collectively, "Purdue") are

engaged in the manufacture, promotion, distribution, and sale of opioids nationally and in New

Orleans.

                                               15.

        Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin, MS

Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States.

OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's annual nationwide sales of

OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from its 2006

sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic

drugs (painkillers).

                                              16.

       Cephalon. Defendant TEVA PHARMACEUTICALS USA, INC. ("Teva USA") is a

Delaware corporation with its principal place ❑f business in North Whales, Pennsylvania. Teva

USA is a wholly owned subsidiary of TEVA PHARMACEUTICAL INDUSTRIES, LTD.

("Teva Ltd."), an Israeli corporation. Defendant CEPHALON, INC. is a Delaware corporation

with its principal place of business in Frazer, Pennsylvania. In October 2011, Teva Ltd. acquired

Cephalon, Inc.

                                              17.

       Teva USA and Cephalon, Inc., and their subsidiaries and affiliates (collectively,

"Cephalon") work together to manufacture, promote, sell, and distribute opioids such as Actiq

and Fentora in the United States. Actiq and Fentora have been approved only for the

management of breakthrough cancer pain in patients 16 years and 18 years and older,

respectively, with malignancies who are already receiving and who are tolerant to around-the-

clock opioid therapy for the underlying persistent cancer pain. In 2008, Cephalon pled guilty for

its misleading promotion of Actiq and two other drugs, and agreed to pay $425 million.


                                               5
     Case 3:18-cv-01089-BAJ-RLB                    Document 1-2          12/19/18 Page 10 of 144




                                                        18.

         Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products

to the public. Teva USA sells all former Cephalon branded products through its "specialty

medicines" division. The prescribing information and medication guide distributed with

Cephalon opioids discloses that the guide was submitted by Teva USA, and directs physicians to

contact Teva USA to report adverse events.

                                                        19.

         All of Cephalon's promotional websites, including those for Actiq and Fentora, display

Teva Ltd.'s logo.5 Teva Ltd.'s financial reports list Cephalon's and Teva USA's sales as its own,

and its year-end report for 2012 — the year immediately following the Cephalon acquisition -

attributed a 22% increase in its specialty medicine sales to the inclusion of a full year of

Cephalon's specialty sales, including inter alia sales of Fentora®.6 Through interrelated

operations like these, Teva Ltd. operates in the United States through its subsidiaries Cephalon

and Teva USA. The United States is the largest of Teva Ltd.'s global markets. representing 53%

of its global revenue in 2015, and, were it not for the existence of Teva USA and Cephalon, Inc.,

Teva Ltd. would conduct those companies' business in the United States itself. Upon information

and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their profits

inure to the benefit of Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd.,

Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. may sometimes be referred to as "Cephalon"

                                                        20.

         Janssen. JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with

its principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of business in

New Brunswick, New Jersey. NORAMCO, INC. ("Noramco") is a Delaware company


 E.g., ACTIQ, http://www.actiq.comt (displaying logo at bottom-left) (last visited Jan. 16, 2018).
6 Teva  Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
http://annualreports.com/HostedDatatAnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.


                                                         6
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 11 of 144




headquartered in Wilmington, Delaware and was a wholly owned subsidiary of J&J until July

2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey. JANSSEN PHARMACEUTICA INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey. Upon information and belief, J&J is the only company that owns more

than 10% of Janssen Pharmaceuticals' stock, and corresponds with regulators regarding

Janssen's products. Upon information and belief, J&J controls the sale and development of

Janssen Pharmaceuticals' drugs and Janssen's profits inure to J&J's benefit. Janssen

Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc.,

Noramco, and J&J and their subsidiaries and affiliates are referred to collectively as "Janssen."

                                                21.

       Janssen manufactures, promotes, sells, and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1

billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

Nucynta (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

                                               22.

       Endo. Defendant ENDO HEALTH SOLUTIONS INC. ("EHS") is a Delaware

corporation with its principal place of business in Malvern, Pennsylvania. Defendant ENDO

PHARMACEUTICALS, INC. ("EPI") is a wholly owned subsidiary of EHS and is a

Delaware corporation with its principal place of business in Malvern, Pennsylvania. Endo

Health Solutions Inc. and Endo Pharmaceuticals Inc. may be referred to as "Endo."

                                               23.

       Endo develops, markets, and sells prescription drugs, including the opioids Opana/Opana

ER, Percodan, Percocet, and Zydone, in the United States. Opioids made up roughly $403

million of Endo's overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in

revenue from 2010 and 2013, and it accounted for 10% of Endo's total revenue in 2012. Endo

also manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone,


                                                7
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 12 of 144




and hydrocodone products in the United States, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc.



                                                 24.

        Actavis. ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in

March 2015, and the combined company changed its name to ALLERGAN PLC in January

2013. Before that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in

October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013

and then ACTAVIS PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada

corporation with its principal place of business in Corona, California, and is a wholly-owned

subsidiary of ALLERGAN PLC (ALLERGAN FINANCE, LLC, f/k/a Actavis, Inc., f/k/a

Watson Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (Rh Actavis, Inc.) is a Delaware

corporation with its principal place of business in New Jersey and was formerly known as

WATSON PHARMA, INC. ACTAVIS LLC is a Delaware limited liability company with its

principal place of business in Parsippany, New Jersey. Each of these defendants is owned by

ALLERGAN PLC, which uses them to market and sell its drugs in the United States. Upon

information and belief, ALLERGAN PLC exercises control over these marketing and sales

efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.

Collectively, these defendants and their subsidiaries and affiliates which manufacture, promote,

distribute, and sell prescription opioids, are referred to as "Actavis."

                                                 25.

       Actavis manufactures, promotes, sells, and distributes opioids, including the branded

drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and

Opana, in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals,

Inc. on December 30, 2008, and began marketing Kadian in 2009.

                                                 26.

       Mallinckrodt. MALLINCKRODT, PLC is an                      Irish public limited company

headquartered in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis,


                                                  8
          Case 3:18-cv-01089-BAJ-RLB          Document 1-2      12/19/18 Page 13 of 144




 Missouri. MALLINCKRODT, LLC is a limited liability company organized and existing under

 the laws of the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of

 Mallinckrodt, PLC. Mallinckrodt, PLC and Mallinckrodt, LLC may sometimes be referred to as

 "Mallinckrodt."

                                                  27.

            Mallinckrodt manufactures, markets, and sells drugs in the United States including

 generic oxycodone, of which it is one of the largest manufacturers. In July 2017 Mallinckrodt

 agreed to pay $35 million to settle allegations that it failed to detect and notify authorities of

 excessive or unusual orders of controlled substances.

                                                  28.

            Insys. INSYS THERAPEUTICS, INC. ("Insys") is a Delaware corporation with its

 principal place of business in Chandler, Arizona.

                                                  29.

           Insys manufactures and sells the opioid medication known as Subsys. Insys has engaged

 in the sale of Subsys in the State of Louisiana and in the City, Parish and Plaintiff's Community.

Subsys is a liquid formulation of fentanyl to be applied under the tongue, also called a sublingual

spray. It was approved by in 2012. Subsys is schedule II controlled substances. Upon

 information and belief, Insys revenues are derived almost entirely from sale of the Subsys

 product. On August 8. 2018, a former Insys District Sales Manager admitted that he conspired to

 violate an anti-kickback law in an effort to get more prescriptions written.? "I knew what I was

doing," he said.8 "It was wrong."9

               2. Distributor Defendants.

                                                  30.

           The Distributor Defendants also are defined below. At all relevant times, the Distributor

Defendants have distributed, supplied, sold, and placed into the stream of commerce the

prescription opioids, without fulfilling their duties required by Louisiana law to detect and warn

of diversion of dangerous drugs for non-medical purposes. The unlawful conduct by the


   Id.
n Id.
1' 1(1.


                                                  9
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 14 of 144




Distributors is responsible for the volume of prescription opioids plaguing the City and

Plaintiff's Community.

                                                31.

       McKESSON CORPORATION ("McKesson") at all relevant times, operated as a

licensed distributor in Louisiana, licensed by both the Louisiana Board of Drug and Device

Distributors and the Louisiana Board of Pharmacy. McKesson is a Delaware corporation.

McKesson has its principal place of business located in San Francisco, California. McKesson

operates a distribution center in St. Rose, Louisiana.

                                                32.

       CARDINAL HEALTH, INC. ("Cardinal") at all relevant times, operated as a licensed

distributor wholesaler in Louisiana, licensed by both the Louisiana Board of Drug and Device

Distributors and the Louisiana Board of Pharmacy. Cardinal's principal office is located in

Dublin, Ohio.

                                                33.

       AMERISOURCEBERGEN DRUG CORPORATION ("AmerisourceBergen") at all

relevant times, operated as a licensed distributor wholesaler in Louisiana, licensed by the

Louisiana Board of Pharmacy. AmerisourceBergen is a Delaware corporation and its principal

place of business is located in Chesterbrook, Pennsylvania.

                                                34.

       These three (3) distributors (i.e., AmerisourceBergen Drug Corporation, Cardinal Health,

Inc., and McKesson Corporation) who dominate 85% of the market share for the distribution of

prescription opioids. These "Big 3" are Fortune 500 corporations listed on the New York Stock

Exchange whose principal business is the wholesale distribution of prescription drugs. Plaintiff

names each of the "Big 3" herein as defendants and place the industry on notice that the Plaintiff

is acting to abate the public nuisance plaguing the community.

                                                35.

       MORRIS & DICKSON CO., L.L.C. and MORRIS & DICKSON CO., L.L.C. d/b/a/

Spark Drug ("M&D") is a Limited Liability Company organized under the laws of Louisiana




                                                10
      Case 3:18-cv-01089-BAJ-RLB                    Document 1-2           12/19/18 Page 15 of 144




with its principal place of business, domicile, and mailing address in Shreveport, Louisiana.m

M&D is "the largest independently owned and privately held drug wholesale distributor in the

nation."" Its distribution center is located in Shreveport and it has a regional transportation hub

in Jefferson Parish, Louisiana.12 M&D is licensed with the Louisiana Board of Drug and Device

Distributers for both its Shreveport and Jefferson facilities. M&D services 30-40% of the

hospital drug market in Louisiana."

                                                         36.

         Each Distributer Defendant been investigated and/or penalized by the authorities for the

failure to report excessive or unusual orders. For example, in May 2018, M&D was sanctioned

by authorities for failure to operate an effective system to disclose excessive and unusual orders.

                                                         37.

         Plaintiff has reason to believe each Distributer Defendant has engaged in unlawful

conduct which resulted in the diversion of prescription opioids into the Parish and Plaintiff's

Community and that discovery will likely reveal others who likewise engaged in unlawful

conduct.

                                     III.JURISDICTION AND VENUE

                                                         38.

         This Court has jurisdiction over this action pursuant to the Louisiana Code of Civil

Procedure articles 2 and 6 and Louisiana Revised Statute §13:3201. Defendants carry on a

continuous and systematic part of their general business within Louisiana, have transacted

substantial business with Louisiana entities and residents, and have caused harm in Louisiana as

a result of the specific business activities complained of herein.

                                                         39.




"' Louisiana Secretary of State, Business Filings, Morris & Dickson Co., L.L.C.,
https:/koraweh.sosia.gov/CommercialSearch/CommercialSearchDetails.aspx?CharterlD=629000 7C2C59E97B
(last accessed Jun. 25, 2018); Morris & Dickson Co., L.L.C., https://www.morrisdickson.cornicontact-ust (last
accessed Jun. 25, 2018) (identifying headquarters in Shreveport, Louisiana).
" Pl. Compl. Inj. Relief, pp. 4, 10 1114-15,31, Morris & Dickson Co., LLC v. Jefferson B. Sessions, III, et al., No.
5:18-cv-00605-EEF-MLH (May 3, 2018 W.D. La.).
" Id.
" Id.


                                                          11
       Case 3:18-cv-01089-BAJ-RLB                   Document 1-2           12/19/18 Page 16 of 144




          Venue is proper in Ascension Parish, because Plaintiff's losses and damages were

 sustained and will continue to be sustained in Ascension Parish. La. Code Civ. Proc. arts. 42, 73,

 74.



                                                         40.

         This action is not removable because it presents no substantial federal question and lacks

complete diversity of citizenship, given that Defendant Morris & Dickson Co., LLC is a citizen

of the State of Louisiana.14


                                      IV. FACTUAL BACKGROUND

A. THE OPIOID EPIDEMIC.

         1. The National Opioid Epidemic.

                                                         41.

         The past two decades have been characterized by increasing abuse and diversion of

prescription drugs, including opioid medications, in the United States. t6 It's an epidemic:6

                                                         42.

         Prescription opioids have become widely prescribed. By 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for I month." The number of annual opioid prescriptions written in

the United States is now roughly equal to the number of adults in the population.18

                                                         43.

         The number of deaths due to prescription opioid overdose is unacceptable.


 14 See Pl. Compl. Inj. Relief, pp. 4, 101114-15,31, Morris & Dickson Co., LLC v. Jefferson B. Sessions, lll, et al.,
No. 5:18-cv-00605-EEF-MLH (May 3, 2018 W.D. La.); Louisiana Secretary of State, Business Filings, Morris &
Dickson Co., L.L.C.,
https://coraweb.sos.la.gov/CommercialSearch/CommercialSearchDetails.aspx?CharterID=629000_7C2C59E97B
(last accessed Jun. 25, 2018); Morris & Dickson Co., L.L.C., lutps://www.morrisdickson.comkontact-us/ (last
accessed Jun. 25, 2018) (identifying headquarters in Shreveport, Louisiana).
IS See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
t6 President Donald J. Trump, State of the Union Address (Jan 30, 2018); President Barrack Obama, Proclamation
No. 9499, 81 Fed. Reg. 65,173 (Sept. 16, 2016) (proclaiming "Prescription Opioid and Heroin Epidemic Awareness
Week"); Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs.,
Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://ww w.cdc.gov/mcdiakeleases/2011/p 1 101 flu_pain_ki ler_overdose.html.
17 Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
and Abuse in the United States, 104 Am. J. Pub. Health c52 (2014).
Itt See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).




                                                         12
        Case 3:18-cv-01089-BAJ-RLB                 Document 1-2           12/19/18 Page 17 of 144




     a. Prescription opioids, heroin, and fentanyl killed more than 42,000 people in 2016, more
        than any year on record.I9 40% of all opioid overdose deaths involve a prescription
        opioid.2"
     b. The death toll from overdoses of prescription painkillers has more than tripled in the past
        decade. 21
     c. More than 40 people die every day from overdoses involving narcotic pain relievers like
        hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and oxymorphone
        (Opana).22
     d. Overdoses involving prescription painkillers are at epidemic levels and now kill more
        Americans than heroin and cocaine combined.23
     e. In 2016, drug overdoses killed roughly 64,000 people in the United States, an increase of
        more than 22 percent over the 52,404 drug deaths recorded the previous year.24
     f. Drug overdose deaths nearly tripled during 1999-2014. Among 47,055 drug overdose
        deaths that occurred in 2014 in the United States, 28,647 (60.9%) involved an opioid.25
     g. Every day, more than 90 Americans lose their lives after overdosing on opioids.26
     h. The rate of death from opioid overdose has quadrupled during the past 15 years in the
        United States. Nonfatal opioid overdoses that require medical care in a hospital or
        emergency department have increased by a factor of six in the past 15 years.27
     i. Every day brings a new revelation regarding the depth of the opioid plague: just to name
        one example, the New York Times reported in September 2017 that the epidemic, which
        now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous,
        deadly opioids are "everywhere" and mistaken as candy. 28
     a. The rate of death from opioid overdose has quadrupled during the past 15 years in the
        United States. Nonfatal opioid overdoses that require medical care in a hospital or
        emergency department have increased by a factor of six in the past 15 years. 29

                                                        44.

             The increased use of prescription painkillers for nonmedical reasons, along with growing

sales, has contributed to a large number of overdoses and deaths. In 2010, I in every 20 people in

the United States age 12 and older—a total of 12 million people—reported using prescription

painkillers non-medically according to the National Survey on Drug Use and Health. Based on

the data from the Drug Enforcement Administration, sales of these drugs to pharmacies and

v Center for Disease Control and Prevention, Opioid Overdose, https://www.cdc.govtdrugoverdose/index.html.
241 Centerfor Disease Control and Prevention, Opioid Overdose, https://www.cdc.govtdrugoverdosetindex.html.
21 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dept of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/201 I /p1101_11u_pain_killer_overdose.html.
22 1d.
23

24 See Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs., Provisional Counts of Drug
Overdose Deaths, (August 8, 2016), https://www.cdc.govinchstdataThealth_policy/monthly-drug-overdose-death-
estimates.pdf.
23 See Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths United States, 2010-2015, 65
Morbidity & Mortality Wkly. Rep. 1445 (2016).
26 Opioid Crisis, NIH, National Institute on Drug Abuse (available at haps://www.drugabuse.govtdrugs-
abuse/opioidstopioid-crisis, last visited Sept. 19, 2017) ("Opioid Crisis, NIH") (citing at note 1 Rudd RA, Seth P,
David F, Scholl L, Increases in Drug and ()pit-rid-Involved Overdose Deaths United States, 2010-2015, MMWR
MORE MORTAL WKLY REP. 2016;65, doi:10.15585/mtnwr.mm655051e1).
27 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).
28 Julie Turkewitz, The Pills are Everywhere': How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times,
Sept. 20, 2017 ("It's a cancer,' said [grandmother of dead one-year old), of the nation's opioid problem, 'with
tendrils that are going everywhere."').
2`' See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).


                                                        13
      Case 3:18-cv-01089-BAJ-RLB                    Document 1-2          12/19/18 Page 18 of 144




health care providers have increased by more than 300 percent since 1999.10 Almost 5,500

people start to misuse prescription painkillers every day.3'

                                                         45.

         The United States Center for Disease Control ("CDC") has identified addiction to

prescription pain medication as the strongest risk factor for heroin addiction. People who are

addicted to prescription opioid painkillers are forty times more likely to be addicted to heroin. 32

Heroin is pharmacologically similar to prescription opioids. The majority of current heroin users

report having used prescription opioids non-medically before they initiated heroin use. Available

data indicates that the nonmedical use of prescription opioids is a strong risk factor for heroin
    33
use... The CDC reports that drug overdose deaths involving heroin continued to climb sharply,

with heroin overdoses more than tripling in 4 years. This increase mirrors large increases in

heroin use across the country and has been shown to be closely tied to opioid pain reliever

misuse and dependence. Past misuse of prescription opioids is the strongest risk factor for heroin

initiation and use, specifically among persons who report past-year dependence or abuse. The

increased availability of heroin, combined with its relatively low price (compared with diverted

prescription opioids) and high purity appear to be major drivers of the upward trend in heroin use

and overdose.34

                                                        46.

         The societal costs of prescription drug abuse are huge. Misuse and addiction to opioids

are "a serious national crisis that affects public health as well as social and economic welfare."'"

The economic burden of prescription opioid misuse alone is $78.5 billion a year, including the

costs of healthcare, lost productivity, addiction treatment, and criminal justice expenditures.36



 39 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs., Prescription
 Painkiller Overdoses at Epidemic Levels (Nov. I, 2011),
 https://www.cdc.govlmedialreleascsl20111p1                        overdose.html.
3 Id.
.32 See Ctrs. for Disease Control and Prevention, U.S. MO of Health and Human Servs., Today's Heroin Epidemic,
 hups://www.cdc.govivitalsigns/herointindex.html (last updated July 7, 2015).
 33 See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
Med. 154 (2016).
 34
    See Rose A. Rudd et at, Increases in Drug and Opioid Overdose Deaths—United States, 2000-2014,64
Morbidity & Mortality Wkly. Rep. 1378 (2016).
35 Opioid Crisis, NIH.
36 Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden ofPrescription Opioid Overdose,
Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
doi:10.1097/MLR.0000000000000625).


                                                        14
         Case 3:18-cv-01089-BAJ-RLB               Document 1-2          12/19/18 Page 19 of 144




                                                       47.

          While the epidemic of prescription pain medication and heroin deaths is devastating

families and communities across the country,37 the manufacturers and distributors of prescription

opioids extract billions of dollars of revenue from the addicted American public while public

entities experience hundreds of millions of dollars of damage                  if not more—caused by the

reasonably foreseeable consequences of the prescription opioid addiction epidemic. The

prescription opioid manufacturers and distributors, including the Defendants, have continued

their wrongful, intentional, and unlawful conduct, despite their knowledge that such conduct is

causing and/or contributing to the national, state, and local opioid epidemic.

          2. Louisiana Opioid Epidemic.

                                                       48.

          Louisiana has been especially ravaged by the national opioid crisis.

                                                       49.

          In 2016, Louisiana suffered 531 opioid overdoses,38 among 996 total drug overdoses."

                                                       50.

          In Louisiana, opioid overdoses have increased absolutely and relative to the total number

of drug overdoses. Louisiana's rate of deaths with opioids present4° and drug overdose death

rates4' both increased at an increasing rate from 2014-2016.42 Louisiana's rate of deaths with

opioids present has risen each year since 2012.43

                                                      51.




17 See  Presidential Memorandum - Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/rx1f/DCPD-201500743.pdf.
38 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://ldh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf.
39 Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015 Death Increases, available at
lutps://www.cde.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017).
49 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://ldh.la.gov/assetstopioid/OpioidDeathFacilan2018.pdf.
41 Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015, 2015-2016 Death Increases,
available at https://www.cdc.gov/drugoverdosc/data/statedeaths.html (last visited Dec. 19, 2017).
42 Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015, 2015-2016 Death Increases,
available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017); Louisiana
Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://ldh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf
41 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://ldh.la.gov/assets/opioid/OpioidDeathFactian2018.pdf.


                                                       15
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 20 of 144




          In 2016, Louisiana had the fifth highest opioid prescribing rate in the country:"

Louisiana averaged more than one opioid prescription per capita from 2014-2016,45 and each

year since 2006.46 In Louisiana, 1.08 to 1.22 opioid prescriptions are written per capita each

year.47

                                                       52.

          Neonatal Abstinence Syndrome (NAS), a collection of symptoms newborn babies

experience withdrawing from opioid medications taken by the mother, quadrupled in Louisiana

from 2003-2013, and related Medicaid expenditures increased six-fold from $1.3 million to $8.7

million for inpatient services." These costs do not include potential costs related to long-term

effects for healthcare and other services,49 The number of newborns born with alcohol or drugs

in their system rose from 569 in 2008 to 1,659 in 2016, according to the Department of Children

and Family Services, with opioids being the most common drug found in these infants.50

                                                       53.

          From 2013-2015 there were 6,252 opioid-related substance abuse treatment admissions in

Louisiana.5I

                                                       54.

          Upon information and belief, Louisiana's spike in opioid overdoses, NAS, and other

maladies were caused by the extremely high rates at which opioids have been prescribed in

Louisiana over the past several years. As explained below, the high prescribing rates were caused

by Defendants offensive conduct. Opioids contributed to deaths in relevant prior years.


44 Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2016, available at
https://www.cdc.gov/drugoverdose/mapstrxstate2016.html (last visited Dec. 21, 2017).
45 Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2014, 2015, 2016, available at
https://www.cdc.govtdrugoverdose/maps/rxstate2014.html (last visited Dec. 21, 2017).
46 Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2006, 2007, 2008, 2009, 2010, 2011,
2012, 2013, available at https:llwww.cdc.gov/drugoverdoselmapslrxstate2006.htm1(last visited Dec. 21, 2017).
47 Louisiana Commission on Preventing Opioid Abuse, The Opioid Epidemic: Evidence Based Strategies
Legislative Report, April 2017, at 20 (citations omitted), available at
http://dhh.louisiana.govtassets/docs/BehavioralHealth/Opioids/LCP0AFinalReportPkg20170331.pdf (last visited
Dec. 21, 2017).
4M
   Prevention, Screening & Treatment of Neonatal Abstinence Syndrome, (March 1, 2016) at 3, available at
https://wwwcfprd.doa.louisiana.gov/boardsAndCommissions/RulesAndRegulations/223_Response%20to%20House
%20Concurrentf.'4,20Resolution%20162-FINAL3-1-2016%20(3).pdf (last visited Dec. 21, 2017).
" Id.
5" Julia O'Donoghue, "Louisiana infants born exposed to drugs, alcohol triples in 8 years," The Times-Picayune,
(Sept. 18, 2017), available at http://www.nola.com/politiestindex.ssf/2017/09/1ouisiana_newborns_drugs.html (last
visited Dec. 21, 2017).
 G
   Louisiana Department of Health, Opioid Abuse, Prevention, Treatment and Policy, Quick Facts (January 2017),
available at http://ldh.la.gov/assets/opioid/OpioidAbsePrvntn_2017.pdf (last visited Dec. 21, 2017).


                                                       16
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2         12/19/18 Page 21 of 144




                                                      55.

         State and local officials have been obligated to expend resources to combat the opioid

epidemic. For example, the Louisiana Commission on Preventing Opioid Abuse has estimated

that opioid abuse costs Louisiana $296 million a year in health care expenditures alone.52

         3. The Opioid Epidemic in Plaintiff's Community.

                                                      56.

         At all material times, opioids were prescribed to Donaldsonville residents and in

Donaldsonville and Plaintiff's Community, the City of Donaldsonville suffered opioid

overdoses, and the City of Donaldsonville expended resources it would not otherwise expend but

for the opioid epidemic.

B. THE MANUFACTURER DEFENDANTS' FALSE, DECEPTIVE, AND UNFAIR

    MARKETING OF OPIOIDS.

                                                      57.

         The opioid epidemic did not happen by accident.

                                                      58.

         Before the 1990s, doctors generally did not prescribe opioids for chronic pain. Generally

accepted standards of medical practice dictated that opioids should only be used short-term for

acute pain, pain relating to recovery from surgery, or for cancer or palliative (end-of-life) care.

The use of opioids for chronic pain was discouraged or prohibited, given the lack of evidence

that opioids improved patients' ability to overcome pain and function, coupled with evidence of

greater pain complaints as patients developed tolerance to opioids over time and the serious risk

of addiction and other side effects

                                                      59.

        Each Manufacturer Defendant has conducted, and has continued to conduct, a marketing

scheme designed to persuade doctors and patients that opioids can and should be used for

chronic pain, resulting in opioid treatment for a far broader group of patients who are much more

likely to become addicted and suffer other adverse effects from the long-term use of opioids. In



52 Louisiana Commission on Preventing Opioid Abuse, supra note 41, at 17, citing Matrix Global Advisors, LLC
(2014) Health Care Costs from Opioid Abuse: A State by State Analysis.


                                                      17
      Case 3:18-cv-01089-BAJ-RLB               Document 1-2         12/19/18 Page 22 of 144




connection with this scheme, each Manufacturer Defendant spent, and continues to spend,

millions of dollars on promotional activities and materials that falsely deny or trivialize the risks

of opioids while overstating the benefits of using them for chronic pain.



                                                    60.

        The Manufacturer Defendants have made false and misleading claims, contrary to the

language on their drugs' labels, regarding the risks of using their drugs that: (1) downplayed the

serious risk of addiction; (2) created and promoted the concept of "pseudoaddiction" when signs

of actual addiction began appearing and advocated that the signs of addiction should be treated

with more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4)

claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of

higher opioid dosages; and (6) exaggerated the effectiveness of "abuse-deterrent" opioid

formulations to prevent abuse and addiction. The Manufacturer Defendants have also falsely

touted the benefits of long-term opioid use, including the supposed ability of opioids to improve

function and quality of life, even though there was no scientifically reliable evidence to support

the Manufacturer Defendants' claims.

                                                    61.

        The Manufacturer Defendants have disseminated these common messages to reverse the

popular and medical understanding of opioids and risks of opioid use. They disseminated these

messages directly, through their sales representatives, in speaker groups led by physicians the

Manufacturer Defendants recruited for their support of their marketing messages, and through

unbranded marketing and industry-funded front groups.

                                                    62.

        The Manufacturer Defendants' efforts have been successful. Opioids are now the most

prescribed class of drugs. Globally, opioid sales generated $1 I billion in revenue for drug

companies in 2010 alone." Sales in the United States have exceeded $8 billion in revenue



53 See Katherine Eban, Oxycontin: Purdue Pharma's Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medieinet; David Crow, Drugmakers Hooked on
$l0bn Opioid Habit, Fin. Times, Aug. 10, 2016, https:llwww. ft.comkontent/f6e989a8-5dac-Ile6-bb77-
a121aa8abd95.


                                                    18
         Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 23 of 144




 annually since 2009.54 This urgent health crisis is connected to heavy marketing of opioids to

 doctors, many of whom were even taught — incorrectly — that opioids are not addictive when

 prescribed for legitimate pain. This epidemic has resulted in a flood of prescription opioids

available for illicit use or sale (the supply), and a population of patients physically and

 psychologically dependent on them (the demand). And when those patients can no longer afford

or obtain ()plaids from licensed dispensaries, they often turn to the street to buy prescription

opioids or even non-prescription opioids, like heroin.

                                                    63.

               The Manufacturer Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

               1. Each Manufacturer Defendant Used Multiple Avenues to Disseminate Their False

and Deceptive Statements about Opioids.

                                                    64.

               The Manufacturer Defendants spread their false and deceptive statements by marketing

their branded opioids directly to doctors and patients in and around the State, including in the

City and Plaintiff's Community. Defendants also deployed seemingly unbiased and independent

third parties that they controlled to spread their false and deceptive statements about the risks and

benefits of opioids for the treatment of chronic pain throughout the City and Plaintiff's

Community.

                                                    65.

               The Manufacturer Defendants employed the same marketing plans and strategies and

deployed the same messages in and around the State, including in the City and Plaintiff's

Community, as they did nationwide. Across the pharmaceutical industry, "core message"

development is funded and overseen on a national basis by corporate headquarters. This

comprehensive approach ensures that the Manufacturer Defendants' messages are precisely

delivered across marketing channels — including detailing visits, speaker events, and advertising




54   See id.


                                                    19
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 24 of 144




   and in each sales territory. The Manufacturer Defendants consider this high level of

coordination and uniformity crucial to successfully marketing their drugs.

                                                66.

       The Manufacturer Defendants ensure marketing consistency through sales representative

training; training of local medical liaisons, the company employees who respond to physician

inquiries; centralized speaker training; single sets of visual aids, speaker slide decks and sales

training materials; and nationally coordinated advertising. The Manufacturer Defendants' sales

representatives and physician speakers were required to stick to prescribed talking points, sales

messages, and slide decks, and supervisors rode along with them periodically to both check on

their performance and compliance.

       i.      Direct Marketing.

                                                67.

       The Manufacturer Defendants' direct marketing of opioids generally proceeded on two

tracks. First, each Manufacturer Defendant conducted and continues to conduct advertising

campaigns touting the purported benefits of their branded drugs. For example, upon information

and belief, the Manufacturer Defendants spent more than $14 million on medical journal

advertising of opioids in 2011, nearly triple what they spent in 2001.

                                                68.

       Many of the Manufacturer Defendants' branded ads deceptively portrayed the benefits of

opioids for chronic pain. For example, Endo distributed and made available on its website,

opana.com, a pamphlet promoting Opana ER with photographs depicting patients with

physically demanding jobs like construction worker, chef, and teacher, misleadingly implying

that the drug would provide long-term pain-relief and functional improvement. Upon information

and belief, Purdue also ran a series of ads, called "Pain vignettes," for OxyContin in 2012 in

medical journals. These ads featured chronic pain patients and recommended OxyContin for

each. One ad described a 54-year-old writer with osteoarthritis of the hands" and implied that

OxyContin would help the writer work more effectively.

                                               69.




                                                20
     Case 3:18-cv-01089-BAJ-RLB                Document 1-2    12/19/18 Page 25 of 144




        Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

through "detailers" — sales representatives who visited individual doctors and medical staff in

their offices — and small-group speaker programs. The Manufacturer Defendants have not

corrected this misinformation. Instead, each Defendant devoted massive resources to direct sales

contacts with doctors. Upon information and belief, in 2014 alone, the Manufacturer Defendants

spent in excess of $168 million on detailing branded opioids to doctors, more than twice what

they spent on detailing in 2000.

                                                  70.

        The Manufacturer Defendants' detailing to doctors is effective. Numerous studies

indicate that marketing impacts prescribing habits, with face-to-face detailing having the greatest

influence. Even without such studies, the Manufacturer Defendants purchase, manipulate and

analyze some of the most sophisticated data available in any industry, data available from IMS

Health Holdings, Inc., to track, precisely, the rates of initial prescribing and renewal by

individual doctor, which in turn allows them to target, tailor, and monitor the impact of their core

messages. The Manufacturer Defendants know their detailing to doctors is effective.

                                                  71.

        The Manufacturer Defendants' detailers have been reprimanded for their deceptive

promotions. Authorities have found that Actavis had been distributing promotional materials that

minimize the risks associated with Kadian and misleadingly suggest that Kadian is safer than has

been demonstrated. Those materials in particular fail to reveal warnings regarding potentially

fatal abuse of ()plaids, use by individuals other than the patient for whom the drug was

prescribed.

       ii.     Indirect Marketing.

                                                 72.

       The Manufacturer Defendants indirectly marketed their opioids using unbranded

advertising, paid speakers and "key opinion leaders" ("KOLs"), and industry-funded

organizations posing as neutral and credible professional societies and patient advocacy groups

(referred to hereinafter as "Front Groups").

                                                 73.


                                                 21
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2        12/19/18 Page 26 of 144




       The Manufacturer Defendants deceptively marketed opioids in the State, City and

Plaintiff's Community through unbranded advertising, including advertising that promotes

opioid use generally but does not name a specific opioid. This advertising was ostensibly created

and disseminated by independent third parties. But by funding, directing, reviewing, editing, and

distributing this unbranded advertising, the Manufacturer Defendants controlled the deceptive

messages disseminated by these third parties and acted in concert with them to falsely and

misleadingly promote opioids for the treatment of chronic pain. Much as Defendants controlled

the distribution of their "core messages" via their own detailers and speaker programs, the

Manufacturer Defendants similarly controlled the distribution of these messages in scientific

publications, treatment guidelines, Continuing Medical Education ("CME") programs, and

medical conferences and seminars. To this end, the Manufacturer Defendants used third-party

public relations firms to help control those messages when they originated from third-parties.

                                                74.

       The Manufacturer Defendants marketed through third-party, unbranded advertising to

avoid regulatory scrutiny because that advertising is not typically reviewed by authorities. The

Manufacturer Defendants also used third-party, unbranded advertising to give the false

appearance that the deceptive messages came from an independent and objective source. Like the

tobacco companies, the Manufacturer Defendants used third parties that they funded, directed,

and controlled to carry out and conceal their scheme to deceive doctors and patients about the

risks and benefits of long term opioid use for chronic pain.

                                                75.

       Defendants also identified doctors to serve, for payment, on their speakers' bureaus and

to attend programs with speakers and meals paid for by Defendants. These speaker programs

provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be selected

to promote the drug); (2) recognition and compensation for the doctors selected as speakers; and

(3) an opportunity to promote the drug through the speaker to his or her peers. These speakers

give the false impression that they are providing unbiased and medically accurate presentations

when they are, in fact, presenting a script prepared by Defendants. On information and belief,
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 27 of 144




these presentations conveyed misleading information, omitted material information, and failed to

correct Defendants' prior misrepresentations about the risks and benefits of opioids.

                                               76.

        Borrowing a page from Big Tobacco's playbook, the Manufacturer Defendants worked

through third parties they controlled by: (a) funding, assisting, encouraging, and directing

doctors who served as KOLs, and (b) funding, assisting, directing, and encouraging seemingly

neutral and credible Front Groups. The Manufacturer Defendants then worked together with

those KOLs and Front Groups to taint the sources that doctors and patients relied on for

ostensibly "neutral" guidance, such as treatment guidelines, CME programs, medical

conferences and seminars, and scientific articles. Thus, working individually and collectively,

and through these Front Groups and KOLs, the Manufacturer Defendants persuaded doctors and

patients that what they have long known — that opioids are addictive drugs, unsafe in most

circumstances for long-term use      was untrue, and that the compassionate treatment of pain

required opioids.

                                               77.

       Purdue's indirect marketing strategies intentionally circumvented duties prohibiting

Purdue from making misrepresentations in the promotion and marketing of OxyContin. Such

actions include contributing to the creation of misleading publications and prescribing guidelines

which lack reliable scientific basis, and promoting prescribing practices which have worsened

the opioid crisis. These were unfair and deceptive practices in its marketing, promotion, and sale

of OxyContin.

                                               78.

       Doctors are one of the most important avenues that the Manufacturer Defendants use to
                                           •
spread their false and deceptive statements about the risks and benefits of long-term opioid use.

The Manufacturer Defendants know that doctors rely heavily and less critically on their peers for

guidance, and KOLs provide the false appearance of unbiased and reliable support for chronic

opioid therapy. For example, the Purdue website "In the Face of Pain" failed to disclose that

doctors who provided testimonials on the site were paid by Purdue. Purdue's failure to disclose

these financial connections misled consumers regarding the objectivity of the testimonials.


                                               23
        Case 3:18-cv-01089-BAJ-RLB               Document 1-2   12/19/18 Page 28 of 144




                  a. Key Opinion Leaders

                                                    79.

           Defendants utilized many KOLs, including many of the same ones.

                      1. Dr. Russel Portenoy

                                                    80.

           Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom the

Manufacturer Defendants identified and promoted to further their marketing campaign. Dr.

Portenoy received research support, consulting fees, and honoraria from Cephalon, Endo,

Janssen, and Purdue (among others), and was a paid consultant to Cephalon and Purdue. Dr.

Portenoy was instrumental in opening the door for the regular use of opioids to treat chronic

pain. He served on the American Pain Society ("APS") American Academy of Pain Medicine

("AAPM") Guidelines Committees, which endorsed the use of opioids to treat chronic pain, first

in 1996 and again in 2009. He was also a member of the board of the American Pain Foundation

("APF"), an advocacy organization almost entirely funded by the Manufacturer Defendants.

                                                    81.

           Dr. Portenoy also made frequent media appearances promoting opioids and spreading

misrepresentations, such as his claim that "the likelihood that the treatment of pain using an

opioid drug which is prescribed by a doctor will lead to addiction is extremely low." He

appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat

chronic pain. On this widely-watched program, broadcast across the country, Dr. Portenoy

claimed: "Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that that person is not going to become addicted."55

                                                    82.

          Dr. Portenoy later admitted that he "gave innumerable lectures in the late 1980s and '90s

about addiction that weren't true." These lectures falsely claimed that less than 1% of patients

55   Good Morning America (ABC Aug. 30, 2010).


                                                    24
     Case 3:18-cv-01089-BAJ-RLB                Document 1-2         12/19/18 Page 29 of 144




would become addicted to opioids. According to Dr. Portenoy, because the primary goal was to

"destigmatize" opioids, he and other doctors promoting them overstated their benefits and

glossed over their risks. Dr. Portenoy also conceded that "kliata about the effectiveness of

opioids does not exist."56 Portenoy candidly stated: "Did I teach about pain management,

specifically about opioid therapy, in a way that reflects misinformation? Well, .              . I guess I

did."57



                         2. Dr. Lynn Webster

                                                    83.

          Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President of the AAPM in 2013. He is a Senior Editor of Pain Medicine, the same

journal that published Endo special advertising supplements touting Opana ER. Dr. Webster was

the author of numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr.

Webster was receiving significant funding from the Manufacturer Defendants (including nearly

$2 million from Cephalon).

                                                    84.

          During a portion of his time as a KOL, Dr. Webster and his clinic were investigated for

overprescribing More than 20 of Dr. Webster's former patients at the Lifetree Clinic have died of

opioid overdoses.

                                                   85.

          Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to

prescribe opioids long-term, and for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster's Opioid Risk Tool appear on, or are


56 Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J. (Dec. 17, 2012),
hops://www.wsj.comtarticles/SB10001424127887324478304578173342657044604.
57 Id.




                                                    25
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 30 of 144




linked to, websites run by Endo, Janssen, and Purdue. Unaware of the flawed science and

industry bias underlying this tool, certain states and public entities have incorporated the Opioid

Risk Tool into their own guidelines, indicating, also, their reliance on the Manufacturer

Defendants and those under their influence and control.

                                                  86.

        In 2011, Dr. Webster presented, via webinar, a program sponsored by Purdue entitled

"Managing Patient's Opioid Use: Balancing the Need and the Risk." Dr. Webster recommended

use of risk screening tools, urine testing, and patient agreements as a way to prevent "overuse of

prescriptions" and "overdose deaths." This webinar was available to and was intended to reach

doctors in the State and doctors treating members of City and Plaintiff's Community.58

                                                  87.

        Dr. Webster also was a leading proponent of the concept of "pseudoaddiction," the notion

that addictive behav 0 s should be seen not as warnings, but as indications of undertreated pain.

In Dr. Webster's description, the only way to differentiate the two was to increase a patient's

dose of opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid

Abuse While Managing Pain—a book that is still available online—when faced with signs of

aberrant behavior, increasing the dose "in most cases .            . should be the clinician's first

response./159 Upon information and belief, Endo distributed this book to doctors. Years later, Dr.

Webster reversed himself, acknowledging that "{pseudoaddiction] obviously became too much

of an excuse to give patients more medication."6'°

                b. Front Groups

                                                 88.

       The Manufacturer Defendants also entered into arrangements with seemingly unbiased

and independent patient and professional organizations to promote opioids for the treatment of

chronic pain. Under the direction and control of the Manufacturer Defendants, these "Front


58  See Emerging Solutions in Pain, Managing Patient's Opioid Use: Balancing the Need and the Risk,
http://www.emergingsolutionsinpain.comice-education/opioid-
management?option=comsontinued&view=frontmatter&Itemid=303&eourse=209 (last visited Aug. 22, 2017).
59 Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
  ) John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wise. J. Sentinel, Feb. 18, 2012,
http://archive.jsonline.comtwatehdogtwatchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
I 39609053.html.


                                                  26
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 31 of 144




Groups" generated treatment guidelines, unbranded materials, and programs that favored chronic

opioid therapy. They also assisted the Manufacturer Defendants by responding to negative

articles, by advocating against regulatory changes that would limit opioid prescribing in

accordance with the scientific evidence, and by conducting outreach to vulnerable patient

populations targeted by the Manufacturer Defendants.

                                                  89.

        These Front Groups depended on the Manufacturer Defendants for funding and, in some

cases, for survival. The Manufacturer Defendants also exercised control over programs and

materials created by these groups by collaborating on, editing, and approving their content, and

by funding their dissemination. In doing so, the Manufacturer Defendants made sure that the

Front Groups would generate only the messages that the Manufacturer Defendants wanted to

distribute. Despite this, the Front Groups held themselves out as independent and serving the

needs of their members -- whether patients suffering from pain or doctors treating those patients.

                                                  90.

        Defendants Cephalon, Endo, Janssen, and Purdue, in particular, utilized many Front

Groups, including many of the same ones. Several of the most prominent are described below,

but there are many others, including the American Pain Society ("APS"), American Geriatrics

Society ("AGS"), the Federation of State Medical Boards ("FSMB"), American Chronic Pain

Association ("ACPA"), the Center for Practical Bioethics ("CPB"), the U.S. Pain Foundation

("USPF") and Pain & Policy Studies Group ("PPSG").

                       1. American Pain Foundation

                                                  91.

        The most prominent of the Manufacturer Defendants' Front Groups was the American

Pain Foundation ("APF"), which, upon information and belief, received more than $10 million in

funding from opioid manufacturers from 2007 until it closed its doors in May 2012, primarily

from Endo and Purdue. APF issued education guides for patients, reporters, and policymakers

that touted the benefits of opioids for chronic pain and trivialized their risks, particularly the risk

of addiction. APF also launched a campaign to promote opioids for returning veterans, which has

contributed to high rates of addiction and other adverse outcomes          including death — among


                                                  27
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 32 of 144




returning soldiers. APF also engaged in a significant multimedia campaign — through radio,

television and the Internet — to educate patients about their "right" to pain treatment, namely

opioids. All of the programs and materials were available nationally and were intended to reach

citizens of the State, the City and Plaintiff's Community.

                                                92.

        In 2009 and 2010, more than 80% of APF's operating budget came from pharmaceutical

industry sources. Including industry grants for specific projects, APF received about $2.3 million

from industry sources out of total income of about $2.85 million in 2009; its budget for 2010

projected receipts of roughly $2.9 million from drug companies, out of total income of about

$3.5 million. By 2011, upon information and belief, APF was entirely dependent on incoming

grants from defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

                                                93.

        APF held itself out as an independent patient advocacy organization. It often engaged in

grassroots lobbying against various legislative initiatives that might limit opioid prescribing, and

thus the profitability of its sponsors. Upon information and belief, it was often called upon to

provide "patient representatives" for the Manufacturer Defendants' promotional activities,

including for Purdue's Partners Against Pain and Janssen's Let's Talk Pain. APF functioned

largely as an advocate for the interests of the Manufacturer Defendants, not patients. Indeed,

upon information and belief, as early as 2001, Purdue told APF that the basis of a grant was

Purdue's desire to "strategically align its investments in nonprofit organizations that share [its]

business interests."

                                               94.

       Upon information and belief, on several occasions, representatives of the Manufacturer

Defendants, often at informal meetings at conferences, suggested activities and publications for

APF to pursue. APF then submitted grant proposals seeking to fund these activities and

publications, knowing that drug companies would support projects conceived as a result of these

communications.

                                               95.




                                               28
      Case 3:18-cv-01089-BAJ-RLB                 Document 1-2          12/19/18 Page 33 of 144




         The U.S. Senate Finance Committee began looking into APF in May 2012 to determine

 the links, financial and otherwise, between the organization and the manufacturers of opioid

 painkillers. The investigation caused considerable damage to APF's credibility as an objective

 and neutral third party, and the Manufacturer Defendants stopped funding it. Within days of

 being targeted by Senate investigation, APF's board voted to dissolve the organization "due to

 irreparable economic circumstances." APF "cease[d] to exist, effective immediately."6'



                          2. American Association of Pain Management

                                                      96.

         Another front group for the Manufacturer Defendants was the American Academy of

 Pain Medicine ("AAPM"). With the assistance, prompting, involvement, and funding of the

 Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

 hosted medical education programs essential to the Manufacturer Defendants' deceptive

 marketing of chronic opioid therapy.



                                                      97.

         AAPM received substantial funding from opioid manufacturers. For example, AAPM

maintained a corporate relations council, whose members paid $25,000 per year (on top of other

funding) to participate. The benefits included allowing members to present educational programs

at off-site dinner symposia in connection with AAPM's marquee event — its annual meeting held

in Palm Springs, California, or other resort locations. AAPM describes the annual event as an

"exclusive venue" for offering education programs to doctors. Membership in the corporate

relations council also allows drug company executives and marketing staff to meet with AAPM

executive committee members in small settings. Defendants Endo, Purdue, and Cephalon were

members of the council and presented deceptive programs to doctors who attended this annual

event.

                                                     98.


61 Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies' Ties to Pain Groups, Wash. Post,
May 8, 2012, https://www.washingtonpost.cominational/health-sciencetsenate-panel-investigates-drug-companies-
ties-to-pain-groups/2012/05/08/gIQA2X4q8U_story.html.


                                                     29
         Case 3:18-cv-01089-BAJ-RLB               Document 1-2          12/19/18 Page 34 of 144




          Upon information and belief, AAPM is viewed internally by Endo as "industry friendly,"

with Endo advisors and speakers among its active members. Endo attended AAPM conferences,

funded its CMEs, and distributed its publications. The conferences sponsored by AAPM heavily

emphasized sessions on opioids — 37 out of roughly 40 at one conference alone. AAPM's

presidents have included top industry-supported KOLs Perry Fine and Lynn Webster. Dr.

Webster was even elected president of AAPM while under a DEA investigation.

                                                       99.

          The Manufacturer Defendants were able to influence AAPM through both their

significant and regular funding and the leadership of pro-opioid KOLs within the organization.

                                                      100.

          In 1996, AAPM and APS jointly issued a consensus statement, "The Use of Opioids for

the Treatment of Chronic Pain," which endorsed opioids to treat chronic pain and claimed that

the risk of a patients' addiction to opioids was low. Dr. Haddox, who co-authored the

AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole

consultant. The consensus statement remained on AAPM's website until 2011, and, upon

information and belief, was taken down from AAPM's website only after a doctor complained.62

                                                     101.

          AAPM and APS issued their own guidelines in 2009 ("AAPM/APS Guidelines") and

continued to recommend the use of opioids to treat chronic pain.61 Treatment guidelines have

been relied upon by doctors, especially the general practitioners and family doctors targeted by

the Manufacturer Defendants. Treatment guidelines not only directly inform doctors' prescribing

practices, but are cited throughout the scientific literature and referenced by third-party payors in

determining whether they should cover treatments for specific indications. Pharmaceutical sales

representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with

doctors during individual sales visits.

                                                     102.



62 The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
63 Roger Chou et A, Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 1 13 (2009).


                                                      30
        Case 3:18-cv-01089-BAJ-RLB        Document 1-2      12/19/18 Page 35 of 144




         At least fourteen of the 21 panel members who drafted the AAPM/APS Guidelines,

including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support

from Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines promote opioids as "safe and

effective" for treating chronic pain, despite acknowledging limited evidence, and conclude that

the risk of addiction is manageable for patients regardless of past abuse histories.640ne panel

member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and

founder of the Michigan Headache & Neurological Institute, resigned from the panel because of

his concerns that the 2009 Guidelines were influenced by contributions that drug companies,

including Manufacturer Defendants, made to the sponsoring organizations and committee

members. These AAPM/APS Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians, but also the body of scientific evidence on

opioids; the Guidelines have been cited hundreds of times in academic literature, were

disseminated in the State and/or the City, and Plaintiff's Community during the relevant time

period, are still available online, and were reprinted in the Journal of Pain. The Manufacturer

Defendants widely referenced and promoted the 2009 Guidelines without disclosing the lack of

evidence to support them or the Manufacturer Defendants' financial support to members of the

panel.

                                             103.

         The Manufacturer Defendants worked together, through Front Groups, to spread their

deceptive messages about the risks and benefits of long-term opioid therapy. For example,

Defendants combined their efforts through the Pain Care Forum ("PCF"), which began in 2004

as an APF project. PCF is comprised of representatives from opioid manufacturers (including

Cephalon, Endo, Janssen, and Purdue) and various Front Groups, almost all of which received

substantial funding from the Manufacturer Defendants. Among other projects, PCF worked to

ensure that an imposed education project on opioids was not unacceptably negative and did not

require mandatory participation by prescribers, which the Manufacturer Defendants determined

would reduce prescribing.




64 M.




                                             31
     Case 3:18-cv-01089-BAJ-RLB               Document 1-2    12/19/18 Page 36 of 144




        2. The Manufacturer Defendants' Marketing Scheme Misrepresented the Risks and

            Benefits of Opioids.

                1. The Manufacturer Defendants embarked upon a campaign of false,

                    deceptive, and unfair assurances grossly understating and misstating the

                    dangerous addiction risks of the opioid drugs.

                                                  104.

        To falsely assure physicians and patients that opioids are safe, the Manufacturer

Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,

particularly the risk of addiction, through a series of misrepresentations that have been

conclusively debunked. These misrepresentations reinforced each other and created the

dangerously misleading impression that: ( I ) starting patients on opioids was low risk because

most patients would not become addicted, and because those at greatest risk for addiction could

be identified and managed; (2) patients who displayed signs of addiction probably were not

addicted and, in any event, could easily be weaned from the drugs; (3) the use of higher opioid

doses, which many patients need to sustain pain relief as they develop tolerance to the drugs, do

not pose special risks; and (4) abuse-deterrent opioids both prevent abuse and overdose and are

inherently less addictive. The Manufacturer Defendants have not only failed to correct these

misrepresentations, they continue to make them today.

                                                  105.

        Opioid manufacturers, including Manufacturer Defendants Endo Pharmaceuticals, Inc.

and Purdue Pharma L.P., are prohibited from making many of the misrepresentations identified

in this Petition. Yet each Manufacturer Defendant continues to misrepresent the risks and

benefits of long-term opioid use in the State, City and Fla ntiff's Community and each continues

to fail to correct its past misrepresentations.

                                                  106.

        Some illustrative examples of the Manufacturer Defendants' false, deceptive, and unfair

claims about the purportedly low risk of addiction include:

   a. Actavis's predecessor caused a patient education brochure, Managing Chronic Back Pain,
      to be distributed beginning in 2003 that admitted that opioid addiction is possible, but
      falsely claimed that it is "less likely if you have never had an addiction problem." Based


                                                  32
      Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 37 of 144




          on Actavis's acquisition of its predecessor's marketing materials along with the rights to
          Kadian, it appears that Actavis continued to use this brochure in 2009 and beyond.

     b. Cephalon and Purdue sponsored APF's Treatment Options: A Guide for People Living
        with Pain (2007), which suggested that addiction is rare and limited to extreme cases of
        unauthorized dose escalations, obtaining duplicative opioid prescriptions from multiple
        sources, or theft. This publication was recently still available online.°

     c. Endo sponsored a website, "PainKnowledge," which, upon information and belief,
        claimed in 2009 that "[p]eople who take opioids as prescribed usually do not become
        addicted." Upon information and belief, another Endo website, PainAction.com, stated
        "Did you know? Most chronic pain patients do not become addicted to the opioid
        medications that are prescribed for them." Endo also distributed an "Informed Consent"
        document on PainAction.com that misleadingly suggested that only people who "have
        problems with substance abuse and addiction" are likely to become addicted to opioid
        medications.

     d. Upon information and belief, Endo distributed a pamphlet with the Endo logo entitled
        Living with Someone with Chronic Pain, which stated that: "Most health care providers
        who treat people with pain agree that most people do not develop an addiction problem."

     e. Janssen reviewed, edited, approved, and distributed a patient education guide entitled
        Finding Relief: Pain Management for Older Adults (2009), which described as "myth"
        the claim that opioids are addictive, and asserted as fact that "[m]any studies show that
        opioids are rarely addictive when used properly for the management of chronic pain."

     f. Janssen has run a website, Prescriberesponsibly.com (last updated July 2, 2015), which
        has claimed that concerns about opioid addiction are "overestimated."

     g.   Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
          Management, which claims that less than 1% of children prescribed opioids will become
          addicted and that pain is undertreated due to "[m]isconceptions about opioid addiction."66

     h. Consistent with the Manufacturer Defendants' published marketing materials, upon
        information and belief, detailers for Purdue, Endo, Janssen, and Cephalon in the State,
        City and Plaintiff's Community minimized or omitted any discussion with doctors of the
        risk of addiction; misrepresented the potential for abuse of opioids with purportedly
        abuse-deterrent formulations; and routinely did not correct the misrepresentations noted
        above.

          Seeking to overturn the criminal conviction of a doctor for illegally prescribing opioids,
          the Manufacturer Defendants' Front Groups APF and NFP argued i that patients rarely
          become addicted to prescribed opioids, citing research by their KOL, Dr. Portenoy.

                                                    107.

          These claims are contrary to longstanding scientific evidence. A 2016 opioid-prescription

guideline issued by the CDC (the "2016 CDC Guideline") explains that there is "[e]xtensive

evidence" of the "possible harms of opioids (including opioid use disorder [an alternative term



65 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], hups://assets.documenteloud.org/documents/277605/apf-treatmentoptions.pdf.
66 Am. Pain Found., A Policymaker's Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,

Policymaker's Guide], httpv7s3.documenteloud.orgidocuments/277603/apf-policymakers-guide.pdf.


                                                     33
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 38 of 144




 for opioid addiction], [and] overdose . . .)."67 The 2016 CDC Guideline further explains that

"[o]pioid pain medication use presents serious risks, including overdose and opioid use disorder"

and that "continuing opioid therapy for 3 months substantially increases risk for opioid use

disorder."68

                                                      108.

         Authorities have found that most opioid drugs have 'high potential for abuse and that

opioids are associated with a substantial risk of misuse, abuse, NOWS [neonatal opioid

withdrawal syndrome], addiction, overdose, and death., Because of the known serious risks

associated with long-term opioid use, including risks of addiction, abuse, and misuse, even at

recommended doses, and because of the greater risks of overdose and death, opioids should be

used only in patients for whom alternative treatment options like non-opioid drugs have failed.

                                                      109.

         Opioid use disorders appear to be highly prevalent in chronic pain patients treated with

opioids, with up to 40% of chronic pain patients treated in specialty and primary care outpatient

centers meeting the clinical criteria for an opioid use disorder. Endo had claimed on its

www.opana.com website that "[m]ost healthcare providers who treat patients with pain agree

that patients treated with prolonged opioid medicines usually do not become addicted," but, upon

information and belief, Endo had no evidence for that statement. Endo has recently agreed not to

make statements that opioids generally are non-addictive or that most patients who take opioids

do not become addicted, at lease in some jurisdictions.

                                                      110.

         In addition to mischaracterizing the highly addictive nature of the drugs they were

pushing, the Manufacturer Defendants also fostered a fundamental misunderstanding of the signs

of addiction. Specifically, the Manufacturer Defendants misrepresented, to doctors and patients,

that warning signs and/or symptoms of addiction were, instead, signs of undertreated pain (i.e.

pseudoaddiction) — and instructed doctors to increase the opioid prescription dose for patients

who were already in danger.

67 Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain   United States, 2016, Morbidity
& Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC Guideline/,
https://www.cdc.gov/mmwrivolumes/65/rr/rr6501e 1 .htm.
68 Id. at 2, 25.




                                                       34
       Case 3:18-cv-01089-BAJ-RLB                  Document 1-2         12/19/18 Page 39 of 144




                                                      111.

         To this end, one of Purdue's employees, Dr. David Haddox, invented a phenomenon

 called "pseudoaddiction." KOL Dr. Portenoy popularized the term. Examples of the false,

 misleading, deceptive, and unfair statements regarding pseudoaddiction include:

     a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007), which taught
        that behaviors such as "requesting drugs by name," "demanding or manipulative
        behavior," seeing more than one doctor to obtain opioids, and hoarding, are all signs of
        pseudoaddiction, rather than true addiction.69 The 2012 edition, which remains available
        for sale online, continues to teach that pseudoaddiction is real."

     b. Janssen sponsored, funded, and edited the Let's Talk Pain website, which in 2009 stated:
        "pseudoaddiction . refers to patient behaviors that may occur when pain is under-
        treated . . . . Pseudoaddiction is different from true addiction because such behaviors can
        be resolved with effective pain management."

     c. Endo sponsored a National Initiative on Pain Control ("NIPC") CME program in 2009
        entitled "Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia,"
        which, upon information and belief, promoted pseudoaddiction by teaching that a
        patient's aberrant behavior was the result of untreated pain. Endo appears to have
        substantially controlled NIPC by funding NIPC projects; developing, specifying, and
        reviewing content; and distributing NIPC materials.

    d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which,
       upon information and belief, described pseudoaddiction as a concept that "emerged in the
       literature" to describe the inaccurate interpretation of [drug-seeking behaviors] in patients
       who have pain that has not been effectively treated."

    e. Upon information and belief, Purdue sponsored a CME program titled "Path of the
       Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse". In a role play, a
       chronic pain patient with a history of drug abuse tells his doctor that he is taking twice as
       many hydrocodone pills as directed. The narrator notes that because of pseudoaddiction,
       the doctor should not assume the patient is addicted even if he persistently asks for a
       specific drug, seems desperate, hoards medicine, or "overindulges in unapproved
       escalating doses." The doctor treats this patient by prescribing a high-dose, long-acting
       opioid.
                                               112.

         The CDC rejects the validity of the pseudoaddiction fallacy invented by a Purdue

employee as a reason to push more opioid drugs onto already addicted patients.

                                                      113.

         In addition to misstating the addiction risk and inventing the pseudoaddiction falsehood,

a third category of false, deceptive, and unfair practice is the Manufacturer Defendants' false

instructions that addiction risk screening tools, patient contracts, urine drug screens, and similar

strategies allow them to reliably identify and safely prescribe opioids to patients predisposed to

69 Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician's Guide (2007) at 62.
7" See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician's Guide (2d ed. 2012).




                                                      35
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 40 of 144




addiction. These misrepresentations were especially insidious because the Manufacturer

Defendants aimed them at general practitioners and family doctors who lack the time and

expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants'

misrepresentations made these doctors feel more comfortable prescribing opioids to their

patients, and patients more comfortable starting on opioid therapy for chronic pain. Illustrative

examples include:

       a. Endo paid for a 2007 supplement in the Journal of Family Practice written by a
          doctor who became a member of Endo's speakers' bureau in 2010. The supplement,
          entitled Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized
          the effectiveness of screening tools, claiming that patients at high risk of addiction
          could safely receive chronic opioid therapy using a "maximally structured approach"
          involving toxicology screens and pill counts.
       b. Purdue, upon information and belief, sponsored a 2011 webinar, Managing Patient's
          Opioid Use: Balancing the Need and Risk, which claimed that screening tools, urine
          tests, and patient agreements prevent "overuse of prescriptions" and "overdose
          deaths."
       c. As recently as 2015, upon information and belief, Purdue has represented in scientific
          conferences that "bad apple" patients and not opioids — are the source of the
          addiction crisis and that once those "bad apples" are identified, doctors can safely
          prescribe opioids without causing addiction.

                                               114.

       To the contrary, upon information and believe, there are no studies assessing the

effectiveness of risk mitigation strategies for improving outcomes related to overdose, addiction,

abuse or misuse.

                                              115.

       A fourth category of deceptive messaging regarding dangerous opioids is the

Manufacturer Defendants' false assurances regarding the alleged ease of eliminating opioid

dependence. The Manufacturer Defendants falsely claimed that opioid dependence can easily be

addressed by tapering and that opioid withdrawal is not a problem, but they failed to disclose the

increased difficulty of stopping opioids after long-term use. In fact, the symptoms of opioid

withdrawal include abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia, drug

cravings, anxiety, insomnia, spontaneous abortion and premature labor in pregnant women.

                                              116.

       The Manufacturer Defendants nonetheless downplayed the severity of opioid

detoxification. For example, upon information and belief, a CME sponsored by Endo, entitled



                                               36
       Case 3:18-cv-01089-BAJ-RLB                Document 1-2          12/19/18 Page 41 of 144




 Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by

 tapering a patient's opioid dose by 10%-20% for 10 days. And Purdue sponsored APF's A

 Policymaker's Guide to Understanding Pain & Its Management, which claimed that

 Isiymptoms of physical dependence can often be ameliorated by gradually decreasing the dose

 of medication during discontinuation" without mentioning any hardships that might occur.71

                                                     117.

         A fifth category of false, deceptive, and unfair statements the Manufacturer Defendants

 made to sell more drugs is that opioid dosages could be increased indefinitely without added risk.

The ability to escalate dosages was critical to Defendants' efforts to market opioids for long-term

use to treat chronic pain because, absent this misrepresentation, doctors would have abandoned

treatment when patients built up tolerance and lower dosages did not provide pain relief. The

Manufacturer Defendants' deceptive claims include:

         a. Upon information and belief, Actavis's predecessor created a patient brochure for
            Kadian in 2007 that stated, "Over time, your body may become tolerant of your
            current dose. You may require a dose adjustment to get the right amount of pain
            relief. This is not addiction." Based on Actavis's acquisition of its predecessor's
            marketing materials along with the rights to Kadian, Actavis appears to have
            continued to use these materials in 2009 and beyond.

         b. Cephalon and Purdue sponsored APF's Treatment Options: A Guide for People
            Living with Pain (2007), which claims that some patients "need" a larger dose of an
            opioid, regardless of the dose currently prescribed. The guide stated that ()plaids have
            "no ceiling dose" and insinuated that they are therefore the most appropriate
            treatment for severe pain.72 This publication is still available online.

        c. Endo sponsored a website, "PainKnowledge," which, upon information and belief,
           claimed in 2009 that opioid dosages may be increased until "you are on the right dose
           of medication for your pain."

        d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:
           Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q&A
           format, it asked "If I take the opioid now, will it work later when I really need it?"
           The response is, "The dose can be increased. . . . You won't 'run out' of pain
           relief."7`

        e. Janssen sponsored a patient education guide entitled Finding Relief: Pain
           Management for Older Adults (2009), which was distributed by its sales force. This
           guide listed dosage limitations as "disadvantages" of other pain medicines but
           omitted any discussion of risks of increased opioid dosages.

71 Am. Pain Found., A Policymaker's Guide to Understanding Pain and its Management 6 (2011) [hereinafter APF,
Policymaker's Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.
72 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.docurnentcloud.org/documents/277605/apf-treatmentoptions.pdf., at 12.
73 Margo McCaffery & Chris Pascro, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).


                                                     37
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 42 of 144




         f. Upon information and belief, Purdue's In the Face of Pain website promoted the
            notion that if a patient's doctor does not prescribe what, in the patient's view, is a
            sufficient dosage of opioids, he or she should find another doctor who will.

         g-   Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
              Management, which taught that dosage escalations are "sometimes necessary," and
              that "the need for higher doses of medication is not necessarily indicative of
              addiction," but inaccurately downplayed the risks from high opioid dosages.74

         h. In 2007, Purdue sponsored a CME entitled "Overview of Management Options" that
            was available for CME credit and available until at least 2012. The CME was edited
            by a KOL and taught that Non-steroidal Anti-inflammatory Drugs ("NSAIDs") and
            other drugs, but not opioids, are unsafe at high dosages.

              Purdue presented a 2015 paper at the College on the Problems of Drug Dependence,
              "the oldest and largest organization in the US dedicated to advancing a scientific
              approach to substance use and addictive disorders," challenging the correlation
              between opioid dosage and overdose!'

              Seeking to overturn the criminal conviction of a doctor for illegally prescribing
              opioids, the Manufacturer Defendants' Front Groups APF and NFP argued in an
              amicus brief to the United States Fourth Circuit Court of Appeals that "there is no
              `ceiling dose'" for opioids.76

                                                      118.

         Once again, the Manufacturer Defendants' representations regarding opioids were

lacking in scientific evidence. Upon information and believe, the benefits of high-dose opioids

for chronic pain are not established while the risks for serious harms related to opioid therapy

increase at higher opioid dosage. More specifically, there is now an established body of scientific

evidence showing that overdose risk is increased at higher opioid dosages. There is an increased

risk for opioid use disorder, respiratory depression, and death at higher dosages. Authorities

advise doctors to avoid increasing dosage to above 90 morphine milligram equivalents per day.

                                                     119.

         Defendants' deceptive marketing of the so-called abuse-deterrent properties of some of

their opioids has created false impressions that these opioids can cure addiction and abuse.

                                                     120.

        The Manufacturer Defendants made misleading claims about the ability of their so-called

abuse-deterrent opioid formulations to deter abuse. For example, Endo's advertisements for the


74 Am. Pain Found., A Policymaker's Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker's Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.
75 The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Aug. 21, 2017).
Tr" Brief of APF, at 9.


                                                      38
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 43 of 144




2012 reformulation of Opana ER claimed that it was designed to be crush resistant, in a way that

suggested it was more difficult to abuse. This claim was false. Opana ER Extended-Release

Tablets' extended-release features can be compromised, causing the medication to "dose dump,"

when subject to forms of manipulation such as cutting, grinding, or chewing, followed by

swallowing. Opana ER can be prepared for snorting using commonly available methods and

readily prepared for injection. There has existed the troubling possibility that a higher and rising

percentage of Opana ER Extended-Release Tablet abuse has occurred via injection. Endo's own

studies, which it failed to disclose, showed that Opana ER could still be ground and chewed.

Authorities have requested that Opana ER be removed from the market.

                       ii. The Manufacturer Defendants embarked upon a campaign of false,

                       deceptive, and unfair assurances grossly overstating the benefits of the

                       opioid drugs.

                                               121.

       To convince doctors and patients that opioids should be used to treat chronic pain, the

Manufacturer Defendants also had to persuade them that there was a significant upside to long-

term opioid use. But authorities make clear that no evidence shows a long-term benefit of

opioids in pain and function versus no opioids for chronic pain with outcomes examined at least

1 year later (with most placebo-controlled randomized trials <6 weeks in duration) and that other

treatments were more or equally beneficial and less harmful than long-term opioid use. There is a

lack of evidence to support long-term opioid use. Despite this, Defendants falsely and

misleadingly touted the benefits of long-term opioid use and falsely and misleadingly suggested

that these benefits were supported by scientific evidence.

                                               122.

       Some illustrative examples of the Manufacturer Defendants' false claims are:

       Upon information and belief, Actavis distributed an advertisement claiming that the use
       of Kadian to treat chronic pain would allow patients to return to work, relieve "stress on
       your body and your mental health," and help patients enjoy their lives.

   b. Endo distributed advertisements that claimed that the use of Opana ER for chronic pain
      would allow patients to perform demanding tasks like construction work or work as a
      chef and portrayed seemingly healthy, unimpaired subjects.




                                               39
         Case 3:18-cv-01089-BAJ-RLB              Document 1-2         12/19/18 Page 44 of 144




    c. Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain
       Management for Older Adults (2009) — which states as "a fact" that "opioids may make it
       easier for people to live normally." The guide lists expected functional improvements
       from opioid use, including sleeping through the night, returning to work, recreation, sex,
       walking, and climbing stairs.


    d. Janssen promoted Ultracet for everyday chronic pain and distributed posters, for display
       in doctors' offices, of presumed patients in active professions; the caption read, "Pain
       doesn't fit into their schedules."

    e. Upon information and belief, Purdue ran a series of advertisements for OxyContin in
       2012 in medical journals entitled "Pain vignettes," which were case studies featuring
       patients with pain conditions persisting over several months and recommending
       OxyContin for them. The ads implied that OxyContin improves patients' function.

    f. Responsible Opioid Prescribing (2007), sponsored and distributed by Cephalon, Endo
       and Purdue, taught that relief of pain by opioids, by itself, improved patients' function.

    g.    Cephalon and Purdue sponsored APF's Treatment Options: A Guide for People Living
          with Pain (2007), which counseled patients that opioids "give [pain patients] a quality of
          life we deserve."77 This publication is still available online.

    h. Endo's NIPC website "PainKnowledge" claimed in 2009, upon information and belief,
       that with opioids, "your level of function should improve; you may find you are now able
       to participate in activities of daily living, such as work and hobbies, that you were not
       able to enjoy when your pain was worse." Elsewhere, the website touted improved
       quality of life (as well as "improved function") as benefits of opioid therapy. The grant
       request that Endo approved for this project specifically indicated N1PC's intent to make
       misleading claims about function, and Endo closely tracked visits to the site.

    i.    Endo was the sole sponsor, through NIPC, of a series of CMEs entitled "Persistent Pain
          in the Older Patient."78 Upon information and belief, a CME disseminated via webcast
          claimed that chronic opioid therapy has been "shown to reduce pain and improve
          depressive symptoms and cognitive functioning."

          Janssen sponsored and funded a multimedia patient education campaign called "Let's
          Talk Pain." One feature of the campaign was to complain that patients were under-
          treated. In 2009, upon information and belief, a Janssen-sponsored website, part of the
          "Let's Talk Pain" campaign, featured an interview edited by Janssen claiming that
          opioids allowed a patient to "continue to function."

    k. Purdue sponsored the development and distribution of APF's A Policymaker's Guide to
       Understanding Pain & Its Management, which claimed that "[m}ultiple clinical studies"
       have shown that opioids are effective in improving "[djaily function," Iplsychological
       health," and "[o]verall health-related quality of life for chronic pain."79 The
       Policymaker's Guide was originally published in 2011.

    1.    Purdue's, Cephalon's, Endo's, and Janssen's sales representatives have conveyed and
          continue to convey the message that opioids will improve patient function.


77 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documenteloud.org/documents/277605/apf-treatmentoptions.pdf.
78       NIPC, Persistent Pain and the Older Patient (2007),
littps://www.painedu.org/Downloads/NIPC/Activities/BI73_Providence_RI_%20Invite.rx1f.
79 Am. Pain Found., A Policymaker's Guide to Understanding Pain and Its Management 6 (2011) thereinafter APF,
Policymaker's Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 29.


                                                     40
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 45 of 144




                                                123.

        These claims have no support in the scientific literature.

                                                124.

        Upon information and belief, as of 2010, there was no substantial evidence or substantial

clinical experience demonstrating that the magnitude of the effect of the drug Kadian had in

alleviating pain, taken together with any drug-related side effects patients may experience results

in any overall positive impact on a patient's work, physical and mental functioning, daily

activities, or enjoyment of life.

                                                125.

        Upon information and belief, as of 2008, the claim that patients who are treated with the

drug experience an improvement in their overall function, social function, and ability to perform

daily activities had not been demonstrated by substantial evidence or substantial clinical

experience.

                                                126.

        The Manufacturer Defendants also falsely and misleadingly emphasized or exaggerated

the risks of competing medications like NSAIDs, so that doctors and patients would look to

opioids first for the treatment of chronic pain. Once again, these misrepresentations by the

Manufacturer Defendants contravened scientific evidence. Indeed, the labels for extended-

release and long-acting ("ER/LA") opioids in           and immediate-release ("IR") opioids were

changed in 2013 and 2016, respectively, to state that opioids should only be used as a last resort

"in patients for which alternative treatment options" like non-opioid drugs "are inadequate."

Indeed, authorities advise that NSAIDs, not opioids, should be the first-line treatment for chronic

pain, particularly arthritis and lower back pain. Purdue misleadingly promoted OxyContin as

being unique among opioids in providing 12 continuous hours of pain relief with one dose. In

fact, OxyContin does not last for 12 hours    a fact that Purdue has known at all times relevant to

this action. Upon information and belief, Purdue's own research shows that OxyContin wears off

in under six hours in one quarter of patients and in under 10 hours in more than half. This is

because OxyContin tablets release approximately 40% of their active medicine immediately,

after which release tapers. This triggers a powerful initial response, but provides little or no pain


                                                 41
      Case 3:18-cv-01089-BAJ-RLB                 Document 1-2          12/19/18 Page 46 of 144




 relief at the end of the dosing period, when less medicine is released. This phenomenon is known

 as "end of dose" failure. in 2008 a substantial proportion of chronic pain patients taking

 OxyContin experienced it. This not only renders Purdue's promise of 12 hours of relief false and

 deceptive, it also makes OxyContin more dangerous because the declining pain relief patients

 experience toward the end of each dosing period drives them to take more OxyContin before the

 next dosing period begins, quickly increasing the amount of drug they are taking and spurring

growing dependence.



                                                     127.

         Purdue's competitors were aware of this problem. For example, upon information and

 belief, Endo ran advertisements for Opana ER referring to "real" 12-hour dosing. Nevertheless,

Purdue falsely promoted OxyContin as if it were effective for a full 12 hours. Upon information

and belief, Purdue's sales representatives continue to tell doctors that OxyContin lasts a full 12

hours.

                                                     128.

         Front Groups supported by Purdue likewise echoed these representations. For example,

the National Foundation for the Treatment of Pain and the Ohio Pain Initiative has represented

that OxyContin has been a miracle medication, particularly useful for sustained long-term pain

because it comes in higher, compact pills with a slow release coating. They represented,

moreover, that OxyContin pills can work for 12 hours, which makes it easier for patients to

comply with dosing requirements without experiencing a roller-coaster of pain relief followed

quickly by pain renewal that can occur with shorter acting medications, and helps the patient

sleep through the night, which is often impossible with short-acting medications. OxyContin has

been a miracle medication."

                                                     129.

         Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though authorities have limited their use to the treatment of cancer pain in opioid tolerant

  Reply Brief of Amicus Curiae of the American Pain Foundation, The National Foundation for the Treatment of
841
Pain and the Ohio Pain Initiative Supporting Appellants, Howland v. Purdue Pharma L.P., No. 2003-1538 (Ohio
Apr. 13, 2004), 2004 WL 1637768, at *4 (footnote omitted).



                                                      42
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 47 of 144




individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, Cephalon has

been prohibited from marketing Actiq for anything but cancer pain, and refused to approve

Fentora for the treatment of chronic pain because of the potential harm, including the high risk of

"serious and life-threatening adverse events" and abuse         which are greatest in non-cancer

patients. Indeed, Fentora should only be used for cancer patients who are opioid-tolerant and

should not be used for any other conditions, such as migraines, post-operative pain, or pain due

to injury. Fentora is only approved for breakthrough cancer pain in patients who are opioid-

tolerant, meaning those patients who take a regular, daily, around-the-clock narcotic pain

medication.

                                               130.

       Despite this, Cephalon conducted and continues to conduct a well-funded campaign to

promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was not

approved, appropriate, and for which it is not safe. As part of this campaign, Cephalon used

CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales representatives

to give doctors the false impression that Actiq and Fentora are safe and effective for treating non-

cancer pain. For example:

   a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of Persistent and
      Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME
      instructed doctors that              broad classification of pain syndromes as either
      cancer- or non-cancer-related has limited utility" and recommended Actiq and Fentora
      for patients with chronic pain.

   b. Upon information and belief, Cephalon's sales representatives set up hundreds of speaker
      programs for doctors, including many non-oncologists, which promoted Actiq and
      Fentora for the treatment of non-cancer pain.

   c. In December 201 1, Cephalon widely disseminated a journal supplement entitled "Special
      Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal
      Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)" to
      Anesthesiology News, Clinical Oncology News, and Pain Medicine News - three
      publications that are sent to thousands of anesthesiologists and other medical
      professionals. The Special Report openly promotes Fentora for "multiple causes of pain"
      — and not just cancer pain.

                                               131.




                                                43
     Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 48 of 144




         Cephalon's deceptive marketing gave doctors and patients the false impression that Actiq

 and Fentora were not only safe and effective for treating chronic pain, but were also approved by

 the regulators for such uses.

                                                     132.

         Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

 prescribing of its drugs, despite knowing about it for years. Purdue's sales representatives have

 maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs.

Rather than perform their duty under Louisiana law to report these doctors to state medical

boards or law enforcement authorities as Purdue is legally obligated to do or cease marketing to

them, Purdue used the list to demonstrate the high rate of diversion of OxyContin — the same

OxyContin that Purdue had promoted as less addictive -- in order to persuade regulators to bar

the manufacture and sale of generic copies of the drug because the drug was too likely to be

abused. Purdue's senior compliance officer has acknowledged that in five years of investigating

pharmacies who fill excessive or unusual orders, Purdue failed to take action - even where

Purdue employees personally witnessed the diversion of its drugs. For example, Purdue did not

report that a Los Angeles clinic prescribed more than 1.1 million OxyContin tablets and that

Purdue's district manager described it internally as "an organized drug ring" until years after law

enforcement shut it down. In doing so, Purdue protected its own profits at the expense of public

health and safety.8'

                                                    133.

        Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting excessive or unusual prescribing. Endo failed to require sales

representatives to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to

sales representatives for detailing prescribers who were subsequently arrested or convicted for

illegal prescribing; and failed to prevent sales representatives from visiting prescribers whose

excessive or unusual conduct had caused them to be placed on a no-call list.

        3. The Manufacturer Defendants Targeted Susceptible Prescribers and Vulnerable
            Patient Populations.

81Harriet Ryan et A, More Than 1 Million Oxycontin Pills Ended Up in the Hands of Criminals and Addicts. What
the Drugmaker Knew, L.A. Times, July 10, 2016, littp://www.latimes.comtprojectstla-me-oxycontin-part2/.


                                                     44
    Case 3:18-cv-01089-BAJ-RLB             Document 1-2         12/19/18 Page 49 of 144




                                                134.

        As a part of their deceptive marketing scheme, the Manufacturer Defendants identified

and targeted susceptible prescribers and vulnerable patient populations in the U.S., including this

State, City and Plaintiff's Community. For example, the Manufacturer Defendants focused their

deceptive marketing on primary care doctors, who were more likely to treat chronic pain patients

and prescribe them drugs, but were less likely to be educated about treating pain and the risks

and benefits of opioids and therefore more likely to accept the Defendants' misrepresentations.

                                               135.

       The Manufacturer Defendants also targeted vulnerable patient populations like the elderly

and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted these

vulnerable patients even though the risks of long-term opioid use were significantly greater for

them. For example, existing evidence confirms that elderly patients taking opioids suffer from

elevated fall and fracture risks, reduced renal function and medication clearance, and a smaller

window between safe and unsafe dosages. There must be additional caution and increased

monitoring to minimize the risks of opioid use in elderly patients. The same is true for veterans,

who are more likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic stress

disorder, which interact dangerously with opioids.

       4. The Manufacturer Defendants made Materially Deceptive Statements and
          Concealed Material Facts.

                                               136.

       As alleged herein, the Manufacturer Defendants made and/or disseminated deceptive

statements regarding material facts and further concealed material facts, in the course of

manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants'

actions were intentional, negligent, and/or unlawful. Such statements include, but are not limited

to, those set out below and alleged throughout this Petition.

                                               137.

       Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:



                                                45
     Case 3:18-cv-01089-BAJ-RLB           Document 1-2       12/19/18 Page 50 of 144




 a. Creating, sponsoring, and assisting in the distribution of patient education materials
    distributed to consumers that contained deceptive statements;

 b. Creating and disseminating advertisements that contained deceptive statements
    concerning the ability of opioids to improve function long-term and concerning the
    evidence supporting the efficacy of opioids long-term for the treatment of chronic non-
    cancer pain;

c. Disseminating misleading statements concealing the true risk of addiction and promoting
   the deceptive concept of pseudoaddiction through Purdue's own unbranded publications
   and on internet sites Purdue operated that were marketed to and accessible by consumers;

d. Distributing brochures to doctors, patients, and law enforcement officials that included
   deceptive statements concerning the indicators of possible opioid abuse;

e. Sponsoring, directly distributing, and assisting in the distribution of publications that
   promoted the deceptive concept of pseudoaddiction, even for high-risk patients;

f. Endorsing, directly distributing, and assisting in the distribution of publications that
   presented an unbalanced treatment of the long-term and dose-dependent risks of opioids
   versus NSAIDs;

g.    Providing significant financial support to pro-opioid KOL doctors who made deceptive
      statements concerning the use of opioids to treat chronic non-cancer pain;

h. Providing needed financial support to pro-opioid pain organizations that made deceptive
   statements, including in patient education materials, concerning the use of opioids to treat
   chronic non-cancer pain;

      Assisting in the distribution of guidelines that contained deceptive statements concerning
      the use of opioids to treat chronic non-cancer pain and misrepresented the risks of opioid
      addiction;

J•    Endorsing and assisting in the distribution of CMEs containing deceptive statements
      concerning the use of opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that misleadingly concluded opioids are
   safe and effective for the long-term treatment of chronic non-cancer pain and that opioids
   improve quality of life, while concealing contrary data;

I. Assisting in the dissemination of literature written by pro-opioid KOLs that contained
   deceptive statements concerning the use of opioids to treat chronic noncancer pain;

m. Creating, endorsing, and supporting the distribution of patient and prescriber education
   materials that misrepresented the data regarding the safety and efficacy of opioids for the
   long-term treatment of chronic non-cancer pain, including known rates of abuse and
   addiction and the lack of validation for long-term efficacy;

n. Targeting veterans by sponsoring and disseminating patient education marketing
   materials that contained deceptive statements concerning the use of opioids to treat
   chronic non-cancer pain;

o. Targeting the elderly by assisting in the distribution of guidelines that contained
   deceptive statements concerning the use of opioids to treat chronic non-cancer pain and
   misrepresented the risks of opioid addiction in this population;




                                             46
        Case 3:18-cv-01089-BAJ-RLB         Document 1-2       12/19/18 Page 51 of 144




   p. Exclusively disseminating misleading statements in education materials to hospital
      doctors and staff while purportedly educating them on new pain standards;

   q.    Making deceptive statements concerning the use of opioids to treat chronic noncancer
         pain to prescribers through in-person detailing; and

   r. Withholding from law enforcement the names of prescribers Purdue believed to be
      facilitating the diversion of its opioid, while simultaneously marketing opioids to these
      doctors by disseminating patient and prescriber education materials and advertisements
      and CMEs they knew would reach these same prescribers.

                                             138.

         Defendant Endo made and/or disseminated deceptive statements, and concealed material

facts in such a way to make their statements deceptive, including, but not limited to, the

following:

   a. Creating, sponsoring, and assisting in the distribution of patient education materials that
      contained deceptive statements;

   b. Creating and disseminating advertisements that contained deceptive statements
      concerning the ability of opioids to improve function long-term and concerning the
      evidence supporting the efficacy of opioids long-term for the treatment of chronic non-
      cancer pain;

   c. Creating and disseminating paid advertisement supplements in academic journals
      promoting chronic opioid therapy as safe and effective for long term use for high risk
      patients;

   d. Creating and disseminating advertisements that falsely and inaccurately conveyed the
      impression that Endo's opioids would provide a reduction in oral, intranasal, or
      intravenous abuse;

   e. Disseminating misleading statements concealing the true risk of addiction and promoting
      the misleading concept of pseudoaddiction through Endo's own unbranded publications
      and on internet sites Endo sponsored or operated;

   f. Endorsing, directly distributing, and assisting in the distribution of publications that
      presented an unbalanced treatment of the long-term and dose-dependent risks of opioids
      versus NSAIDs;

   g.   Providing significant financial support to pro-opioid KOLs, who made deceptive
        statements concerning the use of opioids to treat chronic non-cancer pain;

   h. Providing needed financial support to pro-opioid pain organizations — including over $5
      million to the organization responsible for many of the most egregious misrepresentations
      — that made deceptive statements, including in patient education materials, concerning the
      use of opioids to treat chronic non-cancer pain;

   i. Targeting the elderly by assisting in the distribution of guidelines that contained
      deceptive statements concerning the use of opioids to treat chronic non-cancer pain and
      misrepresented the risks of opioid addiction in this population;

        Endorsing and assisting in the distribution of CMEs containing deceptive statements
        concerning the use of opioids to treat chronic non-cancer pain;


                                              47
        Case 3:18-cv-01089-BAJ-RLB          Document 1-2       12/19/18 Page 52 of 144




    k. Developing and disseminating scientific studies that deceptively concluded opioids are
       safe and effective for the long-term treatment of chronic non-cancer pain and that opioids
       improve quality of life, while concealing contrary data;

    I. Directly distributing and assisting in the dissemination of literature written by pro-opioid
       KOLs that contained deceptive statements concerning the use of opioids to treat chronic
       non-cancer pain, including the concept of pseudoaddiction;

    m. Creating, endorsing, and supporting the distribution of patient and prescriber education
       materials that misrepresented the data regarding the safety and efficacy of opioids for the
       long-term treatment of chronic non-cancer pain, including known rates of abuse and
       addiction and the lack of validation for long-term efficacy; and

   n. Making deceptive statements concerning the use of opioids to treat chronic non-cancer
      pain to prescribers through in-person detailing.



                                               139.

         Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

   a. Creating, sponsoring, and assisting in the distribution of patient education materials that
      contained deceptive statements;

   b. Directly disseminating deceptive statements through internet sites over which Janssen
      exercised final editorial control and approval stating that opioids are safe and effective
      for the long-term treatment of chronic non-cancer pain and that opioids improve quality
      of life, while concealing contrary data;

   c. Disseminating deceptive statements concealing the true risk of addiction and promoting
      the deceptive concept of pseudoaddiction through internet sites over which Janssen
      exercised final editorial control and approval;

   d. Promoting opioids for the treatment of conditions for which Janssen knew, due to the
      scientific studies it conducted, that opioids were not efficacious and concealing this
      information;

   e. Sponsoring, directly distributing, and assisting in the dissemination of patient education
      publications over which Janssen exercised final editorial control and approval, which
      presented an unbalanced treatment of the long-term and dose dependent risks of opioids
      versus NSAIDs;

   f. Providing significant financial support to pro-opioid KOLs, who made deceptive
      statements concerning the use of opioids to treat chronic non-cancer pain;

   g.   Providing necessary financial support to pro-opioid pain organizations that made
        deceptive statements, including in patient education materials, concerning the use of
        opioids to treat chronic non-cancer pain;




                                               48
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 53 of 144




    h. Targeting the elderly by assisting in the distribution of guidelines that contained
       deceptive statements concerning the use of opioids to treat chronic non-cancer pain and
       misrepresented the risks of opioid addiction in this population;

    i. Targeting the elderly by sponsoring, directly distributing, and assisting in the
       dissemination of patient education publications targeting this population that contained
       deceptive statements about the risks of addiction and the adverse effects of opioids, and
       made false statements that opioids are safe and effective for the long-term treatment of
       chronic non-cancer pain and improve quality of life, while concealing contrary data;

        Endorsing and assisting in the distribution of CMEs containing deceptive statements
        concerning the use of opioids to treat chronic non-cancer pain;

    k. Directly distributing and assisting in the dissemination of literature written by pro-opioid
       KOLs that contained deceptive statements concerning the use of opioids to treat chronic
       non-cancer pain, including the concept of pseudoaddiction;

       Creating, endorsing, and supporting the distribution of patient and prescriber education
       materials that misrepresented the data regarding the safety and efficacy of opioids for the
       long-term treatment of chronic non-cancer pain, including known rates of abuse and
       addiction and the lack of validation for long-term efficacy;

    m. Targeting veterans by sponsoring and disseminating patient education marketing
       materials that contained deceptive statements concerning the use of opioids to treat
       chronic non-cancer pain; and

    n. Making deceptive statements concerning the use of opioids to treat chronic non-cancer
       pain to prescribers through in-person detailing.

                                              140.

       Defendant Cephalon made and/or disseminated untrue, false and deceptive statements,

and concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

   a. Creating, sponsoring, and assisting in the distribution of patient education materials that
      contained deceptive statements;

   b. Sponsoring and assisting in the distribution of publications that promoted the deceptive
      concept of pseudoaddiction, even for high-risk patients;

   c. Providing significant financial support to pro-opioid KOL doctors who made deceptive
      statements concerning the use of opioids to treat chronic non-cancer pain and
      breakthrough chronic non-cancer pain;

   d. Developing and disseminating scientific studies that deceptively concluded opioids are
      safe and effective for the long-term treatment of chronic non-cancer pain in conjunction
      with Cephalon's potent rapid-onset opioids;

   e. Providing needed financial support to pro-opioid pain organizations that made deceptive
      statements, including in patient education materials, concerning the use of opioids to treat
      chronic non-cancer pain;

   f. Endorsing and assisting in the distribution of CMEs containing deceptive statements
      concerning the use of opioids to treat chronic non-cancer pain;


                                               49
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 54 of 144




    g.   Endorsing and assisting in the distribution of CMEs containing deceptive statements
         concerning the use of Cephalon's rapid-onset opioids;

    h. Directing its marketing of Cephalon's rapid-onset opioids to a wide range of doctors,
       including general practitioners, neurologists, sports medicine specialists, and workers'
       compensation programs, serving chronic pain patients;

    i. Making deceptive statements concerning the use of Cephalon's opioids to treat chronic
       non-cancer pain to prescribers through in-person detailing and speakers' bureau events,
       when such uses are unapproved and unsafe; and

         Making deceptive statements concerning the use of opioids to treat chronic non-cancer
         pain to prescribers through in-person detailing and speakers' bureau events.

                                                141.

         Actavis made and/or disseminated deceptive statements, and concealed material facts in

such a way to make their statements deceptive, including, but not limited to, the following:

    a. Making deceptive statements concerning the use of opioids to treat chronic non-cancer
       pain to prescribers through in-person detailing;

    b. Creating and disseminating advertisements that contained deceptive statements that
       opioids are safe and effective for the long-term treatment of chronic non-cancer pain and
       that opioids improve quality of life;

    c. Creating and disseminating advertisements that concealed the risk of addiction in the
       long-term treatment of chronic, non-cancer pain; and

    d. Developing and disseminating scientific studies that deceptively concluded opioids are
       safe and effective for the long-term treatment of chronic non-cancer pain and that opioids
       improve quality of life while concealing contrary data.

                5. The Manufacturer Defendants Fraudulently Concealed Their Misconduct.

                                               142.

         The Manufacturer Defendants, both individually and collectively, made, promoted, and

profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and deceptive. The history of

opioids, as well as research and clinical experience establish that opioids are highly addictive and

are responsible for a long list of very serious adverse outcomes. Regulators warned Defendants

of this, and Defendants had access to scientific studies, detailed prescription data, and reports of

adverse events, including reports of addiction, hospitalization, and death — all of which clearly

described the harm from long-term opioid use and that patients were suffering from addiction,

overdose, and death in alarming numbers. More recently, authorities have issued



                                                50
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 55 of 144




pronouncements, based on medical evidence, that conclusively expose the falsity of Defendants'

misrepresentations, and Endo and Purdue have recently entered into agreements prohibiting them

from making some of the same misrepresentations described in this Petition.

                                               143.

        At all relevant times, the Manufacturer Defendants took steps to avoid detection of and to

fraudulently conceal their deceptive marketing and unlawful, unfair, and fraudulent conduct. For

example, the Manufacturer Defendants disguised their role in the deceptive marketing of chronic

opioid therapy by funding and working through third parties like Front Groups and KOLs. The

Manufacturer Defendants purposefully hid behind the assumed credibility of these individuals

and organizations and relied on them to vouch for the accuracy and integrity of the Manufacturer

Defendants' false and deceptive statements about the risks and benefits of long-term opioid use

for chronic pain. Defendants also never disclosed their role in shaping, editing, and approving

the content of information and materials disseminated by these third parties. The Manufacturer

Defendants exerted considerable influence on these promotional and "educational" materials in

emails, correspondence, and meetings with KOLs, Front Groups, and public relations companies

that were not, and have not yet become, public. For example, PainKnowledge.org, which is run

by the NIPC, did not disclose Endo's involvement. Other Manufacturer Defendants, such as

Purdue and Janssen, ran similar websites that masked their own role.

                                               144.

       Finally, the Manufacturer Defendants manipulated their promotional materials and the

scientific literature to make it appear that these documents were accurate, truthful, and supported

by objective evidence when they were not. The Manufacturer Defendants distorted the meaning

or import of studies they cited and offered them as evidence for propositions the studies did not

support. The Manufacturer Defendants invented "pseudoaddiction" and promoted it to an

unsuspecting medical community. The Manufacturer Defendants provided the medical

community with false and misleading information about ineffectual strategies to avoid or control

opioid addiction. The Manufacturer Defendants recommended to the medical community that

dosages be increased, without disclosing the risks. The Manufacturer Defendants spent millions

of dollars over a period of years on a misinformation campaign aimed at highlighting opioids'


                                               51
          Case 3:18-cv-01089-BAJ-RLB               Document 1-2   12/19/18 Page 56 of 144




 alleged benefits, disguising the risks, and promoting sales. The lack of support for the

 Manufacturer Defendants' deceptive messages was not apparent to medical professionals who

 relied upon them in making treatment decisions, nor could it have been detected by Plaintiff or

 Plaintiff's Community. Thus, the Manufacturer Defendants successfully concealed from the

 medical community, patients, and health care payors facts sufficient to arouse suspicion of the

claims that the Plaintiff now asserts. Plaintiff did not know of the existence or scope of the

 Manufacturer Defendants' industry-wide fraud and could not have acquired such knowledge

earlier through the exercise of reasonable diligence.




  C. THE DISTRIBUTOR DEFENDANTS' UNLAWFUL DISTRIBUTION OF OPIOIDS.

                                                     145.

            The Distributor Defendants owe a duty under Louisiana law" to monitor, detect,

investigate, refuse to fill, and report excessive or unusual orders of prescription opioids

originating from the Parish, the City and Plaintiff's Community as well as those orders which the

Distributor Defendants knew or should have known were likely to be diverted into the City

and/or Plaintiff's Community.

                                                     146.

            The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for nonmedical purposes.

                                                    147.

            Each Distributor Defendant repeatedly and purposefully breached its legal duties. Such

breaches are direct and proximate causes of the widespread diversion of prescription opioids for

nonmedical purposes into the City and Plaintiff's Community.

                                                    148.

            The unlawful diversion of prescription opioids is a direct and proximate cause and/or

substantial contributing factor to the opioid epidemic, prescription opioid abuse, addiction,

82 See,   e.g.,46 La. Admin. Code Pt XCI, § 313.


                                                     52
      Case 3:18-cv-01089-BAJ-RLB           Document 1-2       12/19/18 Page 57 of 144




morbidity and mortality in the State and in the City and Plaintiff's Community. This diversion

and the epidemic are direct causes of harms for which Plaintiff seeks to recover here.

                                              149.

        The opioid epidemic in the State, including inter• alia in the City and Plaintiff's

Community, remains an immediate hazard to public health and safety.

                                              150.

        The opioid epidemic in the City and Plaintiff's Community is a temporary and

continuous public nuisance and remains unabated.

                                              151.

       The Distributor Defendants intentionally continued their conduct, as alleged herein, with

knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

    1. Drug Distributors Have Duties to Guard Against and Report Unlawful Diversion
       and to Report and Prevent Excessive or Unusual Orders under Louisiana Law.

                                              152.

       Opioids are a schedule II controlled substance under Louisiana law. See La. Rev. Stat.

Ann. § 40:964. Opioids are categorized as "Schedule II" drugs because they have a "high

potential for abuse" and the potential to cause "severe psychic or physical dependence." La. Rev.

Stat. Ann. § 40:963.B. "Physical dependence is an expected result of opioid use." La. Rev. Stat.

Ann. § 40:961.

                                              153.

       As drug distributors, each Defendant was required under Louisiana law to first be

licensed by the Louisiana Board of Pharmacy. La. Rev. Stat. Ann. § 40:973(A). To receive and

maintain this license, each of the Defendant Distributors assumed a duty to comply with

"applicable state and local laws and regulations." La. Rev. Stat. Ann. § 40:974(A)(2). To receive

a license under the Louisiana Drug and Device Distributors Act, Defendant Distributors were

required to meet legal requirements and comply with regulations and other laws. E.g., La. Rev.

Stat. Ann. §§ 37:3469; 37:3467, 37:3472; La. Admin. Code Pt. XCI, § 711.

                                              154.



                                               53
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 58 of 144




        The Louisiana State Board of Pharmacy has the authority to suspend or revoke a license

 issued to Distributors who violate the Louisiana Controlled Dangerous Substance Law or any

 laws "pertaining to the manufacture, distribution or dispensing of controlled dangerous

substances." La. Rev. Stat. Ann. § 40:975. Except as authorized, it is unlawful to knowingly or

intentionally "manufacture, distribute, or dispense" Schedule II drugs. La. Rev. Stat. Ann. §

40:967(A).

                                               155.

       The Louisiana Board of Drug and Device Distributors also can deny, revoke or suspend a

license for violation of any law or regulation related to drugs. 46 La. Admin. Code Pt.XCI, *711.

                                               156.

        Each Distributor Defendant has an affirmative duty to act as a gatekeeper guarding

against the diversion of the highly addictive, dangerous opioid drugs. Distributors of opioids

must maintain effective control against diversion of particular controlled substances into other

than legitimate medical, scientific, and industrial channels. Louisiana law requires that drug

distributors shall "adhere to written policies and procedures, which shall be followed for the

receipt, security, storage, inventory, and distribution of drugs or devices, including policies and

procedures for identifying, recording, and reporting losses or thefts," including, procedures to

review "excessive or suspicious" purchases and to notify the board in writing after discovering

any theft or diversion of a drug. 46 La. Admin. Code Pt. XCI, § 313; see also La. Rev. Stat. Ann.

  40:974(A)(1)&(A)(4).

                                              157.

       State regulations require that wholesale distributors maintain procedures to review

excessive or unusual purchases. La. Admin. Code Pt. XCI, § 313. Drug distributors have a non-

delegable duty to design and operate a system to disclose to the registrant excessive or unusual

orders of controlled substances and shall inform the authorities of excessive or unusual orders

when discovered.

                                              158.

        Excessive or unusual orders include, for example, orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency. For example, if


                                               54
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 59 of 144




an order deviates substantially from a normal pattern, the size of the order does not matter and

the order should be reported. Likewise, a distributor need not wait for a normal pattern to

develop over time before determining whether a particular order must be reported e. The size of

an order alone, regardless of whether it deviates from a normal pattern, is enough to trigger the

distributor's responsibility to report. The determination of whether the order must be so reported

depends not only on the ordering patterns of the particular customer but also on the patterns of

the entirety of the distributor's customer base and the patterns throughout the relevant segment of

the distributor industry.



                                                 159.

        In addition to reporting such orders, distributors must also stop shipment on any order

which is flagged as excessive or unusual and only ship orders which were flagged as potentially

excessive or unusual if, after conducting due diligence, the distributor can determine that the

order is not likely to be diverted into illegal channels. Regardless, all flagged orders must be

reported.

                                                 160.

        These prescription drugs are regulated for the purpose of providing a closed system

intended to reduce the widespread diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control.


                                                 161.

        Distributors are one of the key components of the distribution chain. If the closed system

is to function properly distributors must be vigilant in deciding whether a prospective customer

can be trusted to deliver controlled substances only for lawful purposes. This responsibility is

critical, as the illegal distribution of controlled substances has a substantial and detrimental effect

on the health and general welfare of the American people.


                                                162.




                                                  55
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2         12/19/18 Page 60 of 144




         The Distributor Defendants have admitted that they are responsible for reporting

excessive or unusual orders."

                                                      163.

         A distributor, in addition to reporting excessive or unusual orders, has a legal

 responsibility to exercise due diligence to avoid filling excessive or unusual orders that might be

diverted into other than legitimate medical, scientific, and industrial channels. Distributors must

be vigilant in deciding whether a prospective customer can be trusted to deliver controlled

substances only for lawful purposes. Even just one distributor that facilitates diversion can cause

enormous harm.

                                                     164.

         Filing a monthly report of completed transactions does not meet the duty under Louisiana

law to report excessive or unusual orders. They must conduct an independent analysis of

excessive or unusual orders prior to completing a sale to determine whether the controlled

substances are likely to be diverted from legitimate channels. Reporting an order as excessive or

unusual will not absolve the distributer of responsibility if it knew, or should have known, that

the controlled substances were being diverted.

                                                     165.

         A distributor's investigation must dispel all the red flags giving rise to excessive or

unusual circumstances prior to shipping an excessive or unusual order.


                                                     166.

        The Distributor Defendants admit that they have not only legal responsibilities to detect

and prevent diversion of controlled prescription drugs, but undertake such efforts as responsible

members of society.

                                                     167.

        The Distributor Defendants knew they were required to monitor, detect, and stop

excessive or unusual orders. Distributors are at the center of a sophisticated supply chain and



41 E.g., Testimony of Plaintiff's Witness, Paul Meade Dickson, President of Morris & Dickson Company, LLC,
Transcript of Hearing on Motion for Temporary Restraining Order, Case No. 5:18-cv-00605 (W.D. La. May 8,
2018) (Doc. No. 23).


                                                      56
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2     12/19/18 Page 61 of 144




 therefore are uniquely situated to perform due diligence in order to help support the security of

the controlled substances they deliver to their customers. If an order is excessive of unusual, the

distributor should limit the shipment to the customer.

                                                168.

        Each of the Distributor Defendants sold prescription opioids, including hydrocodone

and/or oxycodone, to retailers in the City and Plaintiff's Community and/or to retailers from

which Defendants knew prescription opioids were likely to be diverted to the City and Plaintiff's

Community.



                                                169.

        Each Distributor Defendant owes and has owed duties to monitor and detect excessive or

unusual orders of prescription opioids; investigate and refuse excessive or unusual orders of

prescription opioids; report excessive or unusual orders of prescription opioids; and prevent the

diversion of prescription opioids into illicit markets in the State, the City and Plaintiff's

Community.

                                                170.

       The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of °plaid addiction.

                                                171.

       The foreseeable harm resulting from the diversion of prescription opioids for nonmedical

purposes is abuse, addiction, morbidity and mortality in the City and Plaintiff's Community and

the damages caused thereby.

       2. The Distributor Defendants Breached Their Duties.

                                                172.

       Because distributors handle such large volumes of controlled substances, and are the first

major line of defense in the movement of legal pharmaceutical controlled substances legitimate

channels into the illicit market, it is incumbent on distributors to maintain effective controls to

prevent diversion of controlled substances.

                                               173.


                                                57
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 62 of 144




        The sheer volume of prescription opioids distributed to pharmacies in the City and

Plaintiff's Community, and/or to pharmacies from which the Distributor Defendants knew the

opioids were likely to be diverted into the City and Plaintiff's Community, is excessive or

unusual for the medical need of the community and facially excessive or unusual. Some are so

obvious that no one who engages in the legitimate distribution of controlled substances can

reasonably claim ignorance of them.

                                                174.

        The Distributor Defendants failed to report excessive or unusual orders originating from

the City and/or Plaintiff's Community, or which the Distributor Defendants knew were likely to

be diverted to the City and Plaintiff's Community, and to the authorities, including the Louisiana

Board of Pharmacy.

                                                175.

        The Distributor Defendants unlawfully filled excessive or unusual orders in the Parish

and Plaintiff's Community, and/or in areas from which the Distributor Defendants knew opioids

were likely to be diverted in the City and Plaintiff's Community.

                                                176.

        The Distributor Defendants breached their duty under Louisiana law to monitor, detect,

investigate, refuse and report excessive or unusual orders of prescription opiates originating from

the Parish and Plaintiff's Community, and/or in areas from which the Distributor Defendants

knew opioids were likely to be diverted to the City and Plaintiff's Community.

                                               177.

       The Distributor Defendants breached their duty to maintain effective controls against

diversion of prescription opiates into other than legitimate medical, scientific, and industrial

channels.

                                               178.

       The Distributor Defendants breached their duty to create and operate a system to disclose

excessive or unusual orders of controlled substances and failed to inform the state and local

authorities of excessive or unusual orders, in violation of their duties under Louisiana law.

                                               179.


                                                58
        Case 3:18-cv-01089-BAJ-RLB             Document 1-2     12/19/18 Page 63 of 144




         The Distributor Defendants breached their duties under Louisiana law to exercise due

diligence to avoid filling orders that might be diverted into channels other than legitimate

medical, scientific and industrial channels.

                                                 180.

         Public safety laws are at issue.

                                                 181.

         The Distributor Defendants' violations of public safety statutes constitute prima facie

evidence of negligence under Louisiana law.



                                                 182.

         The Distributor Defendants supplied prescription opioids to suspect physicians and

pharmacies, and enabled the illegal diversion of opioids, aided criminal activity, and

disseminated massive quantities of prescription opioids into the black market.

                                                 183.

         The unlawful conduct by the Distributor Defendants is purposeful and intentional. The

Distributor Defendants refuse to abide by the duties imposed by Louisiana law.

                                                 184.

         The Distributor Defendants acted with actual malice in breaching their duties, i.e., they

have acted with a conscious disregard for the rights and safety of citizens of New Orleans,

Louisiana, and other persons, and said actions have a great probability of causing substantial

harm.

                                                 185.

         The Distributor Defendants' repeated shipments of excessive or unusual orders, over an

extended period of time, in violation ❑f public safety statutes, and without reporting the

excessive or unusual orders to the relevant authorities demonstrates wanton, willful, or reckless

conduct or criminal indifference to civil obligations affecting the rights of others under Louisiana

law.

                                                186.




                                                 59
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 64 of 144




          The Distributor Defendants have repeatedly misrepresented their compliance with their

legal duties and have wrongfully and repeatedly disavowed those duties in an effort to mislead

regulators and the public regarding the Distributor Defendants' compliance with their legal

duties.

                                                 187.

          Plaintiff recently discovered that at various times during the period from January 1, 2009

through January 17, 2017, McKesson did not identify or report certain orders placed by certain

pharmacies which should have been detected; McKesson distributed controlled substances to

pharmacies even though those McKesson Distribution Centers should have known that the

pharmacists practicing within those pharmacies had failed to fulfill their corresponding

responsibility to ensure that controlled substances were dispensed pursuant to prescriptions

issued for legitimate medical purposes by practitioners acting in the usual course of their

professional practice; and McKesson failed to maintain effective controls against diversion of

particular controlled substances into other than legitimate medical, scientific and industrial

channels by sales to certain of its customers.

                                                 188.

          Rather than abide by their non-delegable duties under public safety laws, the Distributor

Defendants, individually and collectively through trade groups in the industry, exerted pressure

to halt prosecutions and lobbied to strip law enforcement of its ability to immediately suspend

distributor registrations.

                                                 189,

          In addition to taking actions to limit prosecutions and suspensions, the Distributor

Defendants undertook to fraudulently convince the public that they were complying with their

legal obligations that arise under Louisiana law. Through such statements, the Distributor

Defendants attempted to assure the public, including in the Parish, they were working to curb the

opioid epidemic.

                                                 190.

          For example, a Cardinal Health executive claimed that it uses "advanced analytics" to

monitor its supply chain, and represented that it was being "as effective and efficient as possible


                                                 60
      Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 65 of 144




                                                                                • • ,,84 Given the
 in constantly monitoring, identifying, and eliminating any outside criminal activity.

sales volumes and the company's history of violations, this executive was either not telling the

truth, or, if Cardinal Health had such a system, it ignored the results.

                                                     191.

         Similarly, Defendant McKesson publicly stated that it has a best-in-class controlled

substance monitoring program to help identify excessive or unusual orders, and claimed it is

deeply passionate about curbing the opioid epidemic in our country. Again, given McKesson's

historical conduct, this statement is either false, or the company ignored outputs of the

monitoring program.

                                                     192.

         By misleading the public about the effectiveness of their controlled substance monitoring

programs, the Distributor Defendants successfully concealed the facts sufficient to arouse

suspicion of the claims that the Plaintiff now asserts. Plaintiff did not know of the existence or

scope of Defendants' industry-wide fraud and could not have acquired such knowledge earlier

through the exercise of reasonable diligence.

                                                    193.

         Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and in the City

and Plaintiff's Community.

                                                    194.

         The wrongful actions and omissions of the Distributor Defendants which have caused the

diversion of opioids and which have been a substantial contributing factor to and/or proximate

cause of the opioid crisis are alleged in greater detail in Plaintiff's racketeering allegations

below.

                                                    195.

         The Distributor Defendants have abandoned their legal duties and abused the privilege of

distributing controlled substances in the State, City and Plaintiff's Community.



" Lenny Bernstein et al., How Drugs Intendedfor Patients Ended Up in the Hands of Illegal Users: "No One Was
Doing Their Joh, WASH. POST (Oct. 22, 2016), littps://www.washingtonpost.com/investigations/how-drugs-
intended- for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-theirjob/2016/10/22/10e79396-
30a7-11e6-8f17-7b6e1998b7a0_story.littni.


                                                     61
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 66 of 144




        D. THE MANUFACTURER DEFENDANTS' UNLAWFUL FAILURE TO

PREVENT DIVERSION AND MONITOR, REPORT, AND PREVENT EXCESSIVE OR

UNUSUAL ORDERS.

                                               196.

        The same legal duties to prevent diversion, and to monitor, report, and prevent excessive

or unusual orders of prescription opioids that were incumbent upon the Distributor Defendants

were also imposed on Manufacturer Defendants pursuant to duties under Louisiana law..

                                               197.

       The Manufacturing Defendants were required to comply with the same licensing

requirements as the Distributor Defendants and the same rules regarding prevention of diversion

and reporting excessive or unusual orders, as set out above. See La. Rev. Stat. Ann. §§

40:973(A); 40:974(A)(1) & (A)(4); 40:975; 40:967(A).

                                               198.

       Like the Distributor Defendants, the Manufacturer Defendants were required to register

to manufacture schedule II controlled substances, like prescription opioids; to maintain effective

controls against diversion of opioids into other than legitimate medical, scientific, research, or

industrial channels, by limiting the importation and bulk manufacture of such controlled

substances to a number of establishments which can produce an adequate and uninterrupted

supply of these substances under adequately competitive conditions for legitimate medical,

scientific, research, and industrial purposes; to monitor, report, and prevent excessive or unusual

orders of controlled substances, to design and operate a system to disclose to the registrant

excessive or unusual orders of controlled substances, and to report excessive or unusual orders

upon discovery.

                                               199.

       Like the Distributor Defendants, the Manufacture Defendants breached these duties.

                                               200.

       For example, Plaintiff recently learned that Defendant Mallinckrodt was fined $35

million for failure to report excessive or unusual orders of controlled substances, including

opioids, and for violating recordkeeping requirements.


                                               62
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 67 of 144




                                               201.

       The Manufacturer Defendants had access to and possession of the information necessary

to monitor, report, and prevent excessive or unusual orders and to prevent diversion. The

Manufacturer Defendants engaged in the practice of paying "chargebacks" to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer's product at a price below a specified rate. After a distributor sells a

manufacturer's product to a pharmacy, for example, the distributor requests a chargeback from

the manufacturer and, in exchange for the payment, the distributor identifies to the manufacturer

the product, volume and the pharmacy to which it sold the product. Thus, the Manufacturer

Defendants knew — just as the Distributor Defendants knew — the volume, frequency, and pattern

of opioid orders being placed and filled. The Manufacturer Defendants built receipt of this

information into the payment structure for the opioids provided to the opioid distributors.

                                               202.

       Through, Inter• alga, the charge back data, the Manufacturer Defendants could monitor

excessive or unusual orders of opioids.

                                               203.

       The Manufacturer Defendants failed to monitor, report, and stop excessive or unusual

orders of opioids as required by duties under Louisiana law.

                                               204.

       The Manufacturer Defendants' failures to monitor, report, and prevent or stop excessive

or unusual orders of opioids were intentional, negligent and unlawful.

                                               205.

       The Manufacturer Defendants have misrepresented their compliance with duties imposed

by Louisiana law.

                                               206.

       The Manufacturer Defendants enabled the supply of prescription opioids to suspect

physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and

disseminated massive quantities of prescription opioids into the black market.

                                               207.


                                                63
         Case 3:18-cv-01089-BAJ-RLB                Document 1-2          12/19/18 Page 68 of 144




          The wrongful actions and omissions of the Manufacturer Defendants which have caused

the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff's racketeering

allegations below.

                                                      208.

          The Manufacturer Defendants' actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent excessive or unusual orders have enabled

the unlawful diversion of opioids into the City, State and Plaintiff's Community.

          E. DEFENDANTS' UNLAWFUL CONDUCT AND BREACHES OF DUTIES

UNDER LOUISIANA LAW CAUSED THE HARM ALLEGED HEREIN AND

SUBSTANTIAL DAMAGES.

                                                      209.

          As the Manufacturer Defendants' efforts to expand the market for opioids increased so

have the rates of prescription and sale of their products — and the rates of opioid-related

substance abuse, hospitalization, and death among the people of the State and the City and

Plaintiff's Community. The Distributor Defendants have continued to unlawfully ship these

massive quantities of opioids into communities like the State, City and Plaintiff's Community,

fueling the epidemic.

                                                      210.

          Not only is there is a "parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes,"85 the epidemic is "directly related to the increasingly widespread

misuse of powerful opioid pain medications."86

                                                      211.

          Opioid analgesics are widely diverted and improperly used, and the widespread use of the

drugs has resulted in a national epidemic of opioid overdose deaths and addictions."


85 See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
86 See Robert M. Calif et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng..1. Med. 1480 (2016).
87 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).


                                                       64
         Case 3:18-cv-01089-BAJ-RLB                 Document 1-2          12/19/18 Page 69 of 144




                                                        212.

          The increased abuse of prescription painkillers along with growing sales has contributed

to a large number of overdoses and deaths.88

                                                       213.

          The opioid epidemic has escalated in the City and Plaintiff's Community with

devastating effects. Substantial opiate-related substance abuse, hospitalization and death mirrors

Defendants' increased distribution of opiates.

                                                       214.

          Because of the well-established relationship between the use of prescription opiates and

the use of non-prescription opioids, like heroin, the massive distribution of opioids to the City

and Plaintiff's Community, and areas from which such opioids are being diverted into the City

and Plaintiff's Community, has caused the Defendant-caused opioid epidemic to include heroin

addiction, abuse, and death.

                                                       215.

          Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public health

and safety in the State and in the City and Plaintiff's Community.

                                                       216.

          Heroin abuse, addiction, morbidity, and mortality are hazards to public health and safety

in the State and in the City and Plaintiff's Community.

                                                       217.

          Defendants repeatedly and purposefully breached their legal duties, and such breaches are

direct and proximate causes of, and/or substantial factors leading to, the widespread diversion of

prescription opioids for nonmedical purposes into the City and Plaintiff's Community.

                                                       218.

         The unlawful diversion of prescription opioids is a direct and proximate cause of, and/or

substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction, morbidity




88 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/mediakeleases/2011/p1101_11u_pain_kilier_overdose.html.


                                                        65
       Case 3:18-cv-01089-BAJ-RLB                   Document 1-2          12/19/18 Page 70 of 144




 and mortality in the State, City and Plaintiff's Community. This diversion and the epidemic are

 direct causes of foreseeable harms incurred by the Plaintiff and Plaintiff's Community.

                                                       219.

         Defendants' intentional and/or unlawful conduct resulted in direct and foreseeable, past

 and continuing, economic damages for which Plaintiff seeks relief, as alleged herein. Plaintiff

 also seeks the means to abate the epidemic created by Defendants' wrongful and/or unlawful

 conduct.

                                                       220.

         Plaintiff seeks economic damages from the Defendants as reimbursement for the costs

 associated with past efforts to eliminate the hazards to public health and safety.

                                                       221.

         Plaintiff seeks economic damages from the Defendants to pay for the cost to permanently

 eliminate the hazards to public health and safety and abate the temporary public nuisance.

                                                       222.

         To eliminate the hazard to public health and safety, and abate the public nuisance, a

"multifaceted, collaborative public health and law enforcement approach is urgently needed."89

                                                       223.

         A comprehensive response to this crisis must focus on preventing new cases of opioid

addiction, identifying early opioid-addicted individuals, and ensuring access to effective opioid

addiction treatment while safely meeting the needs of patients experiencing pain.

                                                       224.

         These community-based problems require community-based solutions that have been

limited by budgetary constraints.`'

                                                       225.




149 See Rose A. Rudd et A, Increases in Drug and Opioid Overdose Deaths United States, 2000-2014, 64
Morbidity & Mortality Wkly. Rep. 1378 (2016), at 1145.
91) See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
Approach (G. Caleb Alexander et al. eds., 2015), http://www.jhsph.edutresearchicenters-and-institutes/center-for-
drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC REPORT.pdf.
91 See Office of Nat'l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America's
Prescription Drug Abuse Crisis (2011), https://www.nejrs.gov/pdffilesItondcp/rx_abuse_plan.pdf.


                                                        66
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 71 of 144




        Having profited enormously through the aggressive sale, misleading promotion, and

irresponsible distribution of opiates, Defendants should be required to take responsibility for the

financial burdens their conduct has inflicted upon Plaintiff and Plaintiff's Community.

        F. DEFENDANTS' FRAUDULENT AND DECEPTIVE MARKETING OF

OPIOIDS DIRECTLY CAUSED HARM TO PLAINTIFF.

                                               226.

        In the first instance, Plaintiff was damaged directly, through its payments of false claims

for chronic opioid therapy by (a) its health care plans and (b) its workers' compensation

program.




                                               227.

       The Defendants' marketing of opioids caused health care providers to prescribe and

Plaintiff, through its health plans and workers' compensation program, to pay for prescriptions of

opioids to treat chronic pain. Because of the Defendants' unbranded marketing, health care

providers wrote and Plaintiff paid for prescription opioids for chronic pain that were filled not

only with their drugs, but with opioids sold by other manufacturers. All of these prescriptions

were caused by Defendants' fraudulent marketing and therefore all of them constitute false

claims. Because, as laid out below, Plaintiff is obligated to cover medically necessary and

reasonably required care, it had no choice but to pay these false and fraudulent claims.

                                               228.

       The fact that Plaintiff would pay for these ineligible prescriptions is both the foreseeable

and intended consequence of the Defendants' fraudulent marketing scheme. The Defendants set

out to change the medical and general consensus supporting chronic opioid therapy so that

doctors would prescribe and government payors, such as Plaintiff, would pay for long-term

prescriptions of opioids to treat chronic pain despite the absence of genuine evidence supporting

chronic opioid therapy and the contrary evidence regarding the significant risks and limited

benefits from long-term use of opioids.

       I. Increase in Opioid Prescribing Nationally


                                               67
       Case 3:18-cv-01089-BAJ-RLB                  Document 1-2         12/19/18 Page 72 of 144




                                                      229.

         Defendants' scheme to change the medical consensus regarding opioid therapy for

 chronic pain worked. During the year 2000, outpatient retail pharmacies filled 174 million

 prescriptions for opioids nationwide. During 2009, they provided 83 million more.

                                                      230.

         Opioid prescriptions increased even as the percentage of patients visiting the doctor for

 pain remained constant.

                                                      231.

         A study of 7.8 million doctor visits between 2000 and 2010 found that opioid

 prescriptions increased from 1 1.3% to 19.6% of visits, as NSAID and acetaminophen

 prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID prescribing.92

                                                      232.

         Approximately 20%© of the population between the ages of 30 and 44 and nearly 30% of

the population over 45 have used opioids. Indeed, "[o]pioids are the most common means of

treatment for chronic pain."93 From 1980 to 2000, opioid prescriptions for chronic pain visits

doubled. This is the result not of an epidemic of pain, but an epidemic of prescribing. A study of

7.8 million doctor visits found that prescribing for pain increased by 73%© between 2000 and

2010 — even though the number of office visits in which patients complained of pain did not

change and prescribing of non-opioid pain medications decreased. For back pain alone — one of

the most common chronic pain conditions — the percentage of patients prescribed opioids

increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or

acetaminophen declined and referrals to physical therapy remained steady.

                                                     233.

        This increase corresponds with, and was caused by, the Defendants' massive marketing

push. The industry's spending nationwide on marketing of opioids stood at more than $20

million per quarter and $91 million annually in 2000. By 2011, that figure hit its peak of more

than $70 million per quarter and $288 million annually, a more than three-fold increase. By


92 Matthew Daubress et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States,
2000-►2010, 51 (10) Med. Care 870 (2013).
93 Deborah Grady et al., Opioids for Chronic Pain, 171 (16) Arch. Intern. Med. 1426 (2011).




                                                      68
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 73 of 144




2014, the figures dropped to roughly $45 million per quarter and $182 million annually, as the

Defendants confronted increased concern regarding opioid addiction, abuse, and diversion. Even

so, the Defendants still spend double what they spent in 2000 on opioid marketing.

                                               234.

        By far the largest component of this spending was opioid drug makers' detailing visits to

individual doctors, with total detailing expenditures more than doubling between 2000 and 2014

and now standing at $168 million annually.

        2. Plaintiff's Increased Spending on Opioids through Health Care Plan and

Worker's Compensation Program.

                                               235.

        Commensurate with the Defendants' heavy promotion of opioids and the resultant

massive upswing in prescribing of opioids nationally, Plaintiff has seen its own spending on

opioids — through claims paid by its health care plan and worker's compensation program —

increase dramatically.

        i.     Health Care Plans

                                               236.

        Plaintiff provides comprehensive health care benefits, including prescription drugs

coverage, to its employees and retirees.

                                               237.

       Throughout the relevant time period for this action, Plaintiff has incurred health plan

prescription drug costs.

                                              238.

       Plaintiff's applicable health plan provides benefits for all "medically necessary" services

associated with opioids, including treatment related to any adverse outcomes from chronic opioid

therapy, such as overdose or addiction treatment.

                                              239.

       The Defendants caused Plaintiff to incur costs under the health plan that were false by:

(a) causing doctors to write prescriptions for chronic opioid therapy based on deceptive

representations regarding the risks, benefits, and superiority of those drugs; (b) causing doctors


                                               69
      Case 3:18-cv-01089-BAJ-RLB               Document 1-2    12/19/18 Page 74 of 144




to certify that these prescriptions and associated services were medically necessary; (c) causing

claims to be submitted for drugs that were promoted for off-label uses and misbranded, and

therefore unauthorized; and (d) distorting the standard of care for treatment of chronic pain so

that doctors would feel not only that it was appropriate, but required, that they prescribe and

continue prescriptions for opioids long-term to treat chronic pain.




                                                   240.

        Plaintiff's health plan only covers the cost of prescription drugs that are medically

necessary and dispensed for a FDA-approved purpose. Prescriptions drugs that are not medically

necessary or that are dispensed for a non-FDA approved purpose are excluded from coverage

under Plaintiff's plan. Generally, under any health insurance plan, a medically necessary

prescription is one which is "customary for the treatment or diagnosis of an illness or injury, and

is consistent with generally accepted medical standards."

                                                   241.

        Doctors who care for Plaintiff employees and retirees and their dependents are bound by

the provider agreements that entitle them to participate in Plaintiff's health plan. These

agreements generally permit doctors to charge only for treatments that are medically necessary.

                                                  242.

        Plaintiff is obligated to incur costs for the medically necessary treatment of covered

employees.

                                                  243.

        In prescribing opioids for chronic pain, doctors certify that the treatment is medically

necessary and the drugs dispensed for an FDA approved purpose, and the health plan authorizes

payment.

                                                  244.

        As described above, the use of opioids to treat chronic pain is not in accordance with

generally accepted standards of medical practice nor clinically appropriate and considered

effective for the patient's illness, injury or disease.


                                                   70
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2     12/19/18 Page 75 of 144




                                                245.

        Further, the Defendants' deceptive marketing rendered opioids misbranded as prescribed

for chronic pain because they were false and misleading and because, by minimizing the risks

associated with the drugs, they did not contain adequate directions for use. The written, printed,

or graphic matter accompanying the Defendants' drugs did not accurately describe the risks

associated with long-term use of their products, rendering them misbranded. Due to this

misbranding, the Defendants' opioids were not FDA-approved, within the meaning of Plaintiff's

health plans, for the long-term treatment of chronic pain.

                                                246.

        For each and all of the reasons above, chronic opioid therapy and its attendant and

consequential costs are not eligible for reimbursement through Plaintiff's health plan. Plaintiff

would not have knowingly reimbursed claims for prescription drugs that were not eligible for

coverage.

                                                247.

        As a result of the Defendants' deceptive marketing, Plaintiff's patients who used opioids

long-term to treat chronic pain also incurred additional costs and suffered additional injuries

requiring care, including doctors' visits, toxicology screens, hospitalization for overdoses,

treatment and other adverse effects of opioids, and long-term disability, among others, which

caused Plaintiff to incur additional costs.

                                                248.

       The costs incurred by Plaintiff include, but are not limited to, doctor visits, which would

also be included with these prescriptions. This includes prescriptions that also were caused by

Defendants' deceptive marketing, including prescriptions for Defendants' generic opioid

products and prescriptions for opioids from other manufacturers. The costs incurred also include

the cost to Plaintiff of prescribing opioids, such as doctors' visits or toxicology screens, or the

costs of treating the adverse effects of prescribing opioids long-term, such as overdose and

addiction. They also do not reflect the total damages for all years to Plaintiff, which will be

determined at trial, and which will include costs to the health plan for the treatment of opioid

abuse and dependency.


                                                71
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 76 of 144




                                               249.

        The claims — and the attendant and consequential costs - for opioids prescribed for

chronic pain, as opposed to acute and cancer or end-of-life pain, were ineligible for payment and

the result of the Defendants' deceptive and unfair conduct.




        ii.     Workers' Compensation Programs

                                               250.

        Plaintiff provides workers' compensation, including prescription drug benefits, to eligible

employees injured in the course of their employment. Plaintiff is responsible for paying its share

of the employee's medical costs and lost wages for work-related injuries.

                                               251.

        Doctors submit claims to Plaintiff's workers' compensation program for the costs

associated with prescribing opioids, including office visits and toxicology screens for patients

prescribed opioids.

                                               252.

        Plaintiff's workers' compensation program covers all costs associated with opioids,

including treatment related to any adverse outcomes from chronic opioid therapy, such as

addiction treatment.

                                               253.

        The Defendants cause doctors and pharmacies to submit, and Plaintiff to pay claims to its

workers' compensation program that were false by: (a) causing doctors to write prescriptions for

chronic opioid therapy based on deceptive representations regarding the risks, benefits, and

superiority of those drugs; (b) causing doctors to certify that these prescriptions and associated

services were medically necessary; (c) causing claims to be submitted for drugs that were

promoted for off-label uses and misbranded, and therefore not FDA-approved; and (d) distorting

the standard of care for treatment of chronic pain so that doctors would feel not only that it was

appropriate, but required, that they prescribe and continue prescriptions for opioids long-term to

treat chronic pain.


                                               72
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 77 of 144




                                               254.

       In prescribing opioids for chronic pain, doctors certify that the treatment is medically

necessary and reasonably required, and the workers' compensation program authorizes payment

from Plaintiff funds.




                                              255.

       Plaintiff's workers' compensation program is obligated to cover all "medically

necessary" and "reasonably required" treatment arising from compensable work-related injuries.

                                              256.

       As described above, however, the use of opioids to treat chronic pain is not medically

necessary or reasonably required in that their risks do not materially exceed their benefits; they

do not improve physiological function; and their use is not consistent with guidelines that are

scientifically based (as opposed to marketing driven).

                                              257.

       Nevertheless, the amount of such prescriptions paid by worker's compensation programs

is monumental. A study of the National Council on Compensation Insurance ("NCCI")

concluded that, in 2011, approximately 38% of pharmacy costs in workers' compensation are for

opioids and opioid combinations, amounting to approximately $1.4 billion.

                                              258.

       Upon information and belief, those trends are reflected in Plaintiff's experience with

paying for opioids through its worker's compensation plan.

                                              259.

       Plaintiff incurred costs associated with prescribing ()plaids, such as doctors' visits or

toxicology screens, or the costs of treating the adverse effects of prescribing opioids long-term

such as overdose and addiction.

                                              260.




                                               73
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2       12/19/18 Page 78 of 144




        However, the costs of long-term opioid use are not limited to costs of opioid

prescriptions. Long-term opioid use is accompanied by a host of consequential costs, including

costs related to abuse, addiction, and death.

                                                261.

       These claims — and their attendant and consequential costs — for opioids prescribed for

chronic pain, as opposed to acute and cancer or end-of-life pain, were ineligible for payment and

the result of the Defendants' fraudulent scheme.



       iii. Plaintiff's Increased Costs Were Caused by Defendants' Promotion.

                                                262.

       Upon information and belief, Defendants' promotional efforts and expenditures were a

direct cause of both prescribing rates and the increased cost to Plaintiff to perform its obligations

related to its health and workers' compensation plans.

                                                263.

       Plaintiff asserts that each Defendant made misrepresentations or misrepresentation by

omission of material facts by their employees, agents, or co-conspirators to prescribing

physicians who then wrote opioid prescriptions for which the Plaintiff paid. Furthermore, the

Plaintiff asserts that specific details about the names of the employees, agents, or co-

conspirators, the substance of the misrepresentations or omissions, the time and date and location

of said misrepresentations or omissions, and the names of the prescribing physicians who were

exposed to each Defendants' misrepresentations or omissions were closely tracked by the

Defendants, are in the exclusive possession of the Defendants and Plaintiff reasonably believes

that such information will be disclosed in discovery.

   G. THE CLAIMS HAVE NOT PRESCRIBED

               I. No Peremptory Periods.

                                                264.

       No cause of action alleged herein is subject to a peremptory period.

               2. Continuing Conduct.

                                                265.


                                                74
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 79 of 144




        Plaintiff continues to suffer harm from the continuing unlawful actions and omissions by

the Defendants.

                                                266.

        The continued tortious and unlawful conduct by the Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been

Incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has

not ceased. The public nuisance remains unabated. The conduct causing the damages remains

unabated.

               3. Contra Non Valentum Prevented The Running of Liberative Prescription.

                                                267,

        Contra non valentuin prevented the running of liberative prescription, because

Defendants took acts effectually to prevent Plaintiff from availing itself of its causes of actions

and, in the alternative, the causes of action were neither known nor reasonably knowable by the

Plaintiff even though Plaintiff's ignorance was not induced by the defendants.

                                               268.

       Defendants undertook active efforts to deceive Plaintiff and to purposefully conceal their

unlawful conduct and fraudulently assure the public, including the State, the Plaintiff, the City

and Plaintiff's Community, that they were undertaking efforts to comply with their obligations,

all with the goal of protecting their registered manufacturer or distributor status in the State and

to continue generating profits. Defendants affirmatively assured the public, including the State,

the Plaintiff, and Plaintiff's Community, that they are working to curb the opioid epidemic.

                                               269.

       For example, a Cardinal Health executive claimed that it uses advanced analytics to

monitor its supply chain, and assured the public it was being as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.

                                               270.




                                                75
        Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 80 of 144




           Similarly, McKesson publicly stated that it has a best-in-class controlled substance

monitoring program to help identify excessive or unusual orders, and claimed it is deeply

passionate about curbing the opioid epidemic in our country.

                                                   271.

           Moreover, in furtherance of their effort to affirmatively conceal their conduct and avoid

detection, the Distributor Defendants, through their trade associations, HDMA and NACDS,

have made the following statements:94

       a. "HDMA and NACDS members not only have statutory and regulatory responsibilities to
          guard against diversion of controlled prescription drugs, but undertake such efforts as
          responsible members of society."

       b. "DEA regulations that have been in place for more than 40 years require distributors to
          report suspicious orders of controlled substances to DEA based on information readily
          available to them (e.g., a pharmacy's placement of unusually frequent or large orders)."

       c. "Distributors take seriously their duty to report suspicious orders, utilizing both computer
          algorithms and human review to detect suspicious orders based on the generalized
          information that is available to them in the ordering process."

       d. A particular order or series of orders can raise red flags because of its unusual size,
          frequency, or departure from typical patterns with a given pharmacy."

       e. "Distributors also monitor for and report abnormal behavior by pharmacies placing
          orders, such as refusing to provide business contact information or insisting on paying in
          cash."

Through the above statements made on their behalf by their trade associations, and other similar

statements assuring their continued compliance with their legal obligations, the Distributor

Defendants not only acknowledged that they understood their obligations under the law, but they

further affirmed that their conduct was in compliance with those obligations.

                                                   272.

          The Distributor Defendants have also concealed and prevented discovery of information,

including data from the ARCS database, which will confirm their identities and the extent of

their wrongful and illegal activities.

                                                  273.

          The Manufacturer Defendants distorted the meaning or import of studies they cited and

offered them as evidence for propositions the studies did not support. The Manufacturer


94   Brief for HDMA and NACDS, 2016 WL 1321983, at *34, *25.


                                                   76
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 81 of 144




Defendants invented "pseudoaddiction" and promoted it to an unsuspecting medical community.

The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants recommended to the medical community that dosages be increased, without

disclosing the risks. The Manufacturer Defendants spent millions of dollars over a period of

years on a misinformation campaign aimed at highlighting opioids' alleged benefits, disguising

the risks, and promoting sales. The medical community, consumers, the State, Plaintiff, City and

Plaintiff's Community were duped by the Manufacturer Defendants' campaign to misrepresent

and conceal the truth about the opioid drugs that they were aggressively pushing in the State,

City and in Plaintiff's Community.

                                               274.

          Defendants intended that their actions and omissions would be relied upon, including by

Plaintiff and Plaintiff's Community. Plaintiff and Plaintiff's Community did not know, and did

not have the means to know, the truth due to Defendants' actions and omissions.

                                               275.

          The Plaintiff and Plaintiff's Community reasonably relied on Defendants' affirmative

statements regarding their purported compliance with their obligations under the law and consent

orders.

                                               276.

          As alleged herein, Defendants knew of the wrongful acts set forth above, and had

material information pertinent to their discovery, and concealed them from the Plaintiff, City and

Plaintiff's Community.

                                               277.

          The Plaintiff did not know, or could not have known through the exercise of reasonable

diligence, of its causes of action, as a result of Defendants' conduct, because of (a) defendants'

misrepresentations, or, (b) in the alternative, the causes of action were neither known nor

reasonably knowable by the Plaintiff even though Plaintiff's ignorance was not induced by the

defendants

                                               278.


                                                77
           Case 3:18-cv-01089-BAJ-RLB                    Document 1-2          12/19/18 Page 82 of 144




              The purposes of the prescriptive periods, if any, are satisfied because Defendants cannot

    claim prejudice due to a late filing where the Plaintiff filed suit promptly upon discovering the

    facts essential to its claims, described herein, which Defendants knowingly concealed.

                                                             279.

              In light of their statements to the media, in legal filings, and settlements, it is clear that

    Defendants had actual or constructive knowledge that their conduct was deceptive, in that they

    consciously concealed the schemes set forth herein.



                                                             280.

              Defendants continually and secretly engaged in their scheme to avoid compliance with

    their legal obligations. Only Defendants and their agents knew or could have known about

    Defendants' unlawful actions because Defendants made deliberate efforts to conceal their

conduct. As a result of the above, the Plaintiff was unable to obtain vital information bearing on

its claims absent any fault or lack of diligence on its part.

                                         V. LEGAL CAUSES OF ACTION

                          COUNT I: PUBLIC NUISANCE (Against All Defendants)

                                                             281.

              Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                            282.

              Louisiana has found that a prohibited activity under its public nuisance statutes can

include the illegal manufacture, sale or distribution of, or possession with intent to manufacture,

sell, or distribute, a controlled dangerous substance, which include opiates.95 Plaintiff has the

right and the power to suppress nuisances.

                                                            283.




"    La.   Rev. Stat. Ann. §§ 13:4711(4)(b); La. Rev. Stat. Ann. § 40:961 (26), (27).


                                                             78
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 83 of 144




        Each Defendant is liable for public nuisance because its conduct at issue has caused an

unreasonable and substantial interference with a right common to the general public, which is the

proximate cause of, and/or substantial factor leading to, Plaintiff's injuries.96

                                                284.

        In addition, Defendant McKesson has violated Louisiana's public nuisance statutes by

conducting, carrying on and knowingly permitting prohibited activities at its distribution center

in St. Rose, Louisiana.97

                                                285.

        By causing dangerously addictive drugs to flood the community, and to be diverted for

illicit purposes, in contravention of law, each Defendant has injuriously affected rights common

to the general public, specifically including the rights of the people of the City and Plaintiff's

Community to public health, public safety, public peace, public comfort, and public

convenience. The public nuisance caused by Defendants' diversion of dangerous drugs has

caused substantial annoyance, inconvenience, and injury to the public.

                                                286.

        By selling dangerously addictive opioid drugs diverted from a legitimate medical,

scientific, or industrial purpose, Defendants have committed a course of conduct that injuriously

affects the safety, health, and morals of the people of the City and Plaintiff's Community.

                                                287.

        By failing to maintain a closed system that guards against diversion of dangerously

addictive drugs for illicit purposes, Defendants injuriously affected public rights, including the

right to public health, public safety, public peace, and public comfort of the people of the

Plaintiff's Community.

                                                288.

        Defendants' wrongful and illegal actions have created a public nuisance. Each Defendant

is liable for public nuisance because its conduct at issue has caused an unreasonable interference

with a right common to the general public.



" See Restatement Second, Torts § 82IB.
97 See La. Rev. Stat. Ann. § 13:471 1.




                                                 79
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2        12/19/18 Page 84 of 144




                                                289.

        The Defendants have intentionally and/or unlawfully created a nuisance.

                                                290.

        The residents of the City and Plaintiff's Community have a common right to be free from

conduct that creates an unreasonable jeopardy to the public health, welfare and safety, and to be

free from conduct that creates a disturbance and reasonable apprehension of danger to person and

property.

                                                291.

        Defendants intentionally, unlawfully, and recklessly manufacture, market, distribute, and

sell prescription opioids that Defendants know, or reasonably should know, will be diverted,

causing widespread distribution of prescription opioids in and/or to the City and Plaintiff's

Community, resulting in addiction and abuse, an elevated level of crime, death and injuries to the

residents of the City and Plaintiff's Community, a higher level of fear, discomfort and

inconvenience to the residents of the City and Plaintiff's Community, and direct costs to the City

and Plaintiff's Community.

                                                292.

       Defendants have unlawfully and/or intentionally caused and permitted dangerous drugs

under their control to be diverted such as to injure the City and Plaintiff's Community and its

residents.

                                                293.

       Defendants have unlawfully and/or intentionally distributed opioids or caused opioids to

be distributed without maintaining effective controls against diversion. Such conduct was illegal.

Defendants' failures to maintain effective controls against diversion include Defendants' failure

to effectively monitor for excessive or unusual orders, report excessive or unusual orders, and/or

stop shipment of excessive or unusual orders.

                                                294.

       Defendants have caused a significant and unreasonable interference with the public

health, safety, welfare, peace, comfort and convenience, and ability to be free from disturbance

and reasonable apprehension of danger to person or property.


                                                80
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 85 of 144




                                                295.

        Defendants' conduct in illegally distributing and selling prescription opioids, or causing

such opioids to be distributed and sold, where Defendants know, or reasonably should know,

such opioids will be diverted and possessed and/or used illegally in the City and Plaintiff's

Community is of a continuing nature.

                                                296.

        Defendants' actions have been of a continuing nature and have produced a significant

effect upon the public's rights, including the public's right to health and safety.

                                                297.

       A violation of any rule or law controlling the distribution of a drug of abuse in the City

and Plaintiff's Community and the State is a public nuisance.



                                                298.

       Defendants' distribution of opioids while failing to maintain effective controls against

diversion was proscribed by statute and regulation.

                                                299.

        Defendants' ongoing conduct produces an ongoing nuisance, as the prescription opioids

that they allow and/or cause to be illegally distributed and possessed in Plaintiff's Community

will be diverted, leading to abuse, addiction, crime, and public health costs.

                                                300.

       Because of the continued use and addiction caused by these illegally distributed opioids,

the public will continue to fear for its health, safety and welfare, and will be subjected to conduct

that creates a disturbance and reasonable apprehension of danger to person and property.

                                                301.

       Defendants know, or reasonably should know, that their conduct will have an ongoing

detrimental effect upon the public health, safety and welfare, and the public's ability to be free

from disturbance and reasonable apprehension of danger to person and property.

                                                302.




                                                 81
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 86 of 144




       Defendants know, or reasonably should know, that their conduct causes an unreasonable

invasion of the public right to health, safety and welfare and the public's ability to be free from

disturbance and reasonable apprehension of danger to person and property.

                                                303.

        Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in the City and Plaintiff's Community.

Defendants are in the business of manufacturing, marketing, selling, and distributing prescription

drugs, including opioids, which are specifically known to Defendants to be dangerous under law.

                                                304.

       Defendants' conduct in marketing, distributing, and selling prescription opioids which the

Defendants know, or reasonably should know, will likely be diverted for non -legitimate, non-

medical use, creates a strong likelihood that these illegal distributions of ()plaids will cause death

and injuries to residents in the City and Plaintiff's Community and otherwise significantly and

unreasonably interfere with public health, safety and welfare, and with the public's right to be

free from disturbance and reasonable apprehension of danger to person and property.

                                                305.

       It is, or should be, reasonably foreseeable to defendants that their conduct will cause

deaths and injuries to residents in the City and Plaintiff's Community, and will otherwise

significantly and unreasonably interfere with public health, safety and welfare, and with the

public's right to be free from disturbance and reasonable apprehension of danger to person and

property.

                                                306.

       The prevalence and availability of diverted prescription opioids in the hands of

irresponsible persons and persons with criminal purposes in the City and Plaintiff's Community

not only causes deaths and injuries, but also creates a palpable climate of fear among residents in

the City and Plaintiffs Community where opioid diversion, abuse, addiction are prevalent and

where diverted opioids tend to be used frequently.

                                                307.




                                                 82
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2       12/19/18 Page 87 of 144




        Defendants' conduct makes it easier for persons to divert prescription opioids,

constituting a dangerous threat to the public.

                                                 308.

        Defendants' actions were, at the least, a substantial factor in opioids becoming widely

available and widely used for non-medical purposes. Because of Defendants' special positions

within the closed system of opioid distribution, without Defendants' actions, opioid use would

not have become so widespread, and the enormous public health hazard of prescription opioid

and heroin overuse, abuse, and addiction that now exists would have been averted.

                                                 309.

        The presence of diverted prescription opioids in the City and Plaintiff's Community, and

the consequence of prescription opioids having been diverted in the City and Plaintiffs

Community, proximately results in and/or substantially contributes to the creation of significant

costs to the Plaintiff and to Plaintiff's Community in order to enforce the law, equip its police

force and treat the victims of opioid abuse and addiction.

                                                 310.

        Stemming the flow of illegally distributed prescription opioids, and abating the nuisance

caused by the illegal flow of opioids, will help to alleviate this problem, save lives, prevent

injuries and make the City and Plaintiff's Community a safer place to live.

                                                 311.

        Defendants' conduct is a direct and proximate cause of and/or a substantial contributing

factor to opioid addiction and abuse in the City and Plaintiff's Community, costs borne by

Plaintiff's Community and the Plaintiff, and a significant and unreasonable interference with

public health, safety and welfare, and with the public's right to be free from disturbance and

reasonable apprehension of danger to person and property.

                                                 312.

        Defendants' conduct constitutes a public nuisance and, if unabated, will continue to

threaten the health, safety and welfare of the residents of the City and Plaintiff's Community,

creating an atmosphere of fear and addiction that tears at the residents' sense of well-being and

security. Plaintiff has a clearly ascertainable right to abate conduct that perpetuates this nuisance.


                                                 83
     Case 3:18-cv-01089-BAJ-RLB           Document 1-2       12/19/18 Page 88 of 144




                                              313.

        Defendants created an intentional nuisance. Defendants' actions created and expanded

the abuse of opioids, which are dangerously addictive, and the ensuing associated plague of

prescription opioid and heroin addiction. Defendants knew the dangers to public health and

safety that diversion of opioids would create in the City and Plaintiff's Community; however,

Defendants intentionally and/or unlawfully failed to maintain effective controls against diversion

through proper monitoring, reporting and refusal to fill excessive or unusual orders of opioids.

Defendants intentionally and/or unlawfully distributed opioids or caused opioids to be distributed

without reporting or refusing to fill excessive or unusual orders or taking other measures to

maintain effective controls against diversion. Defendants intentionally and/or unlawfully

continued to ship and failed to prevent or stop excessive or unusual orders of opioids, or caused

such orders to be shipped. Defendants intentionally and/or unlawfully marketed opioids in

manners they knew to be false and misleading. Such actions were inherently dangerous.



                                              314.

       Defendants knew the prescription opioids have a high likelihood of being diverted. It was

foreseeable to Defendants that where Defendants distributed prescription opioids or caused such

opioids to be distributed without maintaining effective controls against diversion, including

monitoring, reporting, and refusing shipment of excessive or unusual orders, that the opioids

would be diverted, and create an opioid abuse nuisance in the City and Plaintiff's Community.

                                              315.

       Defendants' actions also created a nuisance by acting recklessly, negligently and/or

carelessly, in breach of their duties to maintain effective controls against diversion, thereby

creating an unreasonable risk of harm.

                                              316.

       Defendants acted with actual malice because Defendants acted with a conscious disregard

for the rights and safety of other persons, and said actions have a great probability of causing

substantial harm.

                                              317.


                                               84
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2         12/19/18 Page 89 of 144




       The damages available to Plaintiff include, inter• cilia, recoupment of governmental costs,

flowing from an ongoing and persistent public nuisance which the government seeks to abate.

Defendants' conduct is ongoing and persistent, and the Plaintiff seeks all damages flowing from

Defendants' conduct. Plaintiff further seeks to abate the nuisance and harm created by

Defendants' conduct.

                                               318.

       As a direct result of Defendants' conduct, the Plaintiff, City and Plaintiff's Community

have suffered actual injury and damages including, but not limited to, significant expenses for

police, emergency, health, prosecution, corrections and other services. The Plaintiff here seeks

recovery for its own harm.

                                               319.

       Plaintiff, the City and Plaintiff's Community have sustained specific and special injuries

because its damages include, inter• alia, health services, law enforcement expenditures, and costs

related to opioid addiction treatment and overdose prevention.

                                               320.

       The Plaintiff further seek to abate the nuisance created by the Defendants' unreasonable,

unlawful, intentional, ongoing, continuing, and persistent actions and omissions and interference

with a right common to the public.

                                               321.

       Plaintiff seeks all legal and equitable relief as allowed by law, including inter• cilia

abatement and compensatory damages, from the Defendants for the creation of a public

nuisance, attorney fees and costs, and pre- and post-judgment interest.

                                              322.

       Defendants' intentional and unlawful actions and omissions and unreasonable

interference with a right common to the public are of a continuing nature.

                                              323.

       Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in the City and Plaintiff's Community.

Defendants are in the business of manufacturing or distributing prescription drugs, including


                                               85
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2         12/19/18 Page 90 of 144




opioids, which are specifically known to Defendants to be dangerous because inter alia these

drugs are defined under law as substances posing a high potential for abuse and severe addiction.

Defendants created an intentional nuisance. Defendants' actions created and expanded the abuse

of opioids, drugs specifically codified as constituting severely harmful substances.

                                               324.

        The public nuisance created by Defendants' actions is substantial and unreasonable -.

it has caused and continues to cause significant harm to the community, and the harm inflicted

outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting from the

Defendants' abdication of their gate-keeping and diversion prevention duties, and the

Manufacturer Defendants' fraudulent marketing activities, have caused harm to the entire

community that includes, but is not limited to the following:

   a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose, injuries,
       and deaths.
    b. Even children have fallen victim to the opioid epidemic. Easy access to prescription
       opioids made opioids a recreational drug of choice among teenagers. Even infants have
       been born addicted to opioids due to prenatal exposure, causing severe withdrawal
       symptoms and lasting developmental impacts.
   c. Even those residents of the City and Plaintiff's Community who have never taken opioids
       have suffered from the public nuisance arising from Defendants' abdication of their
       gatekeeper duties and fraudulent promotions. Many residents have endured both the
       emotional and financial costs of caring for loved ones addicted to or injured by opioids,
       and the loss of companionship, wages, or other support from family members who have
       used, abused, become addicted to, overdosed on, or been killed by opioids.
   d. The opioid epidemic has increased health care costs.
   e. Employers have lost the value of productive and healthy employees.
   f. Defendants' conduct created an abundance of drugs available for criminal use and fueled
       a new wave of addiction, abuse, and injury.
   g. Defendants' dereliction of duties and/or fraudulent misinformation campaign pushing
       dangerous drugs resulted in a diverted supply of narcotics to sell, and the ensuing demand
       of addicts to buy them. More prescription opioids sold by Defendants led to more
       addiction, with many addicts turning from prescription opioids to heroin. People addicted
       to opioids frequently require increasing levels of opioids, and many turned to heroin as a
       foreseeable result.
   h. The diversion of opioids into the secondary, criminal market and the increased number of
       individuals who abuse or are addicted to opioids increased the demands on health care
       services and law enforcement.
   i. The significant and unreasonable interference with the public rights caused by
       Defendants' conduct taxed the human, medical, public health, law enforcement, and
       financial resources of the Plaintiff, City and Plaintiff's Community.
   j. Defendants' interference with the comfortable enjoyment of life in the City and
       Plaintiff's Community is unreasonable because there is little social utility to opioid
       diversion and abuse, and any potential value is outweighed by the gravity of the harm
       inflicted by Defendants' actions.

                                              325.



                                               86
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 91 of 144




        The Plaintiff, City and Plaintiff's Community have sustained specific and special injuries

because its damages include inter• alia health services and law enforcement expenditures, as

described in this Petition.

                                                 326.

        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants' fraudulent activity and fraudulent misrepresentations.

                                                 327.

        Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages

disavowed herein, including inter• alia injunctive relief, expenses to abate the nuisance,

restitution, disgorgement of profits, compensatory damages, civil penalties and all damages

allowed by law to be paid by the Defendants, attorney fees and costs, and pre- and post-judgment

interest.



        COUNT II: LOUISIANA RACKETEERING ACT (Against All Defendants)

                                                 328.

        Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

herein, and further alleges as follows.

                                                 329.

        Plaintiff has standing to bring this action as a "person who is injured by reason of any

violation of the provisions of R.S. 15:1353." La. Rev. Stat. Ann. § 15:1356(E).

                                                330.

            Louisiana Racketeering Act § 15:1353 provides in pertinent part:

       A. It is unlawful for any person who has knowingly received any proceeds derived,
       directly or indirectly, from a pattern of racketeering activity to use or invest, whether
       directly or indirectly, any part of such proceeds, or the proceeds derived from the
       investment or use thereof, in the acquisition of any title to, or any right, interest, or equity
       in immovable property or in the establishment or operation of any enterprise. B. It is
       unlawful for any person, through a pattern of racketeering activity, knowingly to acquire
       or maintain, directly or indirectly, any interest in or control of any enterprise or
       immovable property. C. It is unlawful for any person employed by, or associated with,
       any enterprise knowingly to conduct or participate in, directly or indirectly, such
       enterprise through a pattern of racketeering activity. D. It is unlawful for any person to
       conspire or attempt to violate any of the provisions of Subsections A, B, or C of this
       Section.
                                              331.


                                                 87
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 92 of 144




        Under La. R.S. § 15:1352, "racketeering activity" is defined in pertinent part as

"Committing, attempting to commit, conspiring to commit, or soliciting, coercing, or

intimidating another person to commit any crime that is punishable under the following

provisions of Title 14 of the Louisiana Revised Statutes of 1950... (63) R.S. 14:70.1 (Medicaid

fraud)."

                                                332.

       Under La. R.S. § 15:1352, "pattern of racketeering" is defined in pertinent part as

"Engaging in at least two incidents of racketeering activity that have the same or similar intents,

results, principals, victims, or methods of commission or otherwise are interrelated by

distinguishing characteristics and are not isolated events."

                                                333.

       La. R.S. § 15:1356(E) specifically provides:

       Any person who is injured by reason of any violation of R.S. 15:1353 shall have a cause
       of action against any person engaged in racketeering activity who violates a provision of
       R.S. 15:1353. Such injured person shall be entitled to recover three times the actual
       damages sustained or ten thousand dollars, whichever is greater. Such person shall also
       recover attorney fees in the trial and appellate courts and costs of investigation and
       litigation reasonably incurred.

    A. Medicaid Fraud

                                                334.

           La. R.S.§ 14.70.1 provides in pertinent part:

       A. The crime of Medicaid fraud is the act of any person who, with the intent to defraud
       the state or any person or entity through any medical assistance program created under
       the federal Social Security Act and administered by the Louisiana Department of Health
       or any other state agency, does any of the following: (I) Presents for allowance or
       payment any false or fraudulent claim for furnishing services or merchandise. (2)
       Knowingly submits false information for the purpose of obtaining greater compensation
       than that to which he is legally entitled for furnishing services or merchandise. (3)
       Knowingly submits false information for furnishing services or merchandise.

                                                335.

       At all times relevant to this Petition, Defendants, directly, through their control of third

parties, and by acting in concert with third parties committed, attempted to commit, conspired to

commit, or solicited other persons to commit violations of La. R.S. § 14:70.1 through acts that

intended to defraud the state or other entities by knowingly submitting or causing the submission

of false information for the purpose of obtaining authorization for furnishing services or


                                                88
      Case 3:18-cv-01089-BAJ-RLB               Document 1-2   12/19/18 Page 93 of 144




merchandise through a medical assistance program created under the Social Security act and

administered by an agency of the state.

                                                 336.

        Defendants' scheme caused prescribers to write prescriptions for opioids to treat chronic

pain that were presented to Medicaid for payment. Each claim for reimbursement to the Louisiana

State Medicaid program for chronic opioid therapy is the direct result of Defendants' marketing,

which presented to prescribers false information about the risks, benefits, and superiority of

opioids for the long-term treatment of pain.

                                                 337.

       The misrepresentations made by Defendants and third parties they controlled violated La.

R.S. § 40:617 and La. R.S. § 40:625, rendering the drugs misbranded and therefore ineligible for

reimbursement by Louisiana Medicaid.

                                                 338.

       The misrepresentations were material because if the public and state agencies had known

of the false statements disseminated by Defendants and that doctors, pharmacies, other health

care providers, and/ or the health plans certified and/ or determined that opioids were medically

necessary and reasonably required based on those false statements, they would have refused to

authorize payment for opioid prescriptions. Instead, opioid prescriptions proliferated throughout

the state, City and Plaintiff's Community via the state Medicaid program and contributed

significantly to the widespread epidemic of abuse, addiction, and consequent social harms which

have caused damage to Plaintiff.

                                                339.

       By virtue of the above-described acts, Defendants knowingly made or caused to be made

false claims with the intent to induce the state agency to approve and pay such false and

fraudulent claims, with the goal of widespread use of Defendant manufacturers' products.

                                                340.

       By virtue of the above-described acts, Defendants acted in concert with third parties to

make misleading statements about the risks, benefits, and superiority of opioids to treat chronic

pain. Defendants were aware of the misleading nature of the misstatements and material


                                                 89
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2      12/19/18 Page 94 of 144




omissions made by third parties, and yet Defendants provided them substantial assistance and

encouragement by helping them develop, refine and promote these misstatements and material

omissions and distributing them to a broader audience. Defendants also substantially encouraged

the dissemination of these misstatements and material omissions by providing third parties with

funding and technical support for the shared purpose of issuing misleading, pro-opioid messaging.

Defendants knew or should have known that these marketing and promotional efforts created an

untrue, false, and misleading impression about the risks, benefits, and superiority of opioids for

chronic pain and would result in the submission of false claims to the state Medicaid program for

opioid prescriptions written to treat chronic pain.

                                                341.

        By reason of the Defendants conspiracy to commit Medicaid fraud and repeated acts of

Medicaid fraud, opioid prescriptions have proliferated throughout the state, City and Plaintiff's

Community, as has opioid and heroin-related crime, and Plaintiff has thereby been injured in that

Defendants' unbranded marketing cause the doctors to prescribe and the state Medicaid program

to pay for long-term opioid treatment using opioids manufactured or distributed by Defendants,

and Defendants have received, or will receive, income, profits, and other benefits, which they

would not have received if they had not engaged in the violations of La. R.S. § 15:1351 as

described in this Petition and have used or invested those ill-gotten proceeds, or the proceeds

derived from the investment or use thereof in violation of La. R.S. § 15:1351. Defendants'

pattern of racketeering activity has cause an explosion of opioids on the streets throughout the

state, City and Plaintiff's Community and a rise in opioid and heroin-related crime that have

caused harm to Plaintiff including through costs to house, feed, and provide medical treatment to

those arrested or jailed for crimes related to opioids, heroin, or synthetics. Defendants caused and

are responsible for those costs and claims, as well as their enrichment.

   B. Louisiana Uniform Controlled Dangerous Substances Law

                                                342.

       The Louisiana Racketeering Act prohibits "committing, attempting to commit, conspiring

to commit, or soliciting, coercing, or intimidating another person to commit any crime that is




                                                 90
     Case 3:18-cv-01089-BAJ-RLB           Document 1-2       12/19/18 Page 95 of 144




punishable under . . . the Uniform Controlled Dangerous Substances Law," among other

enumerated acts. La. Rev. Stat. Ann. § 15:1352(A).

                                              343.

       Opioids are classified as both Schedule I and Schedule II drugs under Louisiana law. La.

Rev. Stat. Ann. § 40:964. The Louisiana Uniform Controlled Dangerous Substances Law

explicitly provides that "[p]hysical dependence is an expected result of opioid use." La. Rev.

Stat. Ann. § 40:961(29.1). Unauthorized manufacture, distribution, or dispensing of opioids

constitute predicate acts of racketeering activity under the Louisiana Racketeering Act. La. Rev.

Stat. Ann. § 15:1352(A)(13) (citing La. Rev. Stat. Ann. § 40:967(A)).

                                              344.

       For over a decade, the Racketeering Defendants aggressively sought to bolster their

revenue, increase profit, and grow their share of the prescription painkiller market by

unlawfully and surreptitiously increasing the volume of opioids they sold. However, the

Racketeering Defendants are not permitted to engage in a limitless expansion of their market

through the unlawful sales of regulated painkillers. Defendants were legally restricted in their

ability to manufacture or distribute Schedule II substances like opioids by requirements that

they: (1) register to manufacture or distribute opioids; (2) maintain effective controls against

diversion of the controlled substances that they manufacturer or distribute; (3) design and

operate a system to identify excessive or unusual orders of controlled substances, stop such

unlawful sales, and report them; and (4) make sales within a limited quota for the overall

production of Schedule II substances like opioids.

                                              345.

       These requirements were specifically intended to reduce or eliminate the diversion of

Schedule H substances like opioids from legitimate channels of trade to the illicit market by

controlling the quantities of the basic ingredients needed for the manufacture of controlled

substances.

                                             346.

       Finding it impossible to legally achieve their ever increasing sales ambitions, members of

the Opioid Diversion Enterprise systematically and fraudulently violated their statutory duty to


                                              91
      Case 3:18-cv-01089-BAJ-RLB              Document 1-2     12/19/18 Page 96 of 144




maintain effective controls against diversion of their drugs, to design and operate a system to

identify excessive or unusual orders of their drugs, to halt unlawful sales of excessive or unusual

orders, and to report the excessive or unusual orders. As discussed in detail below, through the

Racketeering Defendants' scheme, members of the Opioid Diversion Enterprise repeatedly

engaged in unlawful sales of painkillers which, in turn, artificially and illegally increased the

annual production quotas for opioids allowed. In doing so, the Racketeering Defendants allowed

hundreds of millions of pills to enter the illicit market which allowed them to generate obscene

profits.

                                                  347.

           Defendants' illegal scheme was hatched by an association-in-fact enterprise between the

Manufacturer Defendants and the Distributor Defendants, and executed in harmony by each of

them. In particular, each of the Racketeering Defendants were associated with, and conducted or

participated in, the affairs of the Racketeering enterprise (referred to collectively as the "Opioid

Diversion Enterprise"), whose purpose was to engage in the unlawful sales of opioids, deceive

the public and regulators into believing that the Racketeering Defendants were faithfully

fulfilling their statutory obligations. The Racketeering Defendants' scheme allowed them to

make billions in unlawful sales of opioids and, in turn, increase and/or maintain high production

quotas with the purpose of ensuring unlawfully increasing revenues, profits, and market share.

As a direct result of the Racketeering Defendants' fraudulent scheme, course of conduct, and

pattern of Racketeering activity, they were able to extract billions of dollars of revenue from the

addicted American public, while entities like the Plaintiff experienced multi-millions of dollars

of injury caused by the reasonably foreseeable consequences of the prescription opioid

addiction epidemic. The Racketeering Defendants' misconduct violated La. Rev. Stat. Ann. §

15:1351 et. seq. and Plaintiff are entitled to relief.

                                                 348.

       Alternatively, the Racketeering Defendants were members of a legal entity enterprise

through which the Racketeering Defendants conducted their pattern of Racketeering activity in




                                                  97
      Case 3:18-cv-01089-BAJ-RLB                    Document 1-2          12/19/18 Page 97 of 144




 this jurisdiction. Specifically, the Healthcare Distribution Alliance (the "HDA")98 is a distinct

 legal entity. The HDA is a non-profit corporation formed under the laws of the District of

Columbia and doing business in Virginia.

                                                        349.

         On information and belief, each of the Racketeering Defendants is a member, participant,

and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and

to engage in the pattern of Racketeering activity that gives rise to the Count.

                                                        350.

         Each of the Racketeering Defendants is a legal entity separate and distinct from the

HDA. And the HDA serves the interests of distributors and manufacturers beyond the

Racketeering Defendants. Therefore, the HDA exists separately from the Opioid Diversion

Enterprise, and each of the Racketeering Defendants exists separately from the HDA.



                                                       351.

         The legal and association-in-fact enterprises alleged in the previous and subsequent

paragraphs were each used by the Racketeering Defendants to conduct the Opioid Diversion

Enterprise by engaging in a pattern of Racketeering activity. Therefore, the legal and association-

in-fact enterprises alleged in the previous and subsequent paragraphs are pleaded in the

alternative and are collectively referred to as the "Opioid Diversion Enterprise."

                 1. THE OPIOID DIVERSION ENTERPRISE

                                                       352.

         Louisiana law imposes duties on manufacturers and distributers of controlled substances.

                                                       353.

         In order to prevent diversion of drugs out of legitimate channels of distribution into the

illegal market, the Manufacturers and Distributors Defendants are required to adhere duties

imposed by Louisiana law requiring security, recordkeeping, and monitoring and reporting

requirements that are designed to identify or prevent diversion. Manufacturing Defendants are



98Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
hups://www.healthcaredistribution.orgiabout/hda-history.


                                                        93
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 98 of 144




 prohibited from manufacturing opioids not authorized and in quantities in excess of authorized

quantities. Their failure to fulfill these obligations resulted in the scourge of addiction that has

occurred.

                                                      354.

         At all relevant times, the Racketeering Defendants operated as an association-in-fact

enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

disregarding their statutory duty to identify, investigate, halt and report excessive or unusual

orders of opioids and diversion of their drugs into the illicit market, in order to unlawfully

increase the quotas and allow them to collectively benefit from the unlawful formation of a

greater pool of prescription opioids from which to profit. The Racketeering Defendants

conducted their pattern of Racketeering activity in this jurisdiction.

                                                      355.

         The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007, per

capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold, and 9-

fold, respectively. By 2010, enough prescription opioids were sold in the United States to

medicate every adult in the county with a dose of 5 milligrams of hydrocodone every 4 hours for

1 month.99 On information and belief, the Opioid Diversion Enterprise has been ongoing for at

least the last decade.m

                                                     356.

        The Opioid Diversion Enterprise was and is a successful endeavor. The Opioid Diversion

Enterprise has been conducting business uninterrupted since its genesis. But, it was not until

recently that regulators finally began to unravel the extent of the enterprise and the toll that it

exacted on the public.

                                                     357.

        At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate and

distinct from each Racketeering Defendant; (b) was separate and distinct from the pattern of


99 Keyes KM, Cerda M, Brady JE, Havens JR. Galea S., Understanding the rural-urban differences in nonmedical
prescription opioid use and abuse in the United States, AM J PUBLIC HEALTH. 2014;104(2):e52-9.
'°° Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publ icintegrity.org/2016/09/19/20201/pro -painkiller-
echo-chamber-shaped-policy-amid-drug-epidemic.


                                                      94
      Case 3:18-cv-01089-BAJ-RLB            Document 1-2        12/19/18 Page 99 of 144




Racketeering in which the Racketeering Defendants engaged; (c) was an ongoing and

continuing organization consisting of legal entities, including each of the Racketeering

Defendants; (d) characterized by interpersonal relationships among the Racketeering

Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f)

functioned as a continuing unit. Each member of the Opioid Diversion Enterprise participated in

the conduct of the enterprise, including patterns of Racketeering activity, and shared in the

astounding growth of profits supplied by fraudulently inflating opioid sales generated as a result

of the Opioid Diversion Enterprise's disregard for their duty to prevent diversion of their drugs

into the illicit market and then requesting increased production quotas, all so that the

Racketeering Defendants would have a larger pool of prescription opioids from which to profit.

                                               358.

       The Opioid Diversion Enterprise also engaged in efforts to lobby against authority to

hold the Racketeering Defendants liable for disregarding their duty to prevent diversion.

Members of the Pain Care Forum and the Healthcare Distribution Alliance lobbied for the

passage of legislation to weaken the DEA's enforcement authority. The HDA and other

members of the Pain Care Forum contributed substantial amounts of money to political

lobbying efforts and campaigns for candidates, political action committees and political parties.

                                               359.

       The Opioid Diversion Enterprise functioned by selling prescription opioids. The

Racketeering Defendants, through their illegal enterprise, engaged in a pattern of Racketeering

activity, that involves a fraudulent scheme to increase revenue by violating laws requiring the

maintenance of effective controls against diversion of prescription opioids, and the identification,

investigation, and reporting of excessive or unusual orders of prescription opioids destined for

the illicit drug market. The goal of Defendants' scheme was to increase profits from opioid sales.

But, Defendants' profits were limited by production quotas, so the Defendants refused to

identify, investigate and/or report excessive or unusual orders of their prescription opioids being

diverted into the illicit drug market. The end result of this strategy was to increase and maintain

artificially high production quotas of opioids so that there was a larger pool of opioids for

Defendants to manufacture and distribute for public consumption.


                                                95
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 100 of 144




                                               360.

        Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the Racketeering Defendants shared information on a

regular basis. These interpersonal relationships also formed the organization of the Opioid

Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships

and communication network for the purpose of conducting the enterprise through a pattern of

Racketeering activity.

                                               361.

        Each of the Racketeering Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships and

continuing coordination of activities. The Racketeering Defendants participated in the operation

and management of the Opioid Diversion Enterprise by directing its affairs, as described herein.

While the Racketeering Defendants participated in, and are members of, the enterprise, they each

have a separate existence from the enterprise, including distinct legal statuses, different offices

and roles, bank accounts, officers, directors, employees, individual personhood, reporting

requirements, and financial statements.

                                               362.

       The Racketeering Defendants exerted substantial control over the Opioid Diversion

Enterprise by their membership in the Pain Care Forum, the HDA, and through their contractual

relationships.

                                               363.

       The Pain Care Forum ("PCF") has been described as a coalition of drug makers, trade

groups and dozens of non-profit organizations supported by industry funding. The PCF recently

became a national news story when it was discovered that lobbyists for members of the PCF

quietly shaped policies regarding the use of prescription opioids for more than a decade.

                                              364.

       The Center for Public Integrity and The Associated Press obtained "internal documents

shed[ding] new light on how drug makers and their allies shaped the national response to the




                                               96
           Case 3:18-cv-01089-BAJ-RLB             Document 1-2          12/19/18 Page 101 of 144




ongoing wave of prescription opioid abuse.1°1 Specifically, PCF members spent over $740

million lobbying in the nation's capital and in all 50 statehouses on an array of issues, including

opioid-related measures. to:

                                                       365.

             Not surprisingly, each of the Racketeering Defendants who stood to profit from lobbying

in favor of prescription opioid use is a member of and/or participant in the PCF.1°3 In 2012,

membership and participating organizations included the HDA (of which Racketeering

Defendants are members), Endo, Purdue, Johnson & Johnson (the parent company for Janssen

Pharmaceuticals), Actavis (i.e., Allergan), and Teva (the parent company of Cephalon). 1°4 Each

of the Manufacturer Defendants worked together through the PCF to advance the interests of the

enterprise. But, the Manufacturer Defendants were not alone. The Distributor Defendants

actively participated, and continue to participate in the PCF, at a minimum, through their trade

organization, the HDA.1°5 Upon information and belief, the Distributor Defendants participated

directly in the PCF as well.

                                                       366.

            The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on the

subject of the Defendants' interpersonal relationships. The meeting schedule indicates that

meetings were held in the D.C. office of Powers Pyles Sutter & Verville on a monthly basis,

unless otherwise noted. Local members were "encouraged to attend in person" at the monthly

meetings. And, the meeting schedule indicates that the quarterly and year-end meetings included

a "Guest Speaker."

                                                      367.




It" Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-
echo-chamber-shaped-policy-amid-drug-epidemic (emphasis added).
102 id .

" PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 201 I),
https://assets.documenteloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.txlf
114 Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.
"6 Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive
Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and
Strategic Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for
McKesson Corporation. Executive Committee, Healthcare Distribution Alliance (accessed on September 14,
2017), https://www.healthcaredistribution.orgiabouttexecutive-committee.


                                                       97
     Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 102 of 144




         The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the Defendants

participated in meetings on a monthly basis, either directly or through their trade organization, in

a coalition of drug makers and their allies whose sole purpose was to shape the national response

to the ongoing prescription opioid epidemic, including the concerted lobbying efforts that the

PCF undertook on behalf of its members.

                                                    368.

        Second, the HDA led to the formation of interpersonal relationships and an organization

between the Racketeering Defendants. Although the entire HDA membership directory is

private, the HDA website confirms that Distributor Defendants and Manufacturer Defendants,

including Actavis (i.e., Allergan), Endo, Purdue, Mallinckrodt and Cephalon were members of

the HDA.1°6 And, the HDA and each the Distributor Defendants, eagerly sought the active

membership and participation of the Manufacturer Defendants by advocating that one of the

benefits of membership included the ability to develop direct relationships between

Manufacturers and Distributors at high executive levels.

                                                    369.

        In fact, the HDA touted the benefits of membership to the Manufacturer Defendants,

advocating that membership included the ability to, among other things, "network one on one

with manufacturer executives at HDA's members-only Business and Leadership Conference,"

"networking with HDA wholesale distributor members," "opportunities to host and sponsor

HDA Board of Directors events," "participate on HDA committees, task forces and working

groups with peers and trading partners," and "make connections."I°7 Clearly, the HDA and the

Distributor Defendants believed that membership in the HDA was an opportunity to create

interpersonal and ongoing organizational relationships between the Manufacturers and

Defendants.

                                                    370.




14)6 Manufacturer Membership, Healthcare Distribution Alliance, (accessed on September 14,
2017), https://www.healthcaredistribution.orgiaboutimembership/manufacturer.
1417 Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.orgNmedia/pdfstmembership/manufacturer-membership-henefits.ashx?la=en.


                                                     98
      Case 3:18-cv-01089-BAJ-RLB                 Document 1-2          12/19/18 Page 103 of 144




         The application for manufacturer membership in the HDA further indicates the level of

connection that existed between the Racketeering Defendants.1°8 The manufacturer membership

application must be signed by a senior company executive, and it requests that the manufacturer

applicant identify a key contact and any additional contacts from within its company. The HDA

application also requests that the manufacturer identify its current distribution information and its

most recent year end net sales through any HDA distributors, including but not limited to,

Defendants AmerisourceBergen, Cardinal Health, and McKesson.109

                                                      371.

         After becoming members, the Distributors and Manufacturers were eligible to participate

on councils, committees, task forces and working groups, including:

    a. Industry Relations Council: "This council, composed of distributor and manufacturer
     members, provides leadership on pharmaceutical distribution and supply chain issues."
    b. Business Technology Committee: "This committee provides guidance to HDA and its
     members through the development of collaborative e-commerce business solutions. The
    committee's major areas of focus within pharmaceutical distribution include information
    systems, operational integration and the impact of e-commerce." Participation in this
    committee includes distributors and manufacturer members.
    c. Health, Beauty and Wellness Committee: "This committee conducts research, as well as
    creates and exchanges industry knowledge to help shape the future of the distribution for
    health, beauty and wellness/consumer products in the healthcare supply chain." Participation
    in this committee includes distributors and manufacturer members.
    d. Logistics Operation Committee: "This committee initiates projects designed to help
    members enhance the productivity, efficiency and customer satisfaction within the healthcare
    supply chain. Its major areas of focus include process automation, information systems,
    operational integration, resource management and quality improvement." Participation in this
    committee includes distributors and manufacturer members.
    e. Manufacturer Government Affairs Advisory Committee: "This committee provides a
    forum for briefing RDA's manufacturer members on federal and state legislative and
    regulatory activity affecting the pharmaceutical distribution channel. Topics discussed
    include such issues as prescription drug traceability, distributor licensing, regulation of
    distribution, importation and Medicaid/Medicare reimbursement" Participation in this
    committee includes manufacturer members.
    f. Bar Code Task Force: Participation includes Distributor, Manufacturer and Service
    Provider Members.
    g. eCommerce Task Force: Participation includes Distributor, Manufacturer and Service
    Provider Members.
    h. ASN Working Group: Participation includes Distributor, Manufacturer and Service
    Provider Members.
    i. Contracts and Chargebacks Working Group: "This working group explores how the
    contract administration process can be streamlined through process improvements or
    technical efficiencies. It also creates and exchanges industry knowledge of interest to



1D
    Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on September 14,
2017), hups://www.hcalthcaredistribution.orgHtnedia/pdfstmembership/manufacturer-membership-
application.ashx?la=en.
LI" M.




                                                      99
     Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 104 of 144




     contract and chargeback professionals." Participation includes Distributor and Manufacturer
     Members. t to

                                                     372.

         The councils, committees, task forces and working groups provided the Manufacturer and

Distributor Defendants with the opportunity to work closely together in shaping their common

goals and forming the enterprise's organization.

                                                     373.

        The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Manufacturer Defendants as an opportunity to "bring together high-level executives, thought

leaders and influential managers . . to hold strategic business discussions on the most pressing

industry issues."1" The conferences also gave the Manufacturer and Distributor Defendants

"unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry."112 The HDA and its conferences were significant opportunities

for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, it

is clear that the Manufacturer Defendants embraced this opportunity by attending and sponsoring

these events.113

                                                    374.

        Third, the Racketeering Defendants maintained their interpersonal relationships by

working together and exchanging information and driving the unlawful sales of their opioids

through their contractual relationships, including chargebacks and vault security programs.

                                                    375.

        The Manufacturer Defendants engaged in an industry-wide practice of paying rebates

and/or chargebacks to the Distributor Defendants for sales of prescription opioids.'           4   As reported


"'Councils and Committees, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.orgiabouttcouncils-and-committees
111 Business and Leadership Conference — Information for Manufacturers, Healthcare Distribution Alliance,
(accessed on September 14, 2017), https://www.healthcaredistribution.org/events/2015-business-and-leadership-
conference/btc-for-manufacturers.
" 2 Id.
In 2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance, (accessed on September
14, 2017), https://www.healthcaredistribution.orgtevents/2015-distribution-management-conference.
114 Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers accountable,
WASH. POST, (April 2, 2017), https://www.washingtonpost.comigraphiestinvestigationstdea-
mallinckrodt/?utm_term=.b24ce8lcc356; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),


                                                     100
           Case 3:18-cv-01089-BAJ-RLB             Document 1-2          12/19/18 Page 105 of 144




 in the Washington Post and acknowledged by the HDA, there is an industry-wide practice

 whereby the Manufacturers paid the Distributors rebates and/or chargebacks on their prescription

opioid sales.115 On information and belief, these contracts were negotiated at the highest levels,

demonstrating ongoing relationships between the Manufacturer and Distributor Defendants. In

 return for the rebates and chargebacks, the Distributor Defendants provided the Manufacturer

Defendants with detailed information regarding their prescription opioid sales, including

purchase orders, acknowledgements, ship notices, and invoices.I16 The Manufacturer Defendants

used this information to gather high-level data regarding overall distribution and direct the

Distributor Defendants on how to most effectively sell the prescription opioids.

                                                      376.

            The contractual relationships among the Racketeering Defendants also include vault

security programs. The Racketeering Defendants are required to maintain certain security

protocols and storage facilities for the manufacture and distribution of their opiates. Upon

information and belief, manufacturers negotiated agreements whereby the Manufacturers

installed security vaults for Distributors in exchange for agreements to maintain minimum sales

performance thresholds. Upon information and belief, these agreements were used by the

Racketeering Defendants as a tool to violate their reporting and diversion duties in order to

reach the required sales requirements.

                                                      377.

            Taken together, the interaction and length of the relationships between and among the

Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants

were not two separate groups operating in isolation or two groups forced to work together in a

closed system. The Racketeering Defendants operated together as a united entity, working

together on multiple fronts, to engage in the unlawful sale of prescription opioids. The HDA and

the Pain Care Forum are but two examples of the overlapping relationships, and concerted joint




11i
      M.
116
   Webinars, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.orgiresourcestwebinar-leveraging-edi.


                                                      101
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 106 of 144




efforts to accomplish common goals and demonstrates that the leaders of each of the

Racketeering Defendants was in communication and cooperation.

                                                      378.

         According to articles published by the Center for Public Integrity and The Associated

Press, the Pain Care Forum — whose members include the Manufacturers and the Distributors'

trade association — has been lobbying on behalf of the Manufacturers and Distributors for "more

than a decade."117 And, from 2006 to 2016 the Distributors and Manufacturers worked together

through the Pain Care Forum to spend over $740 million lobbying in the nation's capital and in

all 50 statehouses, including Louisiana, on issues including opioid-related measures.118 Similarly,

the HDA has continued its work on behalf of Distributors and Manufacturers, without

interruption, since at least 2000, if not longer.119

                                                      379.

         As described above, the Racketeering Defendants began working together as early as

2006 through the Pain Care Forum and/or the HDA to promote the common purpose of their

enterprise. Upon information and belief, the Racketeering Defendants worked together as an

ongoing and continuous organization throughout the existence of their enterprise.

                 2. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE

                                                      380.

         During the time period alleged in this Petition, the Racketeering Defendants exerted

control over, conducted and/or participated in the Opioid Diversion Enterprise by fraudulently

failing to comply with their obligations to identify, investigate and report excessive or unusual

orders of opioids in order to prevent diversion of those highly addictive substances into the illicit

market, to halt such unlawful sales and, in doing so, to increase production quotas and generate

unlawful profits, as follows:

                                                      381.



117 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), hups://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.
(18 Id.

119 HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.orgiahout/hda-history.


                                                      102
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 107 of 144




        Defendants disseminated false and misleading statements to the public claiming that they

were complying with their obligations to maintain effective controls against diversion of their

prescription opioids.

                                                382.

       Defendants disseminated false and misleading statements to the public claiming that they

were complying with their obligations to design and operate a system to disclose excessive or

unusual orders of their prescription opioids.

                                                383.

       Defendants disseminated false and misleading statements to the public claiming that they

were complying with their obligation to report any excessive or unusual orders or diversion of

their prescription opioids.

                                                384.

       Defendants paid nearly $800 million dollars to influence governments through joint

lobbying efforts as part of the Pain Care Forum. The Racketeering Defendants were all members

of their Pain Care Forum either directly or indirectly through the HDA. The lobbying efforts of

the Pain Care Forum and its members included efforts to pass legislation making it more difficult

for the authorities to sanction Manufacturers' and Distributors' for failure to report excessive or

unusual orders of opioids.




                                                385.

       The Racketeering Defendants exercised control and influence over the distribution

industry by participating and maintaining membership in the HDA.

                                                386.

       The Racketeering Defendants engaged in an industry-wide practice of paying rebates and

chargebacks to incentivize unlawful opioid prescription sales. Upon information and belief, the

Manufacturer Defendants used the chargeback program to acquire detailed high-level data

regarding sales of the opioids they manufactured. And, upon information and belief, the




                                                103
     Case 3:18-cv-01089-BAJ-RLB                 Document 1-2         12/19/18 Page 108 of 144




Manufacturer Defendants used this high-level information to direct the Distributor Defendants'

sales efforts to regions where prescription opioids were selling in larger volumes.

                                                    387.

        The Manufacturer Defendants lobbied to increase aggregate production quotas, year after

year by submitting net disposal information that the Manufacturer Defendants knew included

sales that were excessive or unusual and involved the diversion of opioids that had not been

properly investigated or reported by the Racketeering Defendants.

                                                    388.

        The Distributor Defendants developed "know your customer" questionnaires and files.

This information was intended to help the Racketeering Defendants identify excessive or unusual

orders or customers who were likely to divert prescription opioids. t'`° On information and belief,

the "know your customer" questionnaires informed the Racketeering Defendants of the number

of pills that the pharmacies sold, how many non-controlled substances are sold compared to

controlled substances, whether the pharmacy buys from other distributors, the types of medical

providers in the area, including pain clinics, general practitioners, hospice facilities, cancer

treatment facilities, among others, and these questionnaires put the recipients on notice of

excessive or unusual orders.



                                                    389.

        The Racketeering Defendants refused to identify, investigate and report excessive or

unusual orders when they became aware of the same despite their actual knowledge of drug

diversion rings. The Racketeering Defendants refused to identify excessive or unusual orders

and diverted drugs.

                                                    390.

        Defendants' scheme had decision-making structure that was driven by the Manufacturer

Defendants and corroborated by the Distributor Defendants. The Manufacturer Defendants

12(1 Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration (available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharmtlevinl_ques.ix10; Richard Widup, Jr.,
Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA, Purdue Pharma and McQuite
Woods LLC, (available at hups://www.mcguirewoods.comtnews-
rcsourcestpublications/lifesciences/product_diversion_beyond_ixima.pdf).


                                                    104
      Case 3:18-cv-01089-BAJ-RLB                  Document 1-2          12/19/18 Page 109 of 144




worked together to control governmental response to the manufacture and distribution of

prescription opioids by increasing production quotas through a systematic refusal to maintain

effective controls against diversion, and identify excessive or unusual orders and report them to

authorities.

                                                       391.

         The Racketeering Defendants worked together to control the flow of information and

influence governments and political candidates to pass legislation that was pro-opioid. The

Manufacturer and Distributor Defendants did this through their participation in the Pain Care

Forum and Healthcare Distributors Alliance.

                                                       392.

         The Racketeering Defendants also worked together to ensure that the aggregate

production quotas, individual quotas and procurement quotas stayed high and ensured that

excessive or unusual orders were not reported. By not reporting excessive or unusual orders or

diversion of prescription opioids, the Racketeering Defendants ensured production quotas for

prescription opioids would not be affected due to diversion of excessive or unusual orders. The

Racketeering Defendants influenced the production quotas in the following ways:

         a.     The Distributor Defendants assisted the enterprise and the Manufacturer
    Defendants in their lobbying efforts through the Pain Care Forum;
         b.     The Distributor Defendants invited the participation, oversight and control of the
    Manufacturer Defendants by including them in the HDA, including on the councils,
    committees, task forces, and working groups;
         c.     The Distributor Defendants provided sales information to the Manufacturer
    Defendants regarding their prescription opioids, including reports of all opioid prescriptions
    filled by the Distributor Defendants;
         d.     The Manufacturer Defendants used a chargeback program to ensure delivery of
    the Distributor Defendants' sales information;
         e.     The Manufacturer Defendants obtained sales information from QuintilesIMS
    (formerly IMS Health) that gave them a "stream of data showing how individual doctors
    across the nation were prescribing opioids."12I
         f.     The Distributor Defendants accepted rebates and chargebacks for orders of
    prescription opioids;
         g.     The Manufacturer Defendants used the Distributor Defendants' sales information
    and the data from QuintilesIMS to instruct the Distributor Defendants to focus their
    distribution efforts to specific areas where the purchase of prescription opioids was most
    frequent;
         h.     The Racketeering Defendants identified excessive or unusual orders of
    prescription opioids and then continued filling those unlawful orders, without reporting them,



P21 Harriet Ryan, et al., More than 1 million OnConlin pills ended up in the hands of crinth:als and addicts. What
the druginaker knew, Los ANGELES TIMES (July 10, 2016), hur/Avww.latitnes.corn/projects/la-me-mycontin-part2/


                                                       105
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 110 of 144




   knowing that they were excessive or unusual and/or being diverted into the illicit drug
   market;
       i.      The Racketeering Defendants refused to report excessive or unusual orders of
   prescription opioids despite repeated investigation and punishment of the Distributor
   Defendants for failure to report excessive or unusual orders; and
      j.      The Racketeering Defendants withheld information regarding excessive or
   unusual orders and illicit diversion because it would have revealed that the medical need for
   and the net disposal of their drugs did not justify the production quotas.

                                               393.

       The scheme devised and implemented by the Racketeering Defendants amounted to a

common course of conduct characterized by a refusal to maintain effective controls against

diversion, and all designed and operated to ensure the continued unlawful sale of controlled

substances.

       3. VIOLATIONS

                                               394.

       The Racketeering Defendants violated section 15:1353 of the Louisiana Racketeering Act

by knowingly, intentionally, and unlawfully aiding and abetting each other to commit violations

of the Louisiana Uniform Controlled Dangerous Substances Law.

                                               395.

       The Racketeering Defendants also violated section 15:1353 of the Louisiana

Racketeering Act by knowingly receiving "proceeds derived, directly or indirectly, from a

pattern of racketeering activity to use or invest, whether directly or indirectly, any part of such

proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any

title to, or any right, interest, or equity in immovable property or in the establishment or

operation of any enterprise." La. Rev. Stat. Ann. § 15:1353(A).

                                               396.

       The Racketeering Defendants conducted the Opioid Diversion Enterprise, as defined

above, through a pattern of racketeering activity in violation of Section 15:1353(C) and have

conspired to violate Section 15:1353(C) in violation of Section 15:1353(D). La. Rev. Stat. Ann.

 15:1353.

                                               397.




                                               106
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2        12/19/18 Page 111 of 144




        The Racketeering Defendants violated Section 15:1353(D) by knowingly, intentionally,

and unlawfully aiding and abetting each other and the Opioid Diversion Enterprise and conspired

to conduct and participate, directly and indirectly, in the conduct of the Opioid Diversion

Enterprise, through the pattern of racketeering activity described herein. La. Rev. Stat. Ann. *

15:1353(D).

                                               398.

        The Racketeering Defendants' Opioid Diversion Enterprise existed as an "enterprise" as

defined in Section 15:1352(B). The Racketeering Defendants' Opioid Diversion Enterprise

existed as an association in fact and included unlawful as well as lawful enterprises. La. Rev.

Stat. Ann. § 15:1352(B).

                                               399.

        As described above and as fully incorporated herein, the violations set forth herein

constitute "racketeering activity" within the meaning of sections 15:1352(C) and 15:1353 with at

least two such acts of racketeering activity having occurred within the past five years.

                                               400.

       The Racketeering Defendants' violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff injury in its business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.




                                               401.

        Plaintiff's injuries, and those of the citizens of the City and Plaintiff's Community, were

proximately caused by the Racketeering Defendants' racketeering activities. But for the

Racketeering Defendants' conduct, Plaintiff would not have paid the health services and law

enforcement services and expenditures required as a result of the plague of drug-addicted

residents.

                                               402.




                                               107
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2       12/19/18 Page 112 of 144




        Plaintiff's injuries and those of her citizens were directly caused by the Racketeering

Defendants' racketeering activities.

                                                 403.

        Plaintiff was most directly harmed and there is no other Plaintiff better suited to seek a

remedy for the economic harms at issue here.

                                                 404.

        The latest Racketeering incident occurred within five years of the commission of a

prior incident of Racketeering.

                                                 405.

        Plaintiff seeks all legal and equitable relief as allowed by law, including inter• cilia actual

damages, treble damages, equitable relief, forfeiture as deemed proper by the Court, attorney's

fees and all costs and expenses of suit and pre- and post-judgment interest. La. Rev. Stat. Ann. §

15:1356(E).

                                                 406.

        Plaintiff respectfully request that this Court enter an order (a) awarding judgment in favor of

Plaintiff and against Defendants on Count Two of the Petition; (b) compelling Defendants to pay

three times the damages sustained by Plaintiff as a result of Defendants' fraud and pattern of

racketeering activity; (c) compelling Defendants to pay the cost of the suit and investigation,

including attorneys' fees; and (d) awarding Plaintiff such other, further, and different relief as this

Honorable Court may deem just.




                  COUNT III: LOUISIANA PRODUCTS LIABILITY ACT

                              (Against Manufacturer Defendants)

                                                407.

       Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                408.




                                                 108
    Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 113 of 144




       Pursuant to the Louisiana Product Liability Act, a "manufacturer of a product shall be

liable to a claimant for damage proximately caused by a characteristic of the product that renders

the product unreasonably dangerous when such damage arose from a reasonably anticipated use

of the product by the claimant or another person or entity." La. Rev. Stat. Ann. § 9:2800.54(A).

                                               409.

       A product is "unreasonably dangerous" if, utter• alia, "an adequate warning about the

product has not be provided." La. Rev. Stat. Ann. § 9:2800.54(B).

                                               410.

       Pursuant to section 9:2800.57, a "product is unreasonably dangerous because an adequate

warning about the product has not been provided if, at the time the product left its manufacturer's

control, the product possessed a characteristic that may cause damage and the manufacturer

failed to use reasonable care to provide an adequate warning of such characteristic and its danger

to users and handlers of the product." La. Rev. Stat. Ann. § 9:2800.57.

                                               411.

       An adequate warning is one "that would lead an ordinary reasonable user or handler of a

product to contemplate the danger in using or handling the product and either to decline to use or

handle the product or, if possible, to use or handle the product in such a manner as to avoid the

damage." La. Rev. Stat. Ann. § 9:2800.53(9).

                                               412.

       Defendants, at all times, have manufactured and sold prescription opioids.

                                               413.

       The Manufacturer Defendants had a duty to provide doctors, patients, Plaintiff, the City,

and Plaintiff's Community with accurate information regarding the risks of prescription opioids.

                                               414.

       The Manufacturer Defendants had a duty to warn doctors, patients, Plaintiff, the City, and

Plaintiff's Community about the risks of prescription opioids.

                                               415.




                                               109
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2     12/19/18 Page 114 of 144




       The Manufacturer Defendants, at all times, purported to warn or purported to inform

prescribers and users regarding the benefits and risks associated with the use of prescription

opioid drugs.

                                                416.

        However, these warnings were inadequate.

                                                417.

        As alleged herein, each Manufacturer Defendant wrongfully represented that the opioid

prescription medications they manufactured, marketed, and sold had characteristics, uses, or

benefits that they do not have.

                                                418.

       The Manufacturer Defendants also wrongfully misrepresented that the opioids were safe

and effective when such representations were untrue, false, and misleading.

                                                419.

       The Manufacturer Defendants also used exaggeration and/or ambiguity as to material

facts and omitted material facts, which tended to deceive and/or did in fact deceive doctors,

patients, Plaintiff, the City, and Plaintiff's Community.

                                                420.

       The Manufacturer Defendants made deceptive representations about the use of opioids to

treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed material

facts and failed to correct prior misrepresentations and omissions about the risks and benefits of

opioids. Each Manufacturer Defendant's omissions rendered even their seemingly truthful

statements about opioids deceptive.

                                               421.

       Instead, each Manufacturer Defendant has conducted, and has continued to conduct, a

marketing scheme designed to persuade doctors, patients, Plaintiff, the City, and Plaintiffs

Community that opioids can and should be used for chronic pain. In connection with this

scheme, each Manufacturer Defendant spent, and continues to spend, millions of dollars on

promotional activities and materials that falsely deny or trivialize the risks of opioids while

overstating the benefits of using them for chronic pain.


                                                110
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 115 of 144




                                                422.

        Because of the dangerously addictive nature of these drugs, which the Manufacturer

Defendants concealed and misrepresented, they lacked medical value, and in fact caused

addiction and overdose deaths; therefore, Manufacturer Defendants' sales and marketing of

opioids constituted a violation of State law.

                                                423.

        In addition, the Manufacturer Defendants have made false and misleading claims,

including, inter cilia, downplaying the serious risk of opioid addiction and abuse; creating and

promoting the misleading concept of "pseudoaddiction" and advocating that the signs of

addiction should be treated with more opioids; exaggerating the effectiveness of screening tools

to prevent addiction; claiming that opioid dependence and withdrawal are easily managed;

mischaracterizing the difficulty of discontinuing opioid therapy; denying the risks of higher

opioid dosages; and exaggerating the effectiveness of "abuse-deterrent" opioid formulations to

prevent abuse and addiction.

                                                424.

       The Manufacturer Defendants have also falsely touted the benefits of long-term opioid

use, including the supposed ability of opioids to improve function and quality of life.

                                                425.

       The Manufacturer Defendants disseminated these messages directly, through their sales

representatives, in speaker groups led by physicians the Manufacturer Defendants recruited for

their support of their marketing messages, and through unbranded marketing and industry-funded

Front Groups.

                                                426.

       The Manufacturer Defendants' warnings about prescription opioids were inadequate

because they failed to give doctors, patients, Plaintiff, the City, and Plaintiff's Community the

information needed to contemplate and understand the dangers opioids posed. In fact, the

Manufacturer Defendants' statements and actions purported to inform doctors, patients, Plaintiff,

the City, and Plaintiff's Community that prescription opioids were safe when they were not, or at

least were safer than they actually were.


                                                1 11
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 116 of 144




                                               427.

       The Manufacturer Defendants knew at all times that the prescription opioids that left their

control had characteristics, inter alia, such as a far greater likelihood for addiction, that could

cause damage, and failed to use reasonable care to adequately warn doctors, patients, Plaintiff,

the City, and Plaintiff's Community of these dangers.

                                               428.

       This failure to warn doctors, patients, Plaintiff, the City, and Plaintiff's Community of the

dangers of prescription opioids made the Manufacturer Defendants' product unreasonably

dangerous under the Louisiana Products Liability Act.

                                               429.

       Moreover, the Manufacturer Defendants specifically failed to warn doctors of the risks

associated with the use of prescription opioids and instead conducted a marketing scheme

designed to persuade doctors that opioids can and should be used for chronic pain and trivialized

the risks of opioids. These risks were not otherwise known to doctors because the Manufacturer

Defendants informed them, via scientific publications, treatment guidelines, CME programs, and

medical conferences and seminars, that opioids were safer than they in fact were.

                                               430.

       If the Manufacturer Defendants had properly warned doctors about the dangers of

prescription opioids, doctors would have changed their actions in prescribing opioids to certain

patients, in the amounts of prescription opioids they prescribed, and in identifying and treating

signs of addiction. But for the Manufacturer Defendants' misrepresentations and failure to warn

doctors about the actual risks of prescription opioids, doctors would have recognized the risks

associated with these drugs, prescribed them less or not at all, and understood the signs of

addiction.



                                              431.

       If the Manufacturer Defendants had properly warned about the dangers of prescription

opioids, doctors and patients would have used opioids in such a manner as to avoid the risks of,




                                               1 12
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2         12/19/18 Page 117 of 144




infer cilia, addiction, over-prescription, and prescription for chronic pain and other non-indicated

conditions.

                                                 432.

        The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause of

the Manufacturer Defendants' failure to provide an adequate warning about the dangers of

prescription opioids to doctors, patients, Plaintiff; the City, and Plaintiff's Community.

                                                 433.

        Plaintiff's injuries and those of her citizens were directly caused by the Manufacturer

Defendants' failure to warn.

                                                 434.

        Plaintiff's injuries and those of her citizens arose from reasonably anticipated uses of

prescription opioids.

                                                435.

        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants' violations of Louisiana Product Liability Act, including their failure

to provide adequate warnings about the dangers of prescription opioids. La. Rev. Stat. Ann. *

9:2800.53(5).

                    COUNT IV: REDHIBITION (Against All Defendants)

                                                436.

       Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                437.

       Pursuant to Louisiana Civil Code 2520 et. seq., Defendants, through their manufacture,

marketing, sales, and/or distribution of prescription opioids, warranted to doctors, patients, and

Plaintiff that these opioids were free of redhibitory defects.



                                                438.

       Defendants owed a duty to Plaintiff, as a buyer of prescription opioids through its

payments of claims for chronic opioid therapy and related claims by its health care plans and its


                                                 113
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 118 of 144




workers' compensation program, that the prescription opioids would be free from redhibitory

defects.

                                                 439.

        Plaintiff, as a purchaser of the prescription opioids, had no knowledge of the defects and

could not have discovered the defects. The redhibitory defects in the prescription opioids were

neither known nor apparent to Plaintiff.

                                                 440.

        The risk of addiction from opioid use and inability of opioids to treat non-cancer chronic

pain are redhibitory defects that rendered Defendants' prescription opioids totally or at least

partially useless for their intended purposes.

                                                 441.

        Plaintiff would not have paid for the prescription opioids through their payments of

claims for chronic opioid therapy and related claims by their health care plans and their workers'

compensation program if it had known of their redhibitory defects.

                                                 442.

        Defendants had actual knowledge that the prescription opioids they manufactured,

marketed, sold, and/or distributed had redhibitory defects but omitted to inform doctors, patients

and Plaintiff of these defects.

                                                 443.

       Instead, Defendants falsely declared that prescription opioids were safe and effective

when Defendants knew they were not.

                                                 444.

       The redhibitory defects existed at the time Plaintiff purchased and paid for the

prescription opioids.




                                                 445.




                                                 114
     Case 3:18-cv-01089-BAJ-RLB               Document 1-2      12/19/18 Page 119 of 144




        But for Defendants' false representations and omissions about the uses of prescription

opioids, Plaintiff would not have purchased and paid for these prescriptions through its health

care plan and its workers' compensation program.

                                                  446.

        Defendants breached their warranty of redhibition which directly and proximately caused

Plaintiff to suffer the damages alleged herein.

                                                  447.

        Due to the redhibitory defects in the prescription opioids, Plaintiff are entitled to and does

demand a rescission of all sales of prescription opioids paid for through its self-insured health

care plan and its workers' compensation program, including legal interest thereon paid from the

date of sale as allowed by law. Defendants are liable to Plaintiff for all amounts spent by Plaintiff

with interest from the time of purchase, as well as reimbursement for the reasonable expenses

occasioned by the sale and for all related damages, including consequential damages, costs and

attorney fees. See La. Civ. Code art. 2545.

                                                  448.

        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from the Defendants' breach of the warranty of redhibition. Plaintiff does not seek

damages for physical personal injury or any physical damage to property caused by the

Defendants' actions.

                                                  449.

        Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages

disavowed herein, including inter alia restitution, compensatory damages, attorney fees and

costs, and pre- and post-judgment interest.

           COUNT V: FALSE ADVERTISING (AGAINST ALL DEFENDANTS)

                                                  450.

       Plaintiff incorporates the allegations within ail prior paragraphs within this Petition as if

they were fully set forth herein.

                                                  451.




                                                  1 15
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 120 of 144




        Louisiana Revised Statute § 40:625(A) states that "An advertisement of a...drug...is false

if it is false or misleading in any particular regarding the...drug...Any representation concerning

any effect of a drug...is false under this Sub-section if it is not supported by demonstrable

scientific facts or substantial and reliable medical or scientific opinion."

                                                 452.

       "Advertisement" includes all representations of fact or opinion disseminated to the public

in any manner, or by any means other than labelling. La. R.S. § 40:602.

                                                 453.

       Defendants violated La. R.S. § 40:625, because they engaged in false advertising in the

conduct of a business, trade, or commerce in this state.

                                                 454.

       At all times relevant to this Petition, Defendants, directly, through their control of third

parties, and by aiding and abetting third parties, violated La. R.S. § 40:625 by making and

disseminating untrue, false, and misleading advertisements to Louisiana consumers to promote

the sale and use of opioids to treat chronic pain, and by causing untrue, false, and misleading

advertisements about opioids to be made or disseminated to Louisiana consumers in order to

promote the sale and use of ()plaids to treat chronic pain. These untrue, false, and misleading

statements in advertisements and other patient brochures included, but were not limited to:

   a. Misrepresenting the truth about how opioids lead to addiction;
   b. Misrepresenting that opioids improve function;
   c. Misrepresenting that addiction risk can be managed;
   d. Misleading patients through the use of misleading terms like "pseudoaddiction";
   e. Falsely claiming that withdrawal is simply managed;
   f. Misrepresenting that increased doses pose no significant additional risks; and
   g. Falsely omitting or minimizing the adverse effects of opioids and overstating the
   risks of alternative forms of pain treatment.
                                                455.

       At all times relevant to this Petition, Defendants, directly, through their control of third

parties, and by aiding and abetting third parties, also violated La. R.S. § 40:625 through

misleading advertisements in various marketing channels, including but not limited to:

advertisements, brochures, and other patient education materials that omitted or concealed

material facts to promote the sale and use of opioids to treat chronic pain. Defendants and their



                                                 116
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 121 of 144




third-party allies repeatedly failed to disclose or minimized material facts about the risks of

opioids, including the risk of addiction, and their risks compared to alternative treatments. Such

material omissions were deceptive and misleading in their own right, and further rendered even

otherwise truthful statements about opioids untrue, false, and misleading, creating a misleading

impression of the risks, benefits, and superiority of opioids for treatment of chronic pain.

                                                456.

        Defendants knew at the time of making or disseminating these misstatements and

material omissions, or causing these misstatements and material omissions statements to be made

or disseminated, that they were untrue, false, or misleading and therefore likely to deceive the

public. In addition, Defendants knew or should have known that their marketing and promotional

efforts created an untrue, false, and misleading impression of the risks, benefits, and superiority

of opioids.

                                                457.

       In sum, Defendants: (a) directly engaged in untrue, false, and misleading advertising; (b)

disseminated the untrue, false, and misleading advertisements through third parties; and (c) aided

and abetted the untrue, false, and misleading advertising by third parties.

                                                458.

       AU of this conduct, separately and collectively, was intended to deceive Louisiana

consumers who used or paid for opioids for chronic pain and Louisiana payors, including

Plaintiff, who purchased, or covered the purchase of, opioids for chronic pain; and the political

subdivisions of the state charged with maintaining law and order in the parishes who bore

increased costs associated with foreseeable criminal activity arising from the rise in addiction

that was a direct consequence of Defendants' promotion of misleading advertisements about

opioid risks and benefits.

                                               459.

       By reason of the foregoing, Plaintiff was injured and continues to be injured in that

Defendants' false advertisements that caused consumers to request, doctors to prescribe, and

payors such as Plaintiff to pay for long-term opioid treatment and using opioids manufactured or

distributed by Defendants and other drug makers that they would not have otherwise paid for


                                                117
      Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 122 of 144




were it not for Defendants' false advertising. But for Defendants' false advertising, Plaintiff

would not have incurred increased law enforcement and social services costs associated with

addiction and criminal activity directly attributable to Defendants' misconduct. Defendants

caused and are responsible for those costs and claims. Plaintiff has been injured by reason of

Defendants' violation of La. R.S. § 40;625.

                                                 460.

         Plaintiff respectfully requests that this Court enter an order (a) awarding judgment in

favor of Plaintiff and against Defendants on Count Five of the Petition; (b) awarding Plaintiff his

actual or compensatory damages; (c) awarding Plaintiff such other, further, and different relief as

this Honorable Court may deem just.

 COUNT VI: MISBRANDING DRUGS OR DEVICES (AGAINST ALL DEFENDANTS)

                                                 461.

         Plaintiff incorporates the allegations within all prior paragraphs within this Petition as if

they were fully set forth herein.

                                                 462.

         Louisiana Revised Statute § 40:617(A)(2) states that a drug is considered misbranded if it

"is dangerous to health under the conditions of use prescribed in the labeling or advertising

thereof . . . ."

                                                 463.

         Additionally, in Louisiana, a manufacturer illegally "misbrands" a drug is the drug's

labeling is false or misleading. La. R.S. § 40:6 I 7(A).

                                                 464.

        "Labeling" includes all labels and other written, printed, and graphic matter, in any form

whatsoever, accompanying any drug. La. R.S. § 40:602.

                                                 465.

        Any representation concerning any effect of a drug is considered false if the

representation is not supported by demonstrable scientific facts, or substantial and reliable

medical or scientific opinion. La. R.S. § 40:617.




                                                 1 18
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2     12/19/18 Page 123 of 144




                                                466.

        Defendants violated La. R.S. § 40:617, because they misbranded drugs in the conduct of

a business, trade or commerce in this state.

                                                467.

        By falsely promoting the message, inter alia, that opioids were unlikely to lead to

addiction; that the rare incidence of addiction could be easily managed; that opioids were

appropriate and first-line treatment for chronic pain; that withdrawal is easily managed; that

increased doses of opioids posed no additional risks; and by falsely omitting or minimizing the

adverse effects of opioids, Defendants and their third-party allies promoted a product that was

dangerous to health under the conditions and use prescribed in their advertisements and

marketing and therefore misbranded.

                                                468.

        Defendants also violated La. R.S. § 40:617, because Defendants and their third-party

allies promoted a product through advertising and marketing was not supported by demonstrable

scientific facts or substantial and reliable medical or scientific opinion, thereby rendered their

drugs misbranded. Defendants' misbranding was achieved through the promulgation of false and

misleading advertising and marketing, inter aria, that opioids were unlikely to lead to addiction;

that rare incidence of addiction could be easily managed; that opioids were appropriate and first-

line treatment for chronic pain; that withdrawal is easily managed; that increased doses of

opioids posed no additional risks, and by falsely omitting or minimizing the adverse effects of

opioids, in their advertising and marketing efforts.

                                                469.

       By reason of the foregoing, Plaintiff was injured and continues to be injured in that

Defendants offered drugs dangerous to health under the use prescribed in their labeling and in

that Defendants' labeling contained representations that were not supported by demonstrable

scientific facts, or substantial and reliable medical or scientific opinion. Such labeling caused

consumers to request, doctors to prescribe, and payors such as Plaintiff to pay for long-term

opioid treatment using opioids manufactured or distributed by Defendants as well as other drug

makers that they would not have otherwise paid for were it not for Defendants' misbranding. But


                                                119
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 124 of 144




 for Defendants' faulty labeling, Plaintiff would not have occurred increased law enforcement and

social services costs associated with addiction and criminal activity directly attributable to

 Defendants' misbranding. Defendants caused and are responsible for those costs and claims.

 Plaintiff has been injured by reason of Defendants' violation of La. R.S. § 40:617.

                                                 470.

        Plaintiff respectfully requests that this Court enter an order (a) awarding judgment in

 favor of Plaintiff and against Defendants on Count Six of the Petition; (b) awarding Plaintiff his

actual or compensatory damages; (c) awarding Plaintiff such other, further, and different relief as

this Honorable Court may deem just.

                                            COUNT VII

  LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW,

           La. Rev. Stat. Ann. fe§ 51:1401, et. seq. (Against Distributor Defendants)

                                                 471.

        Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                 472.

        Plaintiff bring this count under the Louisiana Unfair Trade Practices Act ("LUTPA"), La.

Rev. Stat. Ann. §* 51:1401 et. seq., as Plaintiff is a "legal entity" and therefore a "person" under

the definitions of the LUTPA. See La. Rev. Stat. Ann. § 51:1402(8).

                                                473.

       La. Rev. Stat. Ann. § 51:1409(A) allows any person who suffers any ascertainable loss of

money or property "as a result of the use of employment by another person of an unfair or

deceptive method, act, or practice declared unlawful by R.S. 51:1405" to bring an action to

recover actual damages.

                                                474.

       Under the LUTPA, "unfair or deceptive acts or practices in the conduct of any trade or

commerce are hereby declared unlawful." La. Rev. Stat. Ann. § 51:1405.




                                                 20
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 125 of 144




                                                   475.

        The Distributor Defendants committed repeated and willful unfair or deceptive acts or

practices in the conduct of commerce.

                                                   476.

        Each Distributor Defendant failed to report and/or prevent the diversion of highly

addictive prescription drugs to illegal sources.

                                                   477.

        Because of the dangerously addictive nature of these drugs, the Distributor Defendants'

marketing, sales, and/or distribution practices unlawfully caused an opioid and heroin plague and

epidemic in the State, City and Plaintiffs Community. Each Distributor Defendant had a non-

delegable duty to guard against and prevent the diversion of prescription opioids to other than

legitimate medical, scientific, and industrial channels.

                                                   478.

        The Distributor Defendants failed to disclose the material facts that inter alia they were

not in compliance with laws and regulations requiring that they maintain a system to prevent

diversion, protect against addiction and severe harm, and specifically monitor, investigate,

report, and refuse excessive or unusual orders. But for these material factual omissions, the

Distributor Defendants would not have been able to sell opioids, and the Distributor Defendants

would not have been able to receive and renew licenses to sell opioids.

                                                   479.

       As evidenced by the conduct detailed above, the Distributor Defendants' deceptive trade

practices specifically include, but are not necessarily limited to, the following:

   a. The practice of not monitoring for excessive or unusual orders of prescription opioids;
   b. The practice of not detecting excessive or unusual orders of prescription opioids;
   c. The practice of not investigating excessive or unusual orders of prescription opioids;
   d. The practice of filling, or failing to refuse fulfillment of, excessive or unusual orders of
   prescription opioids;
   e. The practice of not reporting excessive or unusual orders of prescription opioids;
   f. The practice of rewarding increases in prescription opioid sales; and/or
   g. The practice of falsely misrepresenting to the public that Defendants were complying
   with their legal obligations.


                                                   121
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 126 of 144




                                                 480.

        The Distributor Defendants' unfair, deceptive, and unconscionable representations,

concealments, and omissions were reasonably calculated to deceive the public, the City,

Plaintiff's Community, and Plaintiff

                                                 481.

        As described more specifically above, the Distributor Defendants' representations,

concealments, and omissions constitute a willful course of conduct which continues to this day.

                                                 482.

       The damages which Plaintiff seeks to recover were sustained as a direct and proximate

cause of the Distributor Defendants' intentional and/or unlawful actions and omissions.

                                                 483.

       The Distributor Defendants' actions and omissions in the course of marketing, selling,

and distributing prescriptions opioids constitute deceptive trade practices under the LUTPA.

                                                484.

       State law prohibits representing that goods or services have sponsorship, approval,

characteristics, uses, or benefits that they do not have. State law further prohibits representing

that goods are of a standard, quality, or grade if they are of another.

                                                485.

       The Distributor Defendants egregiously, knowingly, willfully and/or unlawfully engaged

in the deceptive trade practices described herein.

                                                486.

       The Distributor Defendants' actions offend established public policy.

                                                487.

       The Distributor Defendants' actions were unethical, unscrupulous and substantially

injured consumers, Plaintiff, the City and Plaintiff's Community.

                                                488.

       The Distributor Defendants' unfair practices, as described above, offend deep-seated

public policies under Louisiana law, e.g. 46 La. Admin. Code. Pt XCI, § 313; see also La. Rev.

Stat. Ann. § 40:974(A)(1) & (A)(4)), to maintain effective controls against diversion and to


                                                122
     Case 3:18-cv-01089-BAJ-RLB               Document 1-2     12/19/18 Page 127 of 144




monitor, detect, investigate, refuse to fill, and report excessive or unusual orders of prescription

opioids originating from the State, City, and Plaintiff's Community as well as those orders which

the Distributor Defendants knew or should have known were likely to be diverted into the State,

City, and Plaintiff's Community. Nevertheless, by engaging in the conduct alleged above, the

Distributor Defendants actively worked to conceal the risk of addiction related to opioids from

Louisiana patients and prescribers in the hopes of selling greater quantities of their dangerous

drugs. The Distributor Defendants also worked to undermine public policy, enshrined by

regulations contained in law, that are aimed at ensuring honest marketing and safe and

appropriate use of pharmaceutical drugs.

                                                489.

        Plaintiff has been damaged, and is likely to be further damaged in the future, by the

deceptive trade practices described herein.

                                                490.

       The Distributor Defendants egregiously, knowingly and willfully engaged in the

deceptive trade practices described herein.

                                                491.

       Section 51:1409(A) of the LUTPA empowers this Court to grant treble damages, as well

as costs and attorneys' fees against the Distributor Defendants, if the Court finds that Distributor

Defendants knowingly engaged in an unfair or deceptive trade practice.

                                                492.

       Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from the Distributor Defendants' deceptive trade practices. Plaintiff does not seek

damages for physical personal injury or any physical damage to property caused by the

Distributor Defendants' actions.

                                                493.

       Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages

disavowed herein, including inter alia restitution, disgorgement of profits, compensatory

damages, treble damages, attorney fees and costs, and pre- and post-judgment interest.




                                                123
     Case 3:18-cv-01089-BAJ-RLB               Document 1-2        12/19/18 Page 128 of 144




          COUNT VIII: NEGLIGENCE AND NEGLIGENT MISREPRESENTATION

                                  (Against Distributor Defendants)

                                                   494.

          Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                   495.

          Plaintiff seeks economic damages which were the foreseeable result of the Distributor

Defendants' intentional and/or unlawful actions and omissions.

                                                   496.

          Defendants violated Louisiana Civil Code articles 2315 and 2316 by their negligence and

negligent misrepresentations.

                                                   497.

          Article 2315 of the Louisiana Civil Code states that "Every act whatever of man that

causes damage to another obliges him by whose fault it happened to repair it."

                                                  498.

          Article 2316 the Louisiana Civil Code states that "Every person is responsible for the

damage he occasions not merely by his act, but by his negligence, his imprudence, or his want of

skill."

                                                  499.

          Under Louisiana law, to establish actionable negligence, one must show the defendant

had a duty to conform its conduct to a specific standard (the duty element); the defendant failed

to conform its conduct to the appropriate standard (the breach of duty element); the defendant's

substandard conduct was a cause-in-fact of Plaintiff's injuries (the cause-in-fact element); the

defendant's substandard conduct was a legal cause of the Plaintiff's injuries, that is, the risk and

the harm caused were within the scope of protection afforded by the duty breached (the scope of

liability or scope of protection element); and actual damages (the damages element). All such

essential elements exist here.




                                                   124
    Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 129 of 144




                                               500.

       Further, as Section 302B of the Restatement of Torts provides: "An act or an omission

may be negligent if the actor realizes or should realize that it involves an unreasonable risk of

harm to another through the conduct of the other or a third person which is intended to cause

harm, even though such conduct is criminal."

                                               501.

       Each Distributor Defendant had an obligation to exercise reasonable care in marketing,

selling, and distributing highly dangerous opioid drugs to the State, City and Plaintiff's

Community.

                                               502.

       Each Distributor Defendant had an obligation to exercise due care in marketing, selling,

and distributing highly dangerous opioid drugs in the State, City and Plaintiff's Community.

                                               503.

       Each Distributor Defendant owed a duty to the Plaintiff, and to the public in the City and

Plaintiff's Community, because the injury was foreseeable, and in fact foreseen, by the

Distributor Defendants.

                                               504.

       Reasonably prudent distributors of prescription opioids would have anticipated that the

scourge of opioid addiction would wreak havoc on communities, and the significant costs which

would be imposed upon the governmental entities associated with those communities. The closed

system of opioid distribution whereby wholesale distributors are the gatekeepers between

manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent

diversion, exists for the purpose of controlling dangerous substances such as opioids and

preventing diversion and abuse.

                                               505.

       The Distributor Defendants were repeatedly warned by law enforcement of the

unlawfulness and consequences of their actions and omissions.




                                               125
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 130 of 144




                                               506.

        The escalating amounts of addictive drugs flowing through Distributor Defendants'

businesses, and the sheer volume of these prescription opioids, further alerted Distributor

Defendants that addiction was fueling increased consumption and that legitimate medical

purposes were not being served.

                                               507.

        As described above in allegations expressly incorporated herein, Distributor Defendants

breached their duties to exercise due care in the business of wholesale distribution of dangerous

opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing to report,

and filling highly excessive or unusual orders time and again. Because the very purpose of these

duties was to prevent the resulting harm - diversion of highly addictive drugs for nonmedical

purposes     the causal connection between Distributor Defendants' breach of duties and the

ensuing harm was entirely foreseeable.

                                               508.

       As described elsewhere in the Petition in allegations expressly incorporated herein,

Distributor Defendants misrepresented their compliance with their duties under the law and

concealed their noncompliance and shipments of excessive or unusual orders of opioids to the

City and Plaintiff's Community and destinations from which they knew opioids were likely to be

diverted into the City and Plaintiff's Community, in addition to other misrepresentations alleged

and incorporated herein.

                                               509.

       The Distributor Defendants breached their duties to prevent diversion and report and halt

excessive or unusual orders, and they misrepresented their compliance with their legal duties.

                                               510.

       The Distributor Defendants' breaches were intentional and/or unlawful, and their conduct

was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

                                               511.

       The causal connection between the Distributor Defendants' breaches of their duties and

misrepresentations and the ensuing harm was entirely foreseeable.


                                               126
     Case 3:18-cv-01089-BAJ-RLB            Document 1-2       12/19/18 Page 131 of 144




                                               512.

        The Distributor Defendants' breaches of their duties and misrepresentations were the

cause-in-fact of Plaintiff's injuries.

                                              513.

        The risk of harm to Plaintiff; the City and Plaintiff's Community and the harm caused

were within the scope of protection afforded by the Distributor Defendants' duty to exercise due

and reasonable care in marketing, selling, and distributing highly dangerous opioid drugs in the

State, City and Plaintiff's Community. The Distributor Defendants' substandard conduct was a

legal cause of the Plaintiff's injuries.

                                              514.

        As described above in allegations expressly incorporated herein, the Distributor

Defendants' breaches of duty and misrepresentations they caused, bears a causal connection

with, and/or proximately resulted in the damages sought herein.

                                              515.

       The Distributor Defendants were selling dangerous drugs statutorily categorized as

posing a high potential for abuse and severe dependence. The Distributor Defendants knowingly

traded in drugs that presented a high degree of danger if prescribed incorrectly or diverted to

other than medical, scientific, or industrial channels. However, the Distributor Defendants

breached their duties to monitor for, report, and halt excessive or unusual orders, breached their

duties to prevent diversion, and, further, misrepresented what their duties were and their

compliance with their legal duties.

                                              516.

       The Distributor Defendants failed to disclose the material facts that inter alia they were

not in compliance with laws and regulations requiring that they maintain a system to prevent

diversion, protect against addiction and severe harm, and specifically monitor, investigate,

report, and refuse excessive or unusual orders. But for these material factual omissions, the

Distributor Defendants would not have been able to sell opioids.




                                              127
     Case 3:18-cv-01089-BAJ-RLB              Document 1-2        12/19/18 Page 132 of 144




                                                 517.

        The Distributor Defendants' unlawful and/or intentional actions create a rebuttable

presumption of negligence and negligent misrepresentations under State law.

                                                 518.

        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from the Distributor Defendants' actions and omissions.

                                                 519.

        Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages

disavowed herein, including rater• alia injunctive relief, restitution, disgorgement of profits,

compensatory damages, and all damages allowed by law to be paid by the Defendants, attorney

fees and costs, and pre- and post-judgment interest.

             COUNT IX: FRAUD► AND FRAUDULENT MISREPRESENTATION

                                (Against Distributor Defendants)

                                                 520.

        Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth

here, and further alleges as follows.

                                                 521.

        Under Louisiana law, "Fraud is a misrepresentation or a suppression of the truth made

with the intention either to obtain an unjust advantage for one party or to cause a loss or

inconvenience to the other. Fraud may also result from silence or inaction." La. Civ. Code Ann.

art. 1953.

                                                522.

       Under Louisiana law, delictual fraud or intentional misrepresentation consists of: I) a

misrepresentation of material fact, 2) made with the intent to deceive and 3) causing justifiable

reliance and resultant injury. Becnel v. Gr•odner, 2007-1041 (La. App. 4 Cir. 4/2/08); 982 So. 2d

891, 894.




                                                 128
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 133 of 144




                                                523.

          The Distributor Defendants violated their general duty not to actively deceive, and have

made knowingly false statements and have omitted and/or concealed information which made

statements by the Distributor Defendants knowingly false. The Distributor Defendants acted

intentionally and/or unlawfully.

                                                524.

          As alleged herein, the Distributor Defendants made false statements regarding their

compliance with law regarding their duties to prevent diversion, their duties to monitor, report

and halt excessive or unusual orders, and/or concealed their noncompliance with these

requirements.

                                               525.

          As alleged herein, the Distributor Defendants knowingly and/or intentionally made

representations that were false. The Distributor Defendants had a duty to disclose material facts

and concealed them. These false representations and concealed facts were material to the conduct

and actions at issue. The Distributor Defendants made these false representations and concealed

facts with knowledge of the falsity of their representations, and did so with the intent of

misleading Plaintiff, the City, Plaintiff's Community, the public, and persons on whom Plaintiff

relied.

                                               526.

          These false representations and concealments were reasonably calculated to deceive

Plaintiff, the City, Plaintiff's Community, and the physicians who prescribed opioids for persons

in the City and Plaintiff's Community. were made with the intent to deceive, and did in fact

deceive these persons.

                                               527.

          Plaintiff, the City, Plaintiff's Community, and the physicians who prescribed opioids

reasonably relied on these false representations and concealments of material fact.

                                               528.




                                               129
     Case 3:18-cv-01089-BAJ-RLB             Document 1-2        12/19/18 Page 134 of 144




        Plaintiff justifiably relied on the Distributor Defendants' representations and/or

concealments, both directly and indirectly. Plaintiff's injuries were proximately caused by this

reliance.

                                                529.

        The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause of

the Distributor Defendants' fraudulent conduct.

                                                530.

        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants' fraudulent activity, including fraudulent misrepresentations and

fraudulent concealment. Plaintiff does not seek damages for physical personal injury or any

physical damage to property caused by the Distributor Defendants' actions.

                                                531.

        Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,

compensatory damages, and all damages allowed by law to be paid by the Distributor

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                   COUNT X: UNJUST ENRICHMENT (All Defendants)

                                                532.

       Plaintiff incorporates by reference all previous allegations within the preceding

paragraphs as if fully set forth herein and further alleges as follows:

                                                533.

        Louisiana Civil Code article 2298 provides, "A person who has been enriched without

cause at the expense of another person is bound to compensate that person."

                                                534.

       As an expected and intended result of their conscious wrongdoing as set forth in this

Petition, Defendants have unjustly profited and benefited from opioid purchases made by

persons located in the City and Plaintiff's Community. The Defendants' retention of said profits

and benefits violates the fundamental principles of justice, equity, and good conscience.




                                                1 30
    Case 3:18-cv-01089-BAJ-RLB             Document 1-2       12/19/18 Page 135 of 144




                                                  535.

        By virtue of the acts alleged herein, Defendants knowingly, willfully, and intentionally

 marketed, promoted and/or distributed opioid medications in a false and deceptive manner and

 knowingly, willfully, and intentionally and without justification withheld information from

 persons located in the City and Plaintiffs Community, their insurers, public health providers,

 prescribers, medical assistance programs and other government payors regarding the risks

 associated with long term opioid therapy.

                                                  536.

        By illegally and deceptively promoting opioids to treat chronic pain, directly, and/or

through their control of third parties, and/or by acting in concert with third parties, Defendants

have unjustly enriched themselves at Plaintiff's expense. Because of their deceptive promotion

of opioids, and other deceptive and fraudulent conduct, Defendants obtained enrichment, to the

detriment of Plaintiff, that they would not otherwise have obtained; to wit, as set forth herein, as

a result of the opioid epidemic, Plaintiff has incurred damages such as but not limited to the

following: increased law enforcement and criminal justice costs [and the societal cost of

increased criminal activity], increased EMS and fire costs, increased social services costs,

including foster care, lower tax revenue, lost productivity, and other increased costs associated

with opioid addiction. The enrichment of Defendants at the expense of Plaintiff was without

justification.

                                                  537.

        Plaintiff demands judgment against each Defendant for restitution and disgorgement of

any profits which have been obtained at the expense of Plaintiff.

                                      VI. JURY DEMAND

                                                  538.

        Plaintiff hereby demands trial by jury.

                                        VII. RELIEF

                                                  539.

        WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:




                                                  131
    Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 136 of 144




                                               540.

        Entering Judgment in favor of the Plaintiff in a final order against each of the

Defendants;

                                               541.

        Enjoining the Defendants and their employees, officers, directors, agents, successors,

assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participation with it, from engaging in unfair or deceptive

practices in violation of law and ordering injunction;

                                               542.

       Awarding restitution, disgorgement of profits, actual damages, treble damages, forfeiture

as deemed proper by the Court, and attorney fees and all costs and expenses of suit pursuant to

Plaintiff's LUTPA claims;

                                               543.

       Order that Defendants compensate the Plaintiff for past and future costs to abate the

ongoing public nuisance caused by the opioid epidemic, including restitution;

                                               544.

       Order Defendants to fund an "abatement fund" for the purposes of abating the opioid

nuisance;

                                               545.

       Awarding actual damages, treble damages, injunctive and equitable relief, forfeiture as

deemed proper by the Court, and attorney fees and all costs and expenses of suit pursuant to

Plaintiff's racketeering claims;

                                               546.

       Awarding the Plaintiff the damages caused by the opioid epidemic, including (A) costs

for providing medical care, additional therapeutic and prescription drug purchases, and other

treatments for patients suffering from opioid-related addiction or disease, including overdoses

and deaths; (B) costs for providing treatment, counseling, and rehabilitation services; (C) costs

for providing treatment of infants born with opioid-related medical conditions; (D) costs for




                                               132
    Case 3:18-cv-01089-BAJ-RLB             Document 1-2      12/19/18 Page 137 of 144




providing care for children whose parents suffer from opioid-related disability or incapacitation;

and (E) costs associated with law enforcement and public safety relating to the opioid epidemic.

                                              547.

       Granting the Plaintiff

   1. The cost of investigation, reasonable attorneys' fees, and all costs and expenses;

   2. Pre-judgment and post-judgment interest; and,

   3. All other relief as provided by law and/or as the Court deems appropriate and just.


                                             Respectfully submitted,



                                     By:
                                            Walter J. Leger, Jr., La. Bar No. 8278
                                            Franklin G. Shaw, La. Bar No. 1794
                                            Walter J. Leger III, La. Bar No. 28656
                                            Brigid E. Collins, La. Bar No. 28538
                                            Matthew S. Landry, La. Bar No. 36543
                                            LEGER & SHAW
                                            935 Gravier Street, Suite 2150
                                            New Orleans, LA 70112
                                            Telephone: (504) 588-9043
                                            Facsimile: (504) 588-9980
                                            wleger@legershaw.com
                                            fshaw@legershaw.com


                                            Charles S. Long, La. Bar No. 1189
                                            LONG & LONG
                                            316 Chetimatches St.
                                            Donaldsonville, LA 70346
                                            Telephone: (225) 473-9215
                                            Facsimile: (225) 473-6424

                                            Counsel for Plaintiff,

                                            CITY OF DONALDSONVILLE


[SERVICE INSTRUCTION SHEET ATTACHED]




                                                 A TRITE COP
                                                 Deputy Clerk Recorder
                                                 ASCENSION PARISH_



                                              133
      Case 3:18-cv-01089-BAJ-RLB               Document 1-2        12/19/18 Page 138 of 144




PLEASE ISSUE SERVICE:

PURDUE PHARMA L.P.
Through the Long Arm Statute
201 Tresser Blvd.
Stamford, CT 06901

PURDUE PHARMA, INC.
Through the Long Arm Statute
201 Tresser Blvd.
Stamford, CT 06901

THE PURDUE FREDERICK COMPANY, INC.
Through the Long Arm Statute
201 Tresser Blvd.
Stamford, CT 06901

ACTAVIS, LLC
Through its registered agent
Corporate Creations Network, Inc.
1070-B West Causeway Approach
Mandeville, LA 70471

WATSON LABORATORIES, INC.
Through the Long Arm Statute
577 Chipeta Way
Salt Lake City, Utah 84108

ACTAVIS PHARMA, INC. F/K/A WATSON PHARMA, INC.
Through its registered agent'22
1070-B West Causeway Approach
Mandeville, LA 70471

ALLERGAN FINANCE, LLC F/K/A ACTAVIS, INC. F/K/A WATSON
PHARMACEUTICALS, INC.
Through the Long Arm Statute
Morris Corporate Center III
400 Interpace Parkway
Parsippany, NJ 07054

ALLERGAN PLC F/K/A ACTAVIS PLC
Through the Long Arm Statute
Morris Corporate Center III
400 Interpace Parkway
Parsippany, NJ 07054

TEVA PHARMACEUTICAL INDUSTRIES, LTD.
Through the Long Arm Statute
3 Basel Street
Petach, Tikva 49131, Israel




122 Louisiana Secretary of State, Louisiana Business Filings, "Actavis Pharma, Inc.,"
hups://corawcb.sosia.gov/CommercialScarch/CommercialSearchDerails.aspx ?CharierlD=579793_CI E I B97CAC.
   Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 139 of 144




MALLINCKRODT LLC
Through the Long Arm Statute
Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

INSYS THERAPEUTICS, INC.
Through the Long Arm Statute
1333 S. Spectrum Blvd. #100
Chandler, AZ 85286

MCKESSON CORPORATION
Through its registered agent
501 Louisiana Avenue
Baton Rouge, LA 70802

CARDINAL HEALTH, INC.
Through its registered agent
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

AMERISOURCEBERGEN DRUG CORPORATION
Through its registered agent
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

MORRIS AND DICKSON CO., LLC.
Through its registered agent
410 Kay Lane
Shreveport, Louisiana 71115




                                   136
Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 140 of 144




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court
Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 141 of 144




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court
Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 142 of 144




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court
Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 143 of 144




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court
Case 3:18-cv-01089-BAJ-RLB   Document 1-2   12/19/18 Page 144 of 144




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court




 Ascension Parish Clerk of Court
